 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
EXECUTION VERSION
 
INDENTURE
 
between
 
 
LEAF CAPITAL FUNDING SPE A, LLC,
as Issuer,
 
 
U.S. BANK NATIONAL ASSOCIATION,
as Trustee and Custodian
 
GUGGENHEIM SECURITIES, LLC,
as Administrative Agent
 
 
 
Equipment Contract Backed Notes, Series 2010-A, Class A,
Equipment Contract Backed Notes, Series 2010-A, Class B,
Equipment Contract Backed Notes, Series 2010-A, Class C,
Equipment Contract Backed Notes, Series 2010-A, Class D,
Equipment Contract Backed Notes, Series 2010-A, Class E-1,
and
Equipment Contract Backed Notes, Series 2010-A, Class E-2
 
 
Dated as of December 5, 2010
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS
 
 
 

 
PAGE
ARTICLE I DEFINITIONS
2
 
Section 1.01
Definitions
2
 
Section 1.02
Certain Rules of Construction
2
ARTICLE II NOTE FORM
3
 
Section 2.01
Form Generally
3
 
Section 2.02
Multiple Classes of Notes; Form for Each Class; Rights of Each Class
3
 
Section 2.03
Denomination
5
 
Section 2.04
Execution, Authentication, Delivery and Dating
5
 
Section 2.05
Issuance of Definitive Notes
6
 
Section 2.06
Registration, Registration of Transfer and Exchange of the Notes
6
 
Section 2.07
Mutilated, Destroyed, Lost or Stolen Note
12
 
Section 2.08
Payment of Principal and Interest; Rights Preserved
13
 
Section 2.09
Persons Deemed Owner
14
 
Section 2.10
Cancellation
15
 
Section 2.11
Tax Treatment; Withholding Taxes
15
 
Section 2.12
Notices to Security Depository.  Whenever any notice or other communication is
required to be given to Noteholders of any Class with respect to which
Book-Entry Notes have been issued, unless and until Definitive Notes shall have
been issued to the related Noteholders, the Trustee shall give
all such notices and communications to the applicable Security Depository.
15
ARTICLE III ACQUISITIONS of CONTRACTS
15
 
Section 3.01
Conditions to the Acquisition of Contracts
16
ARTICLE IV ISSUANCE OF NOTES; CERTAIN ISSUER AND CUSTODIAN
OBLIGATIONS
17
 
Section 4.01
Conditions to Issuance of Notes
17
 
Section 4.02
Security for Notes
20
 
Section 4.03
Review of Contract Files
21
 
Section 4.04
Defective Contracts
23
 
Section 4.05
Reserved
23
 
Section 4.06
Administration of the Contract Assets
23
 
Section 4.07
Releases
24
ARTICLE V SATISFACTION AND DISCHARGE
25
 
Section 5.01
Satisfaction and Discharge of Indenture
25



 
i

--------------------------------------------------------------------------------

 


 

 
PAGE
ARTICLE VI DEFAUTS AND REMEDIES
25
 
Section 6.01
Events of Default
25
 
Section 6.02
Acceleration of Maturity; Rescission and Annulment
26
 
Section 6.03
Collection of Indebtedness and Suits for Enforcement by Trustee
27
 
Section 6.04
Remedies
28
 
Section 6.05
Optional Preservation of Collateral
29
 
Section 6.06
Trustee May File Proofs of Claim
29
 
Section 6.07
Trustee May Enforce Claims Without Possession of Notes
30
 
Section 6.08
Application of Money Collected
30
 
Section 6.09
Reserved.
30
 
Section 6.10
Unconditional Right of the Noteholders to Receive Principal and Interest
30
 
Section 6.11
Restoration of Rights and Remedies
30
 
Section 6.12
Rights and Remedies Cumulative
31
 
Section 6.13
Delay or Omission Not Waiver
31
 
Section 6.14
Control by Control Party
31
 
Section 6.15
Waiver of Certain Events by the Control Party
31
 
Section 6.16
Additional Rights of Subordinate Noteholders
32
 
Section 6.17
Waiver of Stay or Extension Laws
33
 
Section 6.18
Sale of Collateral
33
 
Section 6.19
Action on Notes
35
ARTICLE VII THE TRUSTEE
35
 
Section 7.01
Certain Duties and Immunities
35
 
Section 7.02
Notice of Default and Other Events
37
 
Section 7.03
Certain Rights of Trustee
37
 
Section 7.04
Not Responsible for Recitals or Issuance of Notes
38
 
Section 7.05
May Hold Notes
39
 
Section 7.06
Money Held in Trust
39
 
Section 7.07
Compensation and Reimbursement
40
 
Section 7.08
Corporate Trustee Required; Eligibility
41
 
Section 7.09
Resignation and Removal; Appointment of Successor
41
 
Section 7.10
Acceptance of Appointment by Successor
42
 
Section 7.11
Merger, Conversion, Consolidation or Succession to Business of Trustee
42
 
Section 7.12
Co-Trustees and Separate Trustees
43
 
Section 7.13
Maintenance of Office or Agency; Initial Appointment of Payment Agent
44
 
Section 7.14
Appointment of Authenticating Agent
44
 
Section 7.15
Appointment of Paying Agent other than Trustee; Money for Note Payments to be
Held in Trust
46
 
Section 7.16
Rights with Respect to the Servicer and Back-up Servicer
47
 
Section 7.17
Representations and Warranties of the Trustee
47

 
 
 
ii

--------------------------------------------------------------------------------

 
 

 
PAGE
ARTICLE VIII THE CUSTODIAN
48
 
Section 8.01
Appointment of Custodian
48
 
Section 8.02
Removal of Custodian
48
 
Section 8.03
Termination by Custodian
48
 
Section 8.04
Limitations on the Custodian’s Responsibilities
49
 
Section 8.05
Limitation on Liability
50
 
Section 8.06
Custodian Obligations Regarding Genuineness of Documents
50
 
Section 8.07
Force Majeure
51
ARTICLE IX adminstrative agent
51
 
Section 9.01
Authorization and Action
51
 
Section 9.02
Exculpation
51
 
Section 9.03
Administrative Agent and Affiliates
52
 
Section 9.04
Noteholders’ Credit Decision
52
 
Section 9.05
Certain Matters Affecting the Administrative Agent
52
 
Section 9.06
Administrative Agent Not Liable
53
 
Section 9.07
Administrative Agent May Own Notes
54
 
Section 9.08
Resignation or Removal of Administrative Agent
54
 
Section 9.09
Successor Administrative Agent
55
 
Section 9.10
Eligibility Requirements for Successor Administrative Agent
56
 
Section 9.11
Merger or Consolidation of Administrative Agent
56
 
Section 9.12
Administrative Agent May Enforce Claims Without Possession of Notes
56
 
Section 9.13
Suit for Enforcement
56
 
Section 9.14
Indemnification of Administrative Agent
56
ARTICLE X SUPPLEMENTAL INDENTURES
57
 
Section 10.01
Supplemental Indentures without Consent of the Noteholders
57
 
Section 10.02
Supplemental Indentures with Consent of the Noteholders
58
 
Section 10.03
Execution of Supplemental Indentures
59
 
Section 10.04
Effect of Supplemental Indentures
59
 
Section 10.05
Reference in Notes to Supplemental Indentures
59
 
Section 10.06
Back-Up Servicer Consent
59
 
Section 10.07
Amendments to the Lockbox Intercreditor Agreement
59
ARTICLE XI REDEPTIONS, PREPAYMENTS OF NOTES AND TAKEOUT
TRANSACTIONS
60
 
Section 11.01
Redemptions of Notes
60
 
Section 11.02
Redemption Procedures
60
 
Section 11.03
Notice of Redemption to Noteholders
61
 
Section 11.04
Amounts Payable on Redemption Date
62

 
 
 
iii

--------------------------------------------------------------------------------

 
 
 

 
PAGE
 
Section 11.05
Release of Contract Assets in Connection with Redemptions
62
 
Section 11.06
Auction of Collateral.
63
 
Section 11.07
Optional Partial Redemptions; Redemptions in Connection with Takeout
Transactions
64
ARTICLE XII REPRESENTATIONS, WARRANTIES AND COVENANTS
65
 
Section 12.01
Representations and Warranties
65
 
Section 12.02
Covenants
69
ARTICLE XIII ACCOUNTS AND ACCOUNTINGS
75
 
Section 13.01
Collection of Money
75
 
Section 13.02
Establishment of Trust Accounts
75
 
Section 13.03
Collection Account
77
 
Section 13.04
Reserve Account
81
 
Section 13.05
Servicer Transition Account
82
 
Section 13.06
Prefunding Account
82
 
Section 13.07
Capitalized Interest Account
84
 
Section 13.08
Reports to the Noteholders
84
 
Section 13.09
Monthly Servicing Reports
85
ARTICLE XIV PROVISIONS OF GENERAL APPLICATION
85
 
Section 14.01
General Provisions
85
 
Section 14.02
Acts of Noteholders
85
 
Section 14.03
Notices
85
 
Section 14.04
Notices to Noteholders; Waiver
86
 
Section 14.05
Successors and Assigns
87
 
Section 14.06
Severability; No Waiver
87
 
Section 14.07
Benefits of Indenture Limited to Parties and Express Third Party Beneficiaries
87
 
Section 14.08
Legal Holidays
87
 
Section 14.09
Governing Law; Waiver of Jury Trial; Consent to Jurisdiction
87
 
Section 14.10
Counterparts; Entire Agreement
88
 
Section 14.11
Notifications
88
 
Section 14.12
No Petition
88
 
Section 14.13
Assignment
88
 
Section 14.14
Hedge Agreements
88

 
 
 
Schedule I                           Contract Schedule
Schedule II                           Definitions Annex


 
iv

--------------------------------------------------------------------------------

 


 
EXHIBITS
 

A
Form of Class A Note
B
Form of Class B Note
C
Form of Class C Note
D
Form of Class D Note
E-1
Form of Class E-1 Note
E-2
Form of Class E-2 Note
F
Form of Request for Release
G
Form of Return of Documents to Custodian
H
Form of Custodian and Trustee Certificate Re:  Substitutions
I
Form of Release Agreement Re:  Existing Indebtedness
J
Form of Investor Certificate
K
Form of Transfer Certificate
L
Form of Drawing Request
M-1
Form of Funding Notice
M-2
Form of Funding Notice (Class E-2)



 
v

--------------------------------------------------------------------------------

 


 
 
This Indenture, dated as of December 5, 2010 (as amended, supplemented or
modified from time to time, this “Indenture”), is entered into among LEAF
CAPITAL FUNDING SPE A, LLC, a Delaware limited liability company, as Issuer,
U.S. BANK NATIONAL ASSOCIATION, a national banking association, as Trustee and
as Custodian, and GUGGENHEIM SECURITIES, LLC, a Delaware limited liability
company, as Administrative Agent.
 
 
PRELIMINARY STATEMENT
 
The Issuer has duly authorized the execution and delivery of this Indenture to
provide for the issuance of its Equipment Contract Backed Notes, Series 2010-A
(the “Notes”), issuable as provided in this Indenture.  All covenants and
agreements made by the Issuer herein are for the benefit and security of the
Noteholders.  The Issuer and the Custodian are entering into this Indenture, and
the Trustee is accepting the trusts created hereby, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged.
 
All things necessary to make this Indenture a valid agreement of the Issuer, the
Trustee and the Custodian in accordance with its terms have been done.
 
 
GRANTING CLAUSE
 
To secure the payment of the principal of and interest on the Notes in
accordance with their terms, the payment of all sums payable under this
Indenture and the other Transaction Documents and the performance of the
covenants contained in this Indenture and the other Transaction Documents, the
Issuer hereby Grants to the Trustee, solely in trust and as collateral security
as provided in this Indenture, for the benefit of the Secured Parties, a
security interest in all of the Issuer’s “accounts,” “deposit accounts,”
“chattel paper,” “payment intangibles,” “commercial tort claims,” “supporting
obligations,” “promissory notes,” “letter-of-credit rights,” “documents,”
“goods,” “fixtures,” “general intangibles,” “instruments,” “inventory,”
“equipment,” “investment property,” “proceeds” (as each of the foregoing terms
is defined in the UCC), rights, interests and property (whether now owned or
hereafter acquired or arising), including the Issuer’s right, title and interest
(whether now owned or hereafter acquired or arising) in and to and under the
following:  (a) the Contracts listed on the Contract Schedule; (b) the related
Contract Assets; (c) the Assignment Agreements; (d) any rights of the Issuer
under the Purchase and Contribution Agreement; (e) any rights of the Issuer
under the Servicing Agreement; (f) any rights of the Issuer under each (if any)
Hedge Agreement; (g) the Reserve Account, the Collection Account, Prefunding
Account, Capitalized Interest Account, Servicer Transition Account, and all
amounts from time to time on deposit therein (including any Eligible
Investments, investment property and other property at any time and from time to
time in such accounts); (h) all amounts from time to time on deposit in the
Lockbox Account with respect to the Contracts and the Equipment; (i) the
interest of the Issuer in the Equipment; (j) any Insurance Policy and Insurance
Proceeds; and (k) all income, payments and proceeds of the foregoing (including,
but not by way of limitation, all cash proceeds, accounts, accounts receivable,
notes, drafts, acceptances, chattel paper, checks, deposit accounts, insurance
proceeds, condemnation awards, rights to payment of any and every kind,
investment property and other forms of
 
 
 

--------------------------------------------------------------------------------

 
 
obligations and receivables which at any time constitute all or part or are
included in the proceeds of any of the foregoing) (all of the foregoing being
hereinafter referred to as the “Collateral”).  The foregoing Grant, transfer,
assignment, set over and conveyance does not constitute and is not intended to
result in a creation or an assumption by the Trustee or the Secured Parties of
any obligation of the Issuer, the Servicer or any other Person in connection
with the Collateral or under any agreement or instrument relating thereto.  In
furtherance and not in limitation of the foregoing, the Issuer hereby assigns to
the Trustee, for the benefit of the Secured Parties, all of its right, title and
interest in and to all liens and security interests in any assets, and all UCC
financing statements related thereto. Notwithstanding the foregoing, Security
Deposits shall not constitute part of the Collateral.
 
The Trustee acknowledges its acceptance on behalf of the Secured Parties of a
security interest in all of the Issuer’s right, title and interest in and to the
Collateral and declares that it shall maintain the Collateral in accordance with
the provisions hereof.
 
ARTICLE I
DEFINITIONS
 
Section 1.01                      Definitions. Except as otherwise expressly
provided herein or unless the context otherwise requires, capitalized terms used
but not otherwise defined herein have the meaning set forth in the Definitions
Annex attached hereto as Schedule II.
 
Section 1.02                      Certain Rules of Construction.  Unless the
context of this Indenture clearly requires otherwise:  (a) references to the
plural include the singular and to the singular include the plural; (b)
references to any gender include any other gender; (c) the words “include” and
“including” are not limiting; (d) the words “hereof,” “herein,” “hereby,” and
“hereunder,” and any other similar words, refer to this Indenture as a whole and
not to any particular provision hereof; (e) article, section, subsection,
clause, exhibit, and schedule references are to this Indenture; (f) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including,” the words “to” and “until” each mean
“to but excluding,” and the word “through” means “to and including”; (g) except
when used in conjunction with the word “either,” the word “or” is always used
inclusively (for example, the phrase “A or B” means “A or B or both A and B,”
not “either A or B, but not both A and B”); (h) a reference to legislation or to
a provision of legislation includes a modification or re-enactment of it, a
legislative provision substituted for it, and a regulation or statutory
instrument issued under it; and (i) the term “writing” includes both information
that is inscribed on a tangible, permanently visible medium and information that
is stored in an electronic or other medium, and that can be retrieved in
perceivable form.  Article, section, and subsection headings are for convenience
of reference only, shall not constitute a part of this Indenture for any other
purpose, and shall not affect the construction of this Indenture.  All exhibits
and schedules attached hereto are incorporated herein by this reference.  Any
reference herein to this Indenture or any other agreement, document, or
instrument includes all permitted alterations, amendments, changes, extensions,
modifications, renewals, or supplements thereto or thereof, as applicable.
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
ARTICLE II
NOTE FORM
 
Section 2.01                      Form Generally. The Notes and the related
certificates of authentication shall be in substantially the form described in
this Indenture, with such appropriate insertions, omissions, substitutions and
other variations as are expressly required or permitted by this Indenture.  The
Notes may have such letters, numbers or other marks of identification and such
legends or endorsements placed thereon, as may, consistently herewith, be
determined appropriate by the officers executing such Notes, as evidenced by
their execution of the Notes.  The terms of each Note are intended to be
incorporated into this Indenture.
 
Section 2.02                      Multiple Classes of Notes; Form for Each
Class; Rights of Each Class.  This Indenture provides for the issuance by the
Issuer of six classes of Notes, namely, the Class A Notes, the Class B Notes,
the Class C Notes, the Class D Notes, the Class E-1 Notes and the Class E-2
Notes.  Each Note shall bear upon its face the designation of the Class to which
it belongs.  Each Class A Note shall be in the form of Exhibit A attached
hereto.  Each Class B Note shall be in the form of Exhibit B attached
hereto.  Each Class C Note shall be in the form of Exhibit C attached
hereto.  Each Class D Note shall be in the form of Exhibit D attached
hereto.  Each Class E-1 Note shall be in the form of Exhibit E-1 attached
hereto.  Each Class E-2 Note shall be in the form of Exhibit E-2 attached
hereto.  All Notes in the same Class shall be in substantially identical form,
except for differences in registration information and denomination and such
other variations as may be permitted by this Indenture.
 
 The Class A Notes, the Class B Notes, the Class C Notes, the Class D Notes and
the Class E-1 Notes are being offered and sold by the Issuer to the Initial
Purchaser pursuant to the Note Purchase Agreement.  The Class E-2 Notes are
being offered and sold by the Issuer to LEAF Commercial Capital or one of its
Affiliates pursuant to the Class E-2 Note Purchase Agreement.
 
(a)           Global Notes The Class A Notes, the Class B Notes, the Class C
Notes, the Class D Notes and the Class E-1 Notes shall be issued initially in
the form of Rule 144A Global Notes, which shall be delivered by the Trustee to
the Security Depository or pursuant to the Security Depository’s instructions,
and registered in the name of the Security Depository or a nominee of the
Security Depository, duly executed by the Issuer and authenticated by the
Trustee as hereinafter provided.  The Outstanding Note Balance of the Rule 144A
Global Notes may from time to time be increased (up to the maximum authorized
amount) or decreased by adjustments made on the records of the Trustee and the
Security Depository or its nominee as hereinafter provided.  The Trustee shall
not be liable for any error or omission by the Security Depository in making
such record adjustments, and the records of the Trustee shall be controlling
with regard to the Outstanding Note Balance of Rule 144A Global Notes hereunder
absent manifest error.
 
Each Global Note shall represent such of the outstanding Notes as shall be
specified therein and each shall provide that it shall represent the aggregate
amount of outstanding Notes from time to time endorsed thereon and that the
aggregate amount of outstanding Notes represented thereby may from time to time
be reduced or increased, as appropriate, to reflect exchanges and
redemptions.  Any endorsement of a Global Note to reflect the amount of any
increase or decrease in the amount of outstanding Notes represented thereby
shall be made by the
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
Trustee, or by the Note Registrar at the direction of the Trustee, in accordance
with instructions given by the Holder thereof as required by Section
2.07 hereof.
 
Except as set forth in Section 2.07 hereof, the Global Notes may be transferred,
in whole and not in part, only to another nominee of the Security Depository or
to a successor of the Security Depository or its nominee.
 
(b)           Book-Entry Provisions.
 
This Section 2.02(b) shall apply only to the Rule 144A Global Notes deposited
with or on behalf of the Security Depository.
 
The Issuer shall execute and the Trustee shall, in accordance with this Section
2.02(b), authenticate and deliver one Global Note for each Class of Notes which
shall be (i) registered in the name of the Security Depository or the nominee of
the Security Depository and (ii) delivered by the Trustee to the Security
Depository or pursuant to the Security Depository’s instructions.
 
Members of, or participants in, the Security Depository shall have no rights
either under this Indenture with respect to any Global Note held on their behalf
by the Security Depository or by the Trustee as custodian for the Security
Depository or under such Global Notes, and the Security Depository may be
treated by the Issuer, the Trustee and any agent of the Issuer or the Trustee as
the absolute owner of such Global Notes for all purposes
whatsoever.  Notwithstanding the foregoing, nothing herein shall prevent the
Issuer, the Trustee or any agent of the Issuer or the Trustee from giving effect
to any written certification, proxy or other authorization furnished by the
Security Depository or impair, as between the Security Depository and its agent
members, the operation of customary practices of such Security Depository
governing the exercise of the rights of an owner of a beneficial interest in any
Global Notes.
 
The Note Registrar and the Trustee shall treat the Security Depository for all
purposes of this Indenture (including the payment of principal of and interest
on the Notes and the giving of instructions or directions hereunder) as the sole
Holder of the Notes that are Global Notes, and shall have no obligation to the
related Note Owners.
 
The rights of Note Owners shall be exercised only through the Security
Depository and shall be limited to those established by law and agreements
between such Note Owners and the Security Depository and/or the agent
members.  The initial Security Depository will make book-entry transfers among
the agent members and receive and transmit payments of principal of and interest
on the Notes to such agent members with respect to such Global Notes.
 
Whenever this Indenture requires or permits actions to be taken based upon
instructions or directions of Holders of Notes evidencing a specified percentage
of the Outstanding amount of the Notes, the Security Depository shall be deemed
to represent such percentage only to the extent that it (i) has received
instructions to such effect from Note Owners and/or agent members owning or
representing, respectively, such required percentage of the beneficial interest
in the Notes and (ii) has delivered such instructions to the Trustee.
 
(c)           Definitive Notes.  Except as provided in Section 2.05, owners of
beneficial interests in Global Notes will not be entitled to receive physical
delivery of certificated
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
definitive, fully registered Notes (any such Notes, the “Definitive
Notes”).  The Definitive Notes, which shall include the Class E-2 Notes on the
Closing Date, shall be typewritten, printed, lithographed or engraved or
produced by any combination of these methods, all as determined by the officers
executing such Notes, as evidenced by their execution of such Notes.
 
(d)           Each Note issued under this Indenture shall be in all respects
equally and ratably secured with each other Note by the Collateral Granted by
the Issuer hereunder.  Each Note shall be entitled to the benefits hereof,
without preference, priority or distinction on account of the actual time or
times of authentication and delivery, all in accordance with the terms and
provisions of this Indenture.  Notwithstanding the foregoing, all cash amounts
shall be applied by the Trustee in accordance with Section 13.03(c) or Section
13.03(d), as applicable, and the other express provisions hereof.
 
Section 2.03                      Denomination.  The maximum Outstanding Note
Balance of the Class A Notes that may be authenticated and delivered under this
Indenture is $118,351,000 (unless that maximum is increased pursuant to the
Optional Commitment Increase), the maximum Outstanding Note Balance of the Class
B Notes that may be authenticated and delivered under this Indenture is
$10,631,000 (unless that maximum is increased pursuant to the Optional
Commitment Increase), the maximum Outstanding Note Balance of Class C Notes that
may be authenticated and delivered under this Indenture is $7,417,000 (unless
that maximum is increased pursuant to the Optional Commitment Increase), the
maximum Outstanding Note Balance of the Class D Notes that may be authenticated
and delivered under this Indenture is $7,417,000 (unless that maximum is
increased pursuant to the Optional Commitment Increase), the maximum Outstanding
Note Balance amount of the Class E-1 Notes that may be authenticated and
delivered under this Indenture is $6,184,000 (unless that maximum is increased
pursuant to the Optional Commitment Increase), and the maximum Outstanding Note
Balance of the Class E-2 Notes that may be authenticated and delivered under
this Indenture is $4,945,000 (unless that maximum is increased pursuant to the
Optional Commitment Increase), except for Notes authenticated and delivered upon
registration of transfer, or in exchange for, or in lieu of, other Notes
pursuant to Sections 2.06, 2.07 or 10.05.  The Notes shall be issuable only as
registered Notes without coupons in the denominations of at least $100,000 with
respect to any Note and multiples of $1,000 for any amount in excess thereof;
provided that the foregoing shall not restrict or prevent the transfer, in
accordance with Sections 2.06 and 2.07, of any “stub” Note with a remaining
Outstanding Note Balance of less than $100,000 with respect to any Note.
 
Section 2.04                      Execution, Authentication, Delivery and Dating
 
.  The Notes shall be executed on behalf of the Issuer by the manual or
facsimile signature of one of its authorized officers.  Notes bearing the manual
or facsimile signatures of individuals who were at any time authorized officers
of the Issuer shall bind the Issuer, notwithstanding that such individuals or
any of them have ceased to hold such offices subsequent to the authentication or
delivery of such Notes.
 
Each Note shall be dated as of the date of its authentication.  No Note shall be
entitled to any benefit under this Indenture or be valid or obligatory for any
purpose, unless there appears on such Note a certificate of authentication
substantially in the form provided for herein executed by the Trustee upon
receipt of an Issuer Order or by any Authenticating Agent by the manual
signature of one of its authorized officers, and such certificate upon any Note
shall be conclusive
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
evidence, and the only evidence, that such Note has been duly authenticated and
delivered hereunder.
 
Section 2.05                      Issuance of Definitive Notes.
 
If Book-Entry Notes have been issued with respect to any Class and (a) the
Issuer advises the Trustee that the Security Depository is no longer willing or
able to discharge properly its responsibilities with respect to such Class and
the Trustee or the Issuer is unable to locate a qualified successor,  (b) the
Issuer at its option elects to terminate the book-entry system through DTC, or
(c) after the occurrence of an Event of Default, Noteholders of not less than
50% of the Outstanding Note Balance of Notes of any Class advise the Trustee and
DTC that it is no longer in the best interests of such Class to have the Notes
of such Class in book-entry form, then upon surrender to the Trustee of any such
Notes by the Security Depository, accompanied by registration instructions from
the Security Depository for registration of Definitive Notes, the Issuer shall
execute and the Trustee shall authenticate and the Note Registrar shall deliver
such Definitive Notes to the applicable Noteholders.  Neither the Issuer nor the
Trustee shall be liable for any delay in delivery of such instructions and may
conclusively rely on, and shall be protected in relying on, such instructions.
The Trustee shall recognize the Holders of such Definitive Notes as Noteholders
hereunder.
 
Section 2.06                      Registration, Registration of Transfer and
Exchange of the Notes.
 
(a)           The Issuer shall cause to be kept a note register (the “Note
Register”) at the office of an agent (the “Note Registrar”), in accordance with
Section 7.13, and in which, subject to such reasonable regulations as it may
prescribe, the Note Registrar shall, on behalf of the Issuer, provide for the
registration, issuance and ownership of the Notes and the registration of
transfers of the Notes.  The Trustee is hereby appointed the initial Note
Registrar.  Each Noteholder and, if the Note Registrar is someone other than the
Trustee, the Trustee shall have the right to examine the Note Register at all
reasonable times and to rely conclusively upon an Officer’s Certificate of the
Note Registrar as to the names and addresses of the Noteholders and the
Outstanding Note Balances and numbers of such Notes as held.
 
(b)           The Notes have not been registered under the Securities Act or the
securities laws of any jurisdiction.  Consequently, the Notes are not
transferable other than pursuant to Rule 144A.  Each Person who has or who
acquires any Ownership Interest in a Note shall be deemed by the acceptance or
acquisition of such Ownership Interest to have agreed to be bound by the
provisions of this Section 2.06.
 
(c)           With respect to any Definitive Note, at the option of the
Noteholder thereof, Notes may be exchanged for other Notes of any authorized
denominations (together with any “stub note” reflecting the remaining principal
balance of such Note(s) that is less than the minimum authorized denomination),
Outstanding Note Balance and Stated Maturity Date, upon surrender of the Notes
to be exchanged at the Corporate Trust Office.  Whenever any Notes are so
surrendered for exchange, the Issuer shall execute, and the Trustee or its
agents shall authenticate and deliver, the Notes which the Noteholder making the
exchange is entitled to receive.
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
(d)           With respect to any Definitive Note, any Definitive Note presented
or surrendered for registration of transfer or exchange shall be duly endorsed,
or be accompanied by a written instrument of transfer in form satisfactory to
the Trustee duly executed.  All Notes issued upon any registration of transfer
or exchange of Notes shall be the valid obligations of the Issuer, evidencing
the same rights, and entitled to the same benefits under this Indenture, as the
Notes surrendered upon such registration of transfer or exchange.  No service
charge shall be charged to a Noteholder for any registration of transfer or
exchange of Notes, but the Issuer and the Trustee may require payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any registration of transfer or exchange of Notes.
 
(i)           Limitation on Transfer and Exchange.  (1) The transfer and
exchange of Global Notes or beneficial interests therein shall be effected
through the Security Depository, in accordance with this Indenture and the
procedures of the Security Depository therefor, which shall include restrictions
on transfer comparable to those set forth herein to the extent required by the
Securities Act.  Beneficial interests in a Global Note may be transferred to
persons who take delivery thereof in the form of a beneficial interest in the
same Global Note in accordance with the transfer restrictions set forth in the
legend in subsection (d)(xii) of Section 2.07.
 
(ii)           Restrictions on Transfer and Exchange of Global Notes.
Notwithstanding any other provision of this Indenture, a Global Note may not be
transferred as a whole except by the Security Depository to a nominee of the
Security Depository or by a nominee of the Security Depository to the Security
Depository or another nominee of the Security Depository or by the Security
Depository or any such nominee to a successor Security Depository or a nominee
of such successor Security Depository.
 
(e)           Transfer and Exchange from Definitive Notes to Definitive
Notes.  When Definitive Notes are presented by a Holder to the Note Registrar
with a request:
 
(i)           to register the transfer of Definitive Notes in the form of other
Definitive Notes; or
 
(ii)           to exchange such Definitive Notes for an equal Outstanding Note
Balance of Definitive Notes of other authorized denominations, the Note
Registrar shall register the transfer or make the exchange as requested;
provided, however, that the Definitive Notes presented or surrendered for
register of transfer or exchange:
 
(A)           shall be duly endorsed or accompanied by a written instruction of
transfer in form satisfactory to the Note Registrar duly executed by such Holder
or by his attorney, duly authorized in writing; and
 
(B)           shall be accompanied by an Investor Certificate substantially in
the form of Exhibit J attached hereto shall be delivered by the proposed
transferee to the Issuer and to the Trustee to the effect that such transfer is
in compliance with Rule 144A.
 
(f)           Right of First Refusal.
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
                          (i)           If, at any time, a Holder of a Class E-2
Note (a “Selling Class E-2 Noteholder”) proposes to effect a voluntary sale or
other transfer of any Class E-2 Notes (the “Offered Class E-2 Notes”) to any
Person other than an Affiliated entity (the “Proposed Transaction”), then the
Selling Class E-2 Noteholder may not sell or otherwise transfer the Offered
Class E-2 Notes other than in compliance with this Section 2.6(f).
 
(ii)           The Selling Class E-2 Noteholder shall deliver written notice
(the “ROFR Notice”) to the Initial Purchaser of its right to purchase, in whole
but not in part, all of the Offered Class E-2 Notes at a purchase price and on
the terms and conditions at least equal to those of the Proposed Transaction
(the “Right of First Refusal”).  The ROFR Notice shall state (V) the Selling
Class E-2 Noteholder’s bona-fide intention to effect a voluntary sale or other
transfer of the Offered Class E-2 Notes, (W) the number of Offered Class E-2
Notes to be sold or transferred and (X) the price at and terms on which the
Selling Class E-2 Noteholder has a bona-fide offer to purchase or otherwise
transfer (in any other manner) the Offered Class E-2 Notes.
 
(iii)           The Initial Purchaser shall have the right to exercise its Right
of First Refusal by giving written notice of its commitment to purchase the
Offered Class E-2 Notes at the price and terms set forth in the ROFR Notice (the
“Acceptance Notice”) to the Selling Class E-2 Noteholder within ten (10) days
after receipt of the ROFR Notice (the “ROFR Period”).
 
(iv)           The Initial Purchaser shall purchase the Offered Class E-2 Notes
pursuant to that Acceptance Notice within five (5) Business Days after delivery
of that Acceptance Notice (the “Purchase Period”).
 
(v)           If the Initial Purchaser does not deliver such an Acceptance
Notice during the ROFR Period or does not purchase (during the Purchase Period)
all of the Offered Class E-2 Notes pursuant to that Acceptance Notice, the
Selling Class E-2 Noteholder may sell or otherwise transfer, in whole but not in
part, the Offered Class E-2 Notes to any third-party purchaser, whether or not
pursuant to the terms and conditions of the Proposed Transaction.
 
(vi)           For the avoidance of doubt, any sale or transfer of Notes
pursuant to this Section 2.06(f) must comply with the restrictions on transfers
of the Notes set forth in this Indenture, including the other provisions of
Section 2.06.
 
(g)           Each purchaser of a Note or an interest in a Note, other than the
Initial Purchaser, will be deemed to have represented and agreed as follows:
 
(i)           It understands that the Notes will be offered and may be resold by
the Initial Purchaser only to QIBs pursuant to Rule 144A.
 
(ii)           It understands that the Notes have not been registered under, and
were transferred to it in a transaction not involving any public offering within
the meaning of, the Securities Act, and that if in the future it decides to
re-offer, resell, pledge or otherwise transfer such Notes it will do so only in
accordance with applicable state securities laws and pursuant to Rule 144A to
a Person whom the seller reasonably believes is a QIB in a transaction meeting
the requirements of Rule 144A, purchasing for its own account or for the account
of a QIB, whom the holder has informed that such re-offer, resale, pledge or
other transfer is being made in reliance on Rule 144A or to the Issuer pursuant
to the terms of the Indenture.
 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
(iii)           It acknowledges that none of the Issuer, the Initial Purchaser
or any Person representing the Issuer or the Initial Purchaser has made any
representation to it with respect to the Issuer, any affiliates thereof or the
offering or sale of the Notes.  It is purchasing the Notes for its own account,
or for one or more investor accounts for which it is acting as a fiduciary or
agent, in each case for investment purposes only, and not with a view to, or for
offer or resale in connection with, any distribution thereof in violation of the
Securities Act or the applicable state securities laws, subject to any
requirements of law that the disposition of its property or the property of such
investor account be at all times within its or their control and subject to its
or their ability to resell such Notes pursuant to Rule 144A.
 
(iv)           If it is acquiring any Note as a fiduciary or agent for one or
more investor accounts, it represents that it has sole investment discretion
with respect to such account and that it has full power to make the
acknowledgments, representations and agreements contained herein on behalf of
each such account.
 
(v)           It is (1) a QIB purchasing for its own account or for the account
of another QIB and it, and such other Person (if applicable), are aware that the
sale to it is being made in reliance on Rule 144A and (2) with respect to any
Class E-1 Note or Class E-2 Note, is a U.S. Person.
 
(vi)           It acknowledges that transfers of the Notes shall otherwise be
subject in all respects to the restrictions applicable thereto contained in this
Indenture.
 
(vii)           (A) It is not (and for so long as it holds any Notes or an
interest therein will not be), and is not acting on behalf of (and for so long
as it holds any Notes or an interest herein will not be acting on behalf of), an
“employee benefit plan” as defined in Section 3(3) of ERISA that is subject to
Title I of ERISA, a plan described in Section 4975(e)(1) of the Code or an
entity which is deemed to hold the assets of any such plan (“Plan Assets”)
pursuant to 29 C.F.R. Section 2510.3-101 as modified by Section 3(42) of ERISA
(the “Plan Asset Regulation”) (each a “Benefit Plan Investor”), (B) in the case
of a Class A Note, Class B Note, Class C Note or Class D Note, (i) its
acquisition and continued holding of such Note will be covered by a statutory
exemption or a prohibited transaction class exemption issued by the United
States Department of Labor, (ii) at the time of acquisition the Notes are rated
at least investment grade and (iii) it believes that the Notes are properly
treated as indebtedness without substantial equity features for purposes of the
Plan Asset Regulations and agrees to so treat such Notes or (C) in the case of a
Class A Note, Class B Note, Class C Note or Class D Note, it has provided the
Trustee with an opinion of counsel, which opinion of counsel will not be at the
expense of the Trustee, the Issuer, the Servicer or the Initial Purchaser, which
opines that the purchase, holding and transfer of such Note or interest therein
is permissible under applicable law, will not constitute or result in a
non-exempt prohibited transaction under
 
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
ERISA or Section 4975 of the Code and will not subject the Trustee, the Issuer,
the Servicer or the Initial Purchaser to any obligation in addition to those
undertaken herein.
 
(viii)           It acknowledges and agrees to treat the Notes as debt for all
federal, state and local income tax purposes.
 
(ix)           Reserved.
 
(x)           It is purchasing one or more Notes in an amount of at least
$100,000, and it understands that such Notes may be resold, pledged or otherwise
transferred in an amount of at least $100,000 (unless the Outstanding Note
Balance of such Note shall be less than $100,000).
 
(xi)           It understands that the Notes will bear a legend substantially to
the following effect unless the Issuer determines otherwise consistent with
applicable law:
 
FOR RULE 144A GLOBAL NOTES ONLY:  UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”),
TO THE TRANSFEROR OF SUCH NOTE OR ITS AGENT FOR REGISTRATION OF TRANSFER,
EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO.
OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC
(AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED
BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR THE USE HEREOF
FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES (1) THAT THIS NOTE MAY BE RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS
AND IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A, PURCHASING FOR ITS
OWN ACCOUNT, OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB AND TO WHOM NOTICE IS
GIVEN THAT RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A, OR TO THE ISSUER PURSUANT TO THE TERMS OF THE INDENTURE, AND (2) THAT IT
WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN INTEREST HEREIN IS TO BE
TRANSFERRED A NOTICE
 
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.  THE INDENTURE RELATING TO THIS NOTE
CONTAINS A PROVISION REQUIRING THE TRUSTEE TO REFUSE TO REGISTER ANY TRANSFER OF
THIS NOTE OR ANY INTEREST HEREIN IN VIOLATION OF THE FOREGOING.  EACH TRANSFEREE
ACCEPTING A BENEFICIAL INTEREST IN THIS NOTE IS DEEMED TO REPRESENT TO THE
ISSUER AND THE SERVICER THAT IT IS EITHER A QIB PURCHASING FOR ITS OWN ACCOUNT
OR A QIB PURCHASING FOR THE ACCOUNT OF ANOTHER QIB.  EACH HOLDER HEREOF IS
DEEMED TO REPRESENT AND WARRANT EITHER (A) THAT IT IS NOT (AND FOR SO LONG AS IT
HOLDS THIS NOTE OR AN INTEREST HEREIN WILL NOT BE), AND IS NOT ACTING ON BEHALF
OF (AND FOR SO LONG AS IT HOLDS THIS SECURITY OR AN INTEREST HEREIN WILL NOT BE
ACTING ON BEHALF OF), AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) THAT
IS SUBJECT TO TITLE I OF ERISA, A PLAN DESCRIBED IN SECTION 4975(E)(1) OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), OR AN ENTITY WHICH IS
DEEMED TO HOLD THE ASSETS OF ANY SUCH PLAN (“PLAN ASSETS”) PURSUANT TO 29 C.F.R.
SECTION 2510.3-101 AS MODIFIED BY SECTION 3(42) OF ERISA (THE “PLAN ASSET
REGULATION”) (EACH A “BENEFIT PLAN INVESTOR”), (B) IN THE CASE OF A CLASS A
NOTE, CLASS B NOTE, CLASS C NOTE OR CLASS D NOTE, (I) ITS PURCHASE AND OWNERSHIP
OF THIS SECURITY WILL BE COVERED BY A PROHIBITED TRANSACTION CLASS EXEMPTION
ISSUED BY THE UNITED STATES DEPARTMENT OF LABOR, (II) AT THE TIME OF ACQUISITION
THE NOTES ARE RATED AT LEAST INVESTMENT GRADE AND (III) IT BELIEVES THAT THE
NOTES ARE PROPERLY TREATED AS INDEBTEDNESS WITHOUT SUBSTANTIAL EQUITY FEATURES
FOR PURPOSES OF THE PLAN ASSET REGULATIONS AND AGREES TO SO TREAT SUCH NOTES OR
(C) IN THE CASE OF A CLASS A NOTE, CLASS B NOTE, CLASS C NOTE OR CLASS D NOTE,
IT HAS PROVIDED THE TRUSTEE WITH AN OPINION OF COUNSEL, WHICH OPINION OF COUNSEL
WILL NOT BE AT THE EXPENSE OF THE TRUSTEE, THE ISSUER, THE SERVICER OR THE
INITIAL PURCHASER, WHICH OPINES THAT THE PURCHASE, HOLDING AND TRANSFER OF SUCH
NOTE OR INTEREST THEREIN IS PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER ERISA OR
SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE TRUSTEE, THE ISSUER, THE
SERVICER OR THE INITIAL PURCHASER TO ANY OBLIGATION IN ADDITION TO THOSE
UNDERTAKEN IN THE INDENTURE. THE NOTES OR ANY BENEFICIAL INTEREST HEREIN MAY BE
TRANSFERRED ONLY IN PERMITTED DENOMINATIONS SPECIFIED IN THE
INDENTURE.  ACCORDINGLY, AN INVESTOR IN THIS NOTE MUST BE
 
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
PREPARED TO BEAR THE ECONOMIC RISK OF THE INVESTMENT FOR AN INDEFINITE PERIOD OF
TIME.
 
(xii)           It acknowledges that the Issuer, the Servicer, the Initial
Purchaser and others will rely on the truth and accuracy of the foregoing
acknowledgments, representations and agreements, and agrees that if any of the
foregoing acknowledgments, representations and agreements deemed to have been
made by it are no longer accurate, it shall promptly notify the Issuer, the
Servicer and the Initial Purchaser.
 
(h)           Except as otherwise required under the Note Purchase Agreement,
the Initial Purchaser shall not be required to deliver, and neither the Issuer
nor the Trustee shall demand therefrom, any of the certifications or opinions
described in this Section 2.06 in connection with the initial issuance of the
applicable Notes and the delivery thereof by the Issuer.
 
(i)           Notwithstanding anything herein to the contrary, (A) no Sale of
any Note of any Class may be made during the Revolving Period other than (x) in
connection with a repurchase transaction, or (y) a Sale that is (i) made in the
ordinary course of business, (ii) to a QIB with not less than $100,000,000 in
assets under management, and (iii) pursuant to a Transfer Supplement, executed
by the transferor Noteholder and transferee and delivered to the Administrative
Agent and (B) the transferor Noteholder shall deliver to the Rating Agency not
less than ten (10) Business Days prior written notice of any proposed Sale of
any Note of any Class.
 
Section 2.07                      Mutilated, Destroyed, Lost or Stolen Note. (a)
If (i) any mutilated Note is surrendered to the Trustee or the Issuer, or the
Trustee and the Issuer receive evidence to their reasonable satisfaction of the
destruction, loss or theft of any Note, and (ii) in the case of a destroyed,
lost, or stolen Note, there is delivered to the Trustee and the Issuer such
security or indemnity as may be required by them to save each of them harmless,
then, in the absence of notice to the Trustee and the Issuer that such Note has
been acquired by a bona-fide purchaser and provided that the requirements of
Section 8-405 of the UCC are satisfied, the Issuer shall execute and, upon a
written request therefor by the Trustee and the Issuer shall authenticate and
deliver, in exchange for or in lieu of any such mutilated, destroyed, lost or
stolen Note, a new Note of the same Class, tenor and Outstanding Note Balance,
bearing a number not contemporaneously outstanding.  If, after the delivery of
such new Note, a bona-fide purchaser of the original Note in lieu of which such
new Note, as applicable, was issued presents such original Note for payment, the
Trustee and the Issuer shall be entitled to recover such new Note, as
applicable, from the Person to whom it was delivered or any Person taking title
there from, except a bona-fide purchaser, and the Trustee and the Issuer shall
be entitled to recover upon the security or indemnity provided therefor to the
extent of any loss, damage, cost or expense incurred by the Trustee and the
Issuer, in connection therewith.  If any such mutilated, destroyed, lost or
stolen Note shall have become or shall be about to become due and payable in
full, or shall have been called for redemption in full, instead of issuing a new
Note, as applicable, the Issuer may pay such Note without surrender thereof,
except that any mutilated Note shall be surrendered.
 
Upon the issuance of any new Note under this Section, the Issuer or the Note
Registrar may require the payment of a sum sufficient to cover any tax or other
governmental charge that
 
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
may be imposed in relation thereto and any other expenses (including the fees
and expenses of the Trustee) connected therewith.
 
Subject to the above provisions of this Section 2.07, every new Note issued
pursuant to this Section 2.07, in lieu of any destroyed, lost or stolen Note,
shall constitute an original additional contractual obligation of the Issuer,
whether or not the destroyed, lost or stolen Note shall be at any time
enforceable by anyone, and shall be entitled to all the benefits of this
Indenture equally and proportionately with any and all other Notes duly issued
hereunder.
 
The provisions of this Section 2.07 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.
 
Section 2.08                      Payment of Principal and Interest; Rights
Preserved.
 
(a)           For each applicable Interest Accrual Period, the Notes of each
Class shall accrue interest on the Outstanding Note Balance thereof at the Note
Rate applicable to such Class; provided, however, that with respect to each
Class of Notes and on each Payment Date, interest shall be deemed not to have
accrued during the previous Interest Accrual Period on an amount equal to the
Impairment of such Class of Notes.  Notwithstanding the foregoing, if, on any
subsequent Payment Date and with respect to each Class of Notes, no Impairment
is allocated to such Class of Notes, all Deferred Interest for such Class of
Notes shall be deemed to have accrued during the immediately preceding Interest
Accrual Period and be payable on such Payment Date as Note Current
Interest.  All interest and fees accrued hereunder on the Notes of each Class
shall be calculated on the basis of the actual number of days elapsed during the
related Interest Accrual Period and a three-hundred-sixty (360)-day year, except
for interest on the Class E-2 Notes, which shall be calculated on the basis of a
three-hundred-sixty (360)-day year comprised of twelve 30-day
months.  Furthermore, all interest accrued hereunder on the Notes of each Class
shall accrue through the day preceding the Stated Maturity Date and, to the
extent that the payment of such interest shall be legally enforceable (except
with respect to Deferred Interest), on any overdue payment of interest at the
Note Rate from the date such interest becomes due and payable (giving effect to
any applicable grace periods herein) until fully paid.  All accrued interest
shall be due and payable in arrears on each Payment Date and shall be paid by
the Trustee to the Noteholders in accordance with Section 13.03.  In making any
interest payment, if the interest calculation with respect to a Note shall
result in a portion of such payment being less than $0.01, then such payment
shall be decreased to the nearest whole cent, and no subsequent adjustment shall
be made in respect thereof.
 
(b)           The principal of each Note shall be payable on each Payment Date
beginning on the first Payment Date after the end of the Revolving Period,
unless such Note becomes due and payable at an earlier date by (i) call for
redemption or pursuant to a Takeout Transaction in accordance with Article XI or
(ii) reason of a Discounted Pool Balance Deficiency in accordance with Section
13.03(c)(xii).  The installment of principal due on the Class A Notes on any
such Payment Date shall, to the extent of Available Funds in accordance with
Section 13.03 on such Payment Date, be paid as set forth in Section
13.03(d)(xiv).  The installment of principal due on the Class B Notes on any
such Payment Date shall, to the extent of Available Funds in accordance with
Section 13.03 on such Payment Date, be paid as set forth in Section
 
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
13.03(d)(xv).  The installment of principal due on the Class C Notes on any such
Payment Date shall, to the extent of Available Funds in accordance with Section
13.03 on such Payment Date, be paid as set forth in Section 13.03(d)(xvi).  The
installment of principal due on the Class D Notes on any such Payment Date
shall, to the extent of Available Funds in accordance with Section 13.03 on such
Payment Date, be paid as set forth in Section 13.03(d)(xvii).  The installment
of principal due on the Class E-1 Notes on any such Payment Date shall, to the
extent of Available Funds in accordance with Section 13.03 on such Payment Date,
be paid as set forth in Section 13.03(d)(xviii).  The installment of principal
due on the Class E-2 Notes on any such Payment Date shall, to the extent of
Available Funds in accordance with Section 13.03 on such Payment Date, be paid
as set forth in Section 13.03(d)(xix).  The Outstanding Note Balance of any Note
(together with interest thereon and all other amounts due and payable hereunder
or in respect of the Notes) shall be due and payable in full on the Stated
Maturity Date for such Note.  All reductions in the Outstanding Note Balance of
a Note effected by payment of such installments of principal shall be binding
upon all future Noteholders of such Note and of any Note issued upon the
registration of transfer thereof or in exchange therefor or in lieu thereof,
whether or not such payment is noted on such Note.  Principal shall be payable
to Noteholders in the same Class on a pro rata basis based upon the relative
Outstanding Note Balance of the Notes in such Class as of the related date of
determination; provided that, if as a result of such proration a portion of such
principal would be less than $0.01, then such payment shall be decreased to the
nearest whole cent, and such portion shall be applied to the next succeeding
principal payment.
 
(c)           The principal of and interest on the Notes, and other amounts
payable to the Noteholders under Section 13.03, are payable, through the Paying
Agent on behalf of the Issuer, by check mailed by first-class mail to the Person
whose name appears as the Registered Holder of such Note on the Note Register at
the address of such Person as it appears on the Note Register or, at the option
of any Noteholder, by wire transfer in immediately available funds to the
account specified in writing to the Trustee by such Registered Holder at least
five (5) Business Days prior to the Record Date for the Payment Date on which
wire transfers will commence, in such coin or currency of the United States of
America as at the time of payment is legal tender for the payment of public and
private debts.  All payments on the Notes shall be paid without any requirement
of presentment.  The Issuer shall notify the Person in whose name a Note is
registered at the close of business on the Record Date immediately preceding the
Payment Date on which the Issuer expects that the final installment of principal
of such Note will be paid.  Such notice shall be mailed no later than the tenth
(10th) day prior to such Payment Date and shall specify the place where such
Note may be surrendered.  Funds representing any such checks returned
undeliverable shall be held in accordance with Section 7.15.  Each Noteholder
shall promptly surrender its Note to the Trustee at the Corporate Trust Office
or in the case of mutilated, destroyed, lost or stolen Notes, as provided in
Section 2.07, upon payment of the final installment of principal of such Note.
 
Section 2.09                      Persons Deemed Owner.  Prior to due
presentment for registration of transfer of any Note, the Issuer, the Trustee,
the Note Registrar, the Paying Agent and any agent of any of the foregoing shall
treat the Person in whose name any Note is registered in the Note Register as
the owner of such Note for the purpose of receiving payments of principal and
interest on such Note and for all other purposes whatsoever, whether or not such
Note be overdue, and none of the Issuer, the Trustee, the Note Registrar, the
Paying Agent or any agent of the foregoing shall be affected by notice to the
contrary.
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
Section 2.10                      Cancellation.  All Notes surrendered to the
Trustee for payment, registration of transfer or exchange (including Notes
surrendered to any Person other than the Trustee which shall be delivered to the
Trustee) shall be promptly canceled by the Trustee.  No Notes shall be
authenticated in lieu of or in exchange for any Notes, as applicable, canceled
as provided in this Section 2.10, except as expressly permitted by this
Indenture.  All canceled Notes held by the Trustee shall be disposed of by the
Trustee in accordance with its standard practice.
 
Section 2.11                      Tax Treatment; Withholding Taxes.
 
(a)           The Issuer has structured the transaction contemplated by this
Indenture and the Notes with the intention that the Notes will qualify under
applicable tax law as indebtedness of the Issuer.  The Issuer, the Trustee, the
Servicer, the Back-up Servicer, each Noteholder and each beneficial owner of a
Note by acceptance of its Note or a beneficial interest therein, each agree to
treat the Notes as indebtedness of the Issuer for all tax purposes and further
agrees not to take any action inconsistent with such treatment, unless and to
the extent otherwise required by any taxing authority under applicable law.
 
Notwithstanding anything in any Transaction Document to the contrary, effective
from the date of commencement of discussions with respect to the transactions
contemplated by such documents, all parties hereto and the Noteholders may
disclose to any and all Persons, without limitation of any kind, the U.S.
Federal income tax treatment and tax structure of the Notes and the transactions
contemplated hereby and all materials of any kind, including tax opinions or
other tax analyses, if any, that are provided to such Persons regarding such tax
treatment.
 
(b)           Notwithstanding any other provision in this Indenture to the
contrary or the other Transaction Documents, the Trustee, as Paying Agent for
and on behalf of, and at the direction of the Servicer, shall comply with any
and all federal withholding requirements under applicable law, as modified by
the practice of any relevant taxing authority then in effect.  If any
withholding tax is imposed on any payment by the Issuer (or allocation of
income) under the Notes, such tax shall reduce the amount otherwise payable to
such Noteholder.  Any amounts so withheld shall be treated as having been paid
to the related Noteholder for all purposes of this Indenture.  Failure of a
Noteholder or a beneficial owner of a Note to provide the Trustee or other
paying agent with appropriate tax certificates may result in amounts being
withheld from the payment to such Noteholder or beneficial owner.  In no event
shall the consent of Noteholders be required for any withholding.
 
Section 2.12                      Notices to Security Depository.  Whenever any
notice or other communication is required to be given to Noteholders of any
Class with respect to which Book-Entry Notes have been issued, unless and until
Definitive Notes shall have been issued to the related Noteholders, the Trustee
shall give all such notices and communications to the applicable Security
Depository.
 
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
ARTICLE III
ACQUISITIONS of CONTRACTS
 
Section 3.01                      Conditions to the Acquisition of
Contracts.  Each acquisition by the Issuer of a Contract from the Originator on
any Acquisition Date is subject to the conditions specified in Section 3.04 of
the Servicing Agreement, in the case of Substitute Contracts, and Section 13.06
hereof, in case of Purchased Contracts, including, in each case, satisfaction of
the following conditions on the relevant date specified below:
 
(a)           By 5:00 p.m. (New York time) on the Acquisition Date, the
Originator shall have delivered to the Initial Purchaser, the Issuer, the
Trustee, the Custodian and the Back-up Servicer the final executed copy of each
of the following documents, in each case, with respect to each Substitute
Contract and Purchased Contract to be acquired by the Issuer on such Acquisition
Date: (i) Assignment Agreement, (ii) Amendment to Contract Schedule, (iii)
Release Agreement (if applicable) relating to any Existing Indebtedness and (iv)
Transfer Certificate substantially in the form set forth on Exhibit K attached
hereto (the “Transfer Certificate”).  The Transfer Certificate shall confirm
that (A) each Substitute Contract or Purchased Contract, as applicable, is a
Contract that satisfies each of the representations and warranties set forth in
Clause (C) or (D) of the related Assignment Agreement, (B) all applicable
filings required under Sections 4.01(a)(v) and 4.02 have been made or are in
effect, (C) no Event of Default shall exist prior to or after giving effect to
the acquisition of such Substitute Contracts or Purchased Contracts and (D) all
other conditions to the acquisition of Substitute Contracts or Purchased
Contracts, as applicable, have been satisfied except for the conditions set
forth in Section 3.01(b) and Section 3.01(c).
 
(b)           Not later than the fifth (5th) Business Day after the related
Acquisition Date, the Issuer shall have delivered or shall have caused to be
delivered to the Custodian, the Contract Files relating to the Contracts to be
purchased or substituted in accordance with Section 4.03(a).
 
(c)           Not later than the eighth (8th) Business Day after the related
Acquisition Date, the Custodian shall deliver to the Initial Purchaser, the
Issuer and the Trustee an executed Custodian Certificate and Exception Report
resulting from the Custodian’s review of the related Substitute Contracts and
Purchased Contracts and the Contract Files related thereto pursuant to Section
4.03(b).  In accordance with Section 4.04(a), each Contract identified as having
exceptions in such Exception Report shall be subject to a Warranty Event.
 
(d)           A document or certificate described in clause (a) or (c) above
shall be regarded as timely delivered if it is delivered by telecopy (with
written confirmation of transmission) or by electronic transmission in “.pdf”
format as of the applicable time described above.
 
(e)           Reserved.
 
(f)           If a Contract is to be removed and replaced with another lease or
equipment finance contract transferred to the Issuer by the Servicer pursuant to
the Servicing Agreement, such “substitute” lease or equipment finance contract
shall become a Contract for all purposes of the Transaction Documents and may be
referred to as a Substitute Contract.  Acquisition of any
 
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
 
Substitute Contract shall be subject to the satisfaction of the conditions
described in this Article III.
 
(g)           Upon satisfaction of the conditions specified in the Transaction
Documents, including this Section 3.01, and any conditions to the repurchase of
Contracts under the Purchase and Contribution Agreement or substitution or
purchase of Contracts under the Servicing Agreement (as the case may be), the
Trustee shall, upon receipt of the Contract Repurchase Price or the Substitute
Contract, and the Request for Release, release the Contract and related Contract
Assets being purchased or substituted for by the Servicer, or repurchased by the
Originator, from the Lien of this Indenture.
 
(h)           In addition to the conditions specified above, at no time may the
sum of (1) the aggregate Discounted Contract Balance of Substitute Contracts (as
measured on their respective Acquisition Dates) and (2) the aggregate Discounted
Contract Balance of Contracts (as measured on their respective dates of
repurchase), repurchased by LEAF Commercial Capital (as Initial Servicer) or by
the Originator pursuant to Section 6.1(b) of the Purchase and Contribution
Agreement, but excluding Contracts repurchased pursuant to Warranty Events
pursuant to Section 6.1(a) of the Purchase and Contribution Agreement, exceed
the Recourse Limit.  The Trustee and Custodian shall have no duty to monitor the
limit set forth in this Section 3.01(h).
 
(i)           In addition to the conditions specified above, on such proposed
Acquisition Date other than any date of repurchase of Contracts under the
Purchase and Contribution Agreement or any substitution or purchase of Contracts
under the Servicing Agreement (as the case may be), the aggregate Discounted
Contract Balance of the Contracts already under review of the Custodian in
accordance with Section 4.03 shall not exceed $2,000,000.  Under no
circumstances shall the Trustee or Custodian be obligated to determine or liable
for any incorrect determinations of such amount.
 
(j)           In addition to the conditions specified above, on such proposed
Acquisition Date other than any date of repurchase of Contracts under the
Purchase and Contribution Agreement or any substitution or purchase of Contracts
under the Servicing Agreement (as the case may be), the aggregate Discounted
Contract Balance of the Contracts to be acquired on such date shall be equal to
or greater than $250,000.  Under no circumstances shall the Trustee or Custodian
be obligated to determine or liable for any incorrect determinations of such
amount.
 
ARTICLE IV
ISSUANCE OF NOTES; CERTAIN ISSUER AND CUSTODIAN OBLIGATIONS
 
Section 4.01                      Conditions to Issuance of Notes.  All Notes
shall be executed by the Issuer and delivered to the Trustee for
authentication.  The Notes shall be authenticated and delivered by the Trustee
upon Issuer Order and (with respect to all Notes issued on the Closing Date)
upon satisfaction of the following conditions precedent:
 
(a)           receipt by the Trustee, or its agents, of the following, in form
and substance satisfactory to the Initial Purchaser:
 
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
 
             (i)           a copy of an officially certified document, dated not
more than ten (10) days prior to the Closing Date, evidencing the due
organization and good standing of each of the Issuer, the Servicer and the
Originator;
 
(ii)           certified copies of the organizational documents (together with
all amendments thereto) of the Issuer, the Servicer and the Originator, along
with certified resolutions or certified executed consents of each of the Issuer,
the Servicer and the Originator, authorizing the execution, delivery and
performance of the Transaction Documents and the transactions contemplated by
the Transaction Documents by such entities and certificates evidencing the
incumbency of the officers executing such Transaction Documents;
 
(iii)           certified copies of requests for information or copies (or a
similar search report certified by a party acceptable to the Initial Purchaser),
dated a date reasonably near to the Closing Date (no earlier than ten (10) days
prior to the Closing Date), listing all effective tax and judgment liens and
financing statements which name the Originator as debtor and which are filed in
the jurisdictions in which the statements referred to in clause (v)(1) below
were or are to be filed, together with copies of such tax and judgment liens and
financing statements (none of which, other than financing statements naming the
party under the Transaction Documents to which transfers (including grants of
security interests) thereunder purport to have been made, shall cover any of the
property purported to be conveyed thereunder);
 
(iv)           certified copies of requests for information or copies (or a
similar search report certified by a party acceptable to the Initial Purchaser’s
counsel), dated a date reasonably near to the Closing Date (no earlier than ten
(10) days prior to the Closing Date), listing all effective tax and judgment
liens and financing statements which name Issuer (under its present name and any
previous name) as debtor and which are filed in the jurisdictions in which the
statements referred to in clause (v)(2) below were or are to be filed, together
with copies of such tax and judgment liens and financing statements (none of
which, other than financing statements naming the party under the Transaction
Documents to which transfers (including grants of security interests) thereunder
purport to have been made, shall cover any of the property purported to be
conveyed thereunder);
 
(v)           except as otherwise provided below, evidence of filing (or
evidence of delivery for filing to the appropriate filing offices) of, and each
of the following, together with evidence of all filing fees, taxes or other
amounts required to be paid in connection with the following have been paid:
 
(1)           UCC-1 financing statements, for filing with the Secretary of State
of the State of Delaware, naming the Originator, as debtor, the Issuer, as
assignor secured party, and the Trustee, for the benefit of the Secured Parties,
as the total assignee secured party;
 
(2)           UCC-1 financing statements, for filing with the Secretary of State
of the State of Delaware, naming the Issuer, as debtor, and the Trustee, for the
benefit of the Secured Parties, as Secured Party;
 
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
(3)           such other, similar instruments or documents, as may be necessary
or, in the opinion of the Administrative Agent, desirable under the UCC of all
appropriate jurisdictions or any comparable law to perfect the transfers
(including grants of security interests) under the Transaction Documents;
 
(vi)           a fully executed original counterpart of the Purchase and
Contribution Agreement, this Indenture, the Servicing Agreement, the Securities
Account Control Agreement and the Note Purchase Agreement shall have been
received by the Initial Purchaser or its agents;
 
(vii)           a copy of the fully executed Lockbox Intercreditor Agreement and
the Joinder to Lockbox Intercreditor Agreement shall have been received by the
Initial Purchaser or its agents;
 
(viii)           written evidence of establishment of the Reserve Account, the
Collection Account, the Prefunding Account, the Capitalized Interest Account and
continued existence of the Lockbox Account;
 
(ix)           a certificate listing the Servicing Officers of the Servicer as
of the Closing Date;
 
(x)           confirmation that the Rating Agency has issued a rating letter
confirming the ratings for the Notes as set forth in the table below:
 
Class A Notes
AAA (sf)
Class B Notes
AA (sf)
Class C Notes
A (sf)
Class D Notes
BBB (sf)
Class E-1 Notes
BB (sf)
Class E-2 Notes
B (low) (sf)

 
 
(xi)           executed favorable legal opinions of counsel to the Servicer, the
Originator, the Issuer, the Custodian, the Trustee and the Back-up Servicer,
addressed to the Trustee, the Back-up Servicer and the Initial Purchaser (as
applicable), dated the Closing Date and covering general corporate matters, the
due execution and delivery of, and the enforceability of, each of the
Transaction Documents to which the Servicer, the Originator, the Issuer, the
Back-up Servicer, the Custodian and the Trustee (individually or in any other
capacity) is party, true sale and non-consolidation, security interest and such
other matters as the Initial Purchaser may request, each in form and substance
satisfactory to the Initial Purchaser;
 
(xii)           certificates of the Secretary or Assistant Secretary of each of
the Servicer, the Issuer and the Originator, dated as of the Closing Date, and
certifying (A) that attached thereto is a true, complete and correct copy of (a)
the organizational documents of the Servicer, the Originator and the Issuer (as
applicable), and (b) resolutions duly adopted by the Servicer, the Issuer and
the Originator authorizing the execution, delivery and performance of the
Transaction Documents to which it is a party and the transactions contemplated
thereunder, and that such resolutions have not been amended, modified, revoked
or rescinded, and (B) as to the incumbency and specimen signature of each
officer executing any Transaction Documents on behalf of the Servicer, the
Issuer and the Originator (as the case may be);
 
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
(xiii)           copies of all waivers, licenses, approvals or consents, if any,
required or advisable, in the opinion of the Initial Purchaser, in connection
with the execution, delivery and performance by the Servicer, the Issuer and the
Originator (as the case may be) of the Transaction Documents (and the validity
and enforceability thereof), which waivers, licenses, approvals or consents
shall be in full force and effect;
 
(xiv)           written confirmation of the payment (or deposit for payment with
the Trustee) of all fees and expenses of the Trustee, the Custodian, the Back-up
Servicer, the Initial Purchaser (including the fees and charges of their
respective agents, auditors and counsel) accrued as of the Closing Date;
 
(xv)           written confirmation that the Warrants have been issued to the
Initial Purchaser pursuant to the terms of the agreement between the Initial
Purchaser and LEAF Commercial Capital; and
 
(xvi)           Reserved;
 
(xvii)           such additional documents, instruments, certificates, opinions,
ratings letters or other confirmations as the Initial Purchaser may reasonably
request.
 
(b)           all Collateral in which a security interest has been granted to
the Trustee under the Indenture shall be subject to no other Liens other than
Permitted Liens.
 
Section 4.02                      Security for Notes.
 
(a)           The Servicer shall at its own expense, in consideration of the
Servicer Fee, cause to be filed the financing statements and assignments
described in Sections 4.01(a)(v) and 4.02(b) in accordance with such
Sections.  In addition, from time to time, the Servicer shall take or cause to
be taken at its own expense, in consideration of the Servicer Fee, any other
such actions and execute such documents as are necessary to perfect and protect
the Issuer’s precautionary security interest against the Originator in respect
of the Contract Assets and the assignment to the Trustee thereof, and the
Trustee’s security interests in and liens on the Collateral against all other
Persons, including the filing of financing statements, amendments thereto and
continuation statements, the execution of transfer instruments and the making of
notations on or taking possession of all records or documents of title; provided
that, none of the Servicer, the Originator nor the Issuer shall be required to
file UCC-1 financing statements against Obligors with respect to a Contract
related to Equipment that had an original equipment cost at origination of less
than (A) if such Contract is a secured loan or finance lease that provides for a
$1 purchase option, $25,000, or (B) if such Contract provides for a “fair market
value” purchase option, $50,000 or to file or record assignments of any UCC-1
financing statements or other lien recordings or notations made against any
Obligor.  Notwithstanding anything to the contrary contained herein,
 
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
if the Servicer is not LEAF Commercial Capital or one of its Affiliates, the
successor Servicer shall not be responsible for the initial filings of any UCC
financing statements, or any continuation statements filed by any predecessor
Servicer, or the information contained therein (including the exhibits thereto),
the perfection of any such security interests during the term of such
predecessor Servicer, or the accuracy or sufficiency of any description of
collateral in such filings, and the successor Servicer shall be fully protected
in relying on such initial filings and any continuation statements or
modifications thereto made by a predecessor Servicer pursuant to this Section
4.02 but shall continue to be responsible for requirements expressed above
during the period it acts as Servicer.
 
(b)           If any change in the Servicer’s or the Issuer’s name, identity,
structure or the location of its principal place of business, chief executive
office or State of organization occurs, then such party shall deliver thirty
(30) days’ prior written notice of such change or relocation to the Servicer,
the Trustee and the Back-up Servicer, and, no later than the effective date of
such change or relocation, the Servicer shall file or cause to be filed such
amendments or statements as may be required to preserve and protect the Issuer’s
precautionary security interest against the Originator in respect of the
Contract Assets and the assignment to the Trustee thereof, and the Trustee’s
security interest in and liens on the Collateral.
 
(c)           During the term of this Indenture, the Issuer will maintain its
sole state of organization in the State of Delaware, and the Servicer will
maintain its sole state of incorporation in a State of the United States.
 
Section 4.03                      Review of Contract Files.
 
(a)           Not later than the fifth (5th) Business Day after each Acquisition
Date, the Issuer shall cause to be delivered to the Custodian the documents
comprising the Contract Files for the Contracts to be acquired on such
Acquisition Date.  Each Contract and the folder containing other Contract Files
documents for such Contract shall be clearly marked with a LEAF Contract Number,
which LEAF Contract Number shall be used by the Issuer, the Trustee and the
Custodian to identify such Contract on the Contract Schedule.
 
(b)           Not later than the eighth (8th) Business Day after each
Acquisition Date, for each Purchased Contract and Substitute Contract, the
Custodian will review the Contract Files related to each proposed Purchased
Contract and Substitute Contract and shall perform such reviews as are
sufficient to enable it to confirm the items required to be certified by it in
the Custodian Certificate in the form attached hereto as Exhibit H.  By
execution and delivery of any such Custodian Certificates, the Custodian shall
evidence completion of such review and confirmation.  Other than the exceptions
permitted in Section 4.04(a), the Custodian shall include in any Exception
Report any failure of a document to correspond to the information on the
Amendment to Contract Schedule or the absence of any one or more of the
documents comprising the Contract Files for such Contract and shall deliver such
Exception Report to the Servicer, the Trustee and the Issuer.
 
(c)           If any Contracts or Contract Assets to be pledged to the Trustee
are Contracts or Contract Assets that at any time were subject to a Lien in
favor of a Person that has held a Lien thereon, concurrently with the delivery
of an Officer’s Certificate, the Issuer shall have delivered
 
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
to (x) the Custodian (with a copy to the Trustee) a facsimile copy or an
original executed Release Agreement from each Person that has held a Lien on the
applicable Contract or Contract Assets, together with the certification in the
Officer’s Certificate that each such Release Agreement constitutes a release of
such Person’s security interest in each such Contract or Contract Asset (and the
other Collateral related thereto), and (y) the Custodian (with a copy to the
Trustee) the original UCC partial or full release relating to the Release
Agreement described in clause (x) above.
 
(d)           The Custodian shall use reasonable care in the performance of its
duties under the Transaction Documents, shall identify and segregate all items
constituting the Contract Files and shall maintain continuous custody of all
items constituting the Contract Files in secure, fire resistant facilities in
accordance with customary standards for such custody.  The Custodian makes no
representations as to and shall not be responsible to verify (i) the validity,
legality, enforceability, sufficiency, due authorization or genuineness of any
document constituting Contract Files or of any of the Contracts or (ii) the
collectibility, insurability, effectiveness or suitability of any Contract.
 
(e)           The Custodian shall hold all Contracts and all other Collateral
delivered to it pursuant to the Transaction Documents as Custodian for the
benefit of the Trustee (for the benefit of the Secured Parties).  With respect
to each item of Contract Files delivered to the Custodian, the Custodian shall
(i) hold all documents constituting such Contract Files received by it for the
exclusive use and benefit of the Trustee (for the benefit of the Secured
Parties) and (ii) make disposition thereof only in accordance with the terms of
this Indenture and the Servicing Agreement.
 
(f)           In the event that (i) the Trustee, the Servicer, the Issuer or the
Custodian shall be served by a third party with any type of levy, attachment,
writ or court order with respect to any Contract Files or (ii) a third party
shall institute any court proceeding by which any Contract Files shall be
required to be delivered otherwise than in accordance with the provisions of
this Indenture, the party or parties receiving such service shall promptly
deliver or cause to be delivered to the other parties to this Indenture copies
of all court papers, orders, documents and other materials concerning such
proceedings.  The Custodian shall continue to hold and maintain all the Contract
Files that is the subject of such proceedings pending a final order of a court
of competent jurisdiction permitting or directing disposition thereof.  Upon
final determination of such court, the Custodian shall deliver such Contract
Files as directed by such determination or, if no such determination is made, in
accordance with the provisions of this Indenture.  Expenses of the Custodian
incurred as a result of such proceedings shall be borne by the Issuer.
 
(g)           At its own expense, the Custodian shall maintain at all times
prior to the satisfaction and discharge of this Indenture and keep in full force
and effect fidelity insurance, theft of documents insurance, forgery insurance
and errors and omissions insurance.  All such insurance shall be in amounts,
with standard coverage and subject to deductibles, all as is customary for
insurance typically maintained by banks which act as custodian of collateral
substantially similar to the Collateral.  Upon at least ten (10) days’ prior
written request, the Issuer or the Servicer shall be entitled to receive a
certificate of the Custodian’s respective insurer that such insurance is in full
force and effect.
 
 
 
 
- 22 -

--------------------------------------------------------------------------------

 
 
Section 4.04                      Defective Contracts.
 
(a)           Check-in Procedures. If, upon its examination of any Contract File
in accordance with Section 4.03 hereof, the Custodian determines that such
Contract File does not satisfy the requirements described in Section 4.03(b), or
is unable to confirm that such requirements have been met, the Custodian shall
promptly notify the Servicer and the Originator by telephone or telecopy.  If
the Originator or Servicer does not satisfy the Custodian in accordance with the
foregoing sentence prior to the eighth (8th) Business Day after the applicable
Acquisition Date, the Custodian shall return the applicable Contract and related
files to the Originator, or as otherwise directed by the Originator.  Any such
returned Contracts and related files shall be subject to a Warranty Event unless
the Majority Holders approve the exceptions with respect to such Contract and
allow the inclusion of such Contract that the Custodian has identified as
defective in its review under Section 4.03(b), all parties agreeing that such
approval shall be valid with respect to such included Contract, but shall not
constitute a course of dealing, and the allowance of such included Contract
shall not operate as a waiver of any rights of the Trustee or any Secured Party
hereunder, under the Purchase and Contribution Agreement, the Assignment
Agreements or any other Transaction Documents with respect to any adverse
consequence caused by such defect.
 
(b)           Warranty Repurchases. If a Responsible Officer of the Trustee, or
if another party to any of the Transaction Documents, notifies the Servicer, the
Originator, the Back-up Servicer or the Issuer of the existence of any Warranty
Event, the Servicer (pursuant to the Servicing Agreement) or the Originator
(pursuant to the Purchase and Contribution Agreement) shall (i) cure the
breach(es) which caused the Warranty Event or (ii) repurchase or substitute (if
the Servicer), as applicable, such Contract and related Contract Assets at the
Contract Repurchase Price or for a Substitute Contract, respectively, as
required in accordance with Section 6.1(a) of the Purchase and Contribution
Agreement or Section 3.09 of the Servicing Agreement.  If any such Contract is
substituted or repurchased by the Servicer in accordance with the provisions of
the Servicing Agreement, or repurchased by the Originator pursuant to the
Purchase and Contribution Agreement, and the Trustee has received a written
request in the form attached hereto as Exhibit F relating thereto, the Trustee
shall (or cause the Custodian to), upon receipt of the applicable Contract
Repurchase Price, but subject to Section 4.07 hereof, return the affected
Contract and related files to the Issuer (or, if the Issuer so requests,
directly to the Servicer or the Originator, as the case may be), release its
interest therein and in the related Contract Assets, and such items shall no
longer constitute a Contract or Contract Asset hereunder and shall be released
from the Lien of this Indenture.
 
Section 4.05                      Reserved.
 
Section 4.06                      Administration of the Contract Assets.  The
Contract Assets shall be serviced by the Servicer in accordance with the terms
of the Servicing Agreement.  The Servicer, as agent of the Issuer prior to the
occurrence of an Event of Default, shall have the right to provide any notices
and instructions to Obligors in connection with the Contract Assets.  In the
event that the Issuer or the Trustee receives any notices, requests for
information or other communication from an Obligor, it shall immediately forward
such communication to the Servicer.  The Trustee shall deposit any Collections
received by it in the Collection Account, in accordance with Section 13.02 and
it shall deliver written or electronic statements regarding such
 
 
 
- 23 -

--------------------------------------------------------------------------------

 
 
collections and deposits to the Servicer at least monthly.  The Trustee shall
have no obligation to advance its own funds to the Collection Account.  In the
absence of an Event of Default, the Trustee shall not contact any Obligor or
take any action with respect to the enforcement, modification or release of any
Contract against an Obligor without the express written authorization of the
Servicer or the Issuer.
 
Section 4.07                      Releases.
 
(a)           In addition to releases permitted pursuant to Article XI, the
Issuer shall be entitled to obtain a release from the Lien of this Indenture
for, and to sell, transfer or otherwise convey, any individual Contract and the
related Contract Assets at any time after all of the conditions for such release
set forth in the Transaction Documents have been satisfied and (i) after a
payment by the Originator or the Servicer, as applicable, under the provisions
of the relevant Transaction Documents, of the related Contract Repurchase Price
therefor or (ii) after a Substitute Contract and the related Contract Assets are
substituted for such Contract and the related Contract Assets in accordance with
the Transaction Documents and subject to the limitation of Section 3.01(h)
hereof.  In order to effect any such release, the Servicer, on behalf of the
Issuer, shall deliver to the Initial Purchaser, the Trustee and the Custodian in
accordance with the Transaction Documents a Request for Release, in the form
attached hereto as Exhibit F, (1) identifying the Contracts and the related
Equipment to be released, (2) requesting the release thereof, (3) setting forth
the amount deposited in the Collection Account with respect thereto, and
identifying the Substitute Contract substituted therefor in the event that the
subject Contracts and the related Equipment are being released from the Lien of
this Indenture pursuant to clause (ii) above, (4) certifying that the amount
deposited in the Collection Account equals the Contract Repurchase Price
relating to such Contracts and the related Equipment in the event that the
subject Contracts and the related Equipment are being released from the Lien of
this Indenture pursuant to clause (i) above and (5) certifying that all other
conditions precedent set forth in the Transaction Documents relating to such
release have been satisfied.  The Trustee, upon receipt of a written request in
the form attached hereto as Exhibit F, and the Trustee’s confirmation that the
related (i) Contract Repurchase Price has been deposited into the Collection
Account or (ii) Substitute Contract has been substituted for the Contract, shall
execute instruments to release a Contract from the lien of this Indenture, or
convey the Trustee’s interest in the same.
 
(b)           Upon receipt of the Request for Release from the Servicer in the
form attached hereto as Exhibit F, including a certification that all of the
conditions specified in clause (a) of this Section 4.07 have been satisfied, and
provided that if Item 6 of the Request for Release has been checked, all other
certifications and documents required under the terms of this Indenture have
been received by the Trustee, the Trustee shall release from the Lien of this
Indenture and the Custodian shall deliver to the Issuer or upon Issuer Order the
Contracts and all related Contract Assets described in the Issuer’s Request for
Release.
 
(c)           The Custodian may, if requested by the Servicer, in the form
attached hereto as Exhibit F, for purposes of servicing a Contract, temporarily
deliver to the Servicer the original Contract.  Any Contract temporarily
delivered from the custody of the Custodian to the Servicer or its agents shall
have affixed to such Contract a copy of such written request in the Form of
Exhibit F, which shall contain a legend to the effect that the Contract is the
property of the Issuer and has been pledged to U.S. Bank National Association,
as Trustee for the benefit of the
 
 
 
- 24 -

--------------------------------------------------------------------------------

 
 
 
Secured Parties.  The Servicer shall promptly return the Contract to the
Custodian, along with a letter attached hereto as Exhibit G, upon the need
therefor no longer existing; provided that if an Event of Default has occurred,
the Servicer shall forthwith return to the Custodian each Contract temporarily
delivered pursuant to this Section 4.07.
 
ARTICLE V
SATISFACTION AND DISCHARGE
 
Section 5.01                      Satisfaction and Discharge of Indenture.
 
(a)           Following (i) payment in full of (A) all of the Notes, (B) the
fees and charges and reimbursements of the Trustee, the Back-up Servicer, the
Originator, the Custodian and the Noteholders and (C) all other obligations of
the Issuer under this Indenture and the other Transaction Documents and (ii) a
written request by the Issuer to the Trustee to terminate this Indenture and
release the Collateral, this Indenture shall be discharged and terminated and
the lien of this Indenture on the Collateral thereupon shall be released.  The
Issuer shall then execute an Officer’s Certificate stating that all conditions
precedent provided for herein relating to the satisfaction and discharge of this
Indenture with respect to the Notes have been complied with.
 
(b)           Upon the discharge and termination of this Indenture, the Trustee
shall release from the lien of this Indenture and deliver to the Issuer all
remaining Collateral, and the Trustee shall file, or cause to be filed, at the
Servicer’s expense, UCC termination statements evidencing such discharge and
release; provided that if the Back-up Servicer has become the Servicer, the
Servicer shall be entitled to reimbursement of all expenses incurred under this
Section 5.01(b) by the Issuer payable solely from amounts that are available to
the Servicer therefore under Section 13.03 of the Indenture.
 
ARTICLE VI
DEFAULTS AND REMEDIES
 
Section 6.01                      Events of Default.
 
“Event of Default” wherever used herein means the occurrence of any one of the
following events, unless any such particular occurrence is waived as an “Event
of Default” in writing in accordance with the provisions of this Indenture;
provided that, unless and until any such waiver is given, an “Event of Default”
shall be deemed to exist for all purposes under the Transaction Documents, even
if the event giving rise to such Event of Default is no longer continuing or has
been cured:
 
(a)           the Issuer shall fail to make when due any payment required to be
made under the Transaction Documents (including payment with respect to interest
on any Class of Notes then outstanding), or the Servicer shall fail to make when
due any deposit required under the Transaction Documents (other than as
described in clause (e) below), in any case on or before the date occurring five
(5) Business Days after the date such payment or deposit shall become due;
 
(b)           the Issuer, Servicer or the Originator shall fail to perform or
observe any covenant with respect to it set forth in any Transaction Document,
and in each case such
 
 
 
- 25 -

--------------------------------------------------------------------------------

 
 
failure shall remain unremedied for thirty (30) Business Days after the earlier
of (x) actual knowledge thereof by such Person or (y) receipt by such Person of
written notice thereof;
 
(c)           any representation or warranty made by the Issuer, Originator or
Servicer in any Transaction Document or in any other document delivered pursuant
thereto (other than a representation or warranty made with respect to the
Contracts) shall prove to have been incorrect in any material respect when made
or deemed made and continues to be incorrect in any material respect for a
period of thirty (30) Business Days after the earlier to occur of (x) the actual
knowledge thereof by such Person or (y) the receipt by such Person of written
notice thereof;
 
(d)           an Insolvency Event shall occur with respect to the Issuer;
 
(e)           the Outstanding Note Balance of any Class of Notes is not reduced
to zero and all interest due on any Class is not paid by the Stated Maturity
Date;
 
(f)           the Issuer is required to register as an “investment company”
under the Investment Company Act;
 
(g)           the Servicer shall be in material default of any credit agreement
or other lending facility agreement to which it is a party, and any such default
of the Servicer thereunder shall remain unremedied for (i) thirty (30) Business
Days after the earlier of (x) actual knowledge thereof by the Servicer or (y)
receipt by the Servicer of written notice thereof or (ii) such longer grace
period as is provided in such agreement;
 
(h)           an Insolvency Event shall have occurred and be continuing with
respect to the Servicer, and the Back-up Servicer does not act as the successor
servicer under Section 6.02 of the Servicing Agreement or no other replacement
Servicer shall have been appointed, in either case, within ninety (90) days of
such Insolvency Event;
 
(i)           an event, change, or condition shall have occurred and be
continuing that has a material adverse effect on the business, assets,
liabilities, operations, financial condition or operating results of the Issuer
or the Servicer; or
 
(j)           an Event of Servicing Termination pursuant to Section 6.01(a)(ix)
shall have occurred and be continuing for more than ninety (90) days.
 
Section 6.02                      Acceleration of Maturity; Rescission and
Annulment. If an Event of Default shall have occurred, then, unless waived
pursuant to Section 6.15 hereof, and in every such case, the Control Party may,
and the Trustee shall, at the written direction of the Control Party, declare
the Aggregate Outstanding Note Balance to be immediately due and payable, by
notice given in writing to the Issuer and upon any such declaration, such
Aggregate Outstanding Note Balance and all accrued interest under the Notes
shall become immediately due and payable without any presentment, demand,
protest or other notice of any kind (except such notices as shall be expressly
required by the provisions of this Indenture), all of which are hereby expressly
waived by the Issuer; provided that if such Event of Default consists of an
Insolvency Event with respect to the Issuer, then the Aggregate Outstanding Note
Balance and all such accrued interest
 
 
 
 
- 26 -

--------------------------------------------------------------------------------

 
 
shall be automatically due and payable without the need for any such notice or
further action by any Person.
 
At any time after such a declaration of acceleration has been made, but before
any Sale of the Collateral has been made or a judgment or decree for payment of
the money due has been obtained by the Trustee as hereinafter in this Article
provided, the Control Party, by written notice to the Issuer and the Trustee,
may rescind and annul such declaration and its consequences if (notwithstanding
Section 6.15 hereof) (a) and (b) below are satisfied:
 
(a)           the Issuer has paid or deposited with the Trustee a sum sufficient
to pay:
 
(1)           all overdue installments of interest on all Notes and interest
thereon at the overdue interest rate from the time such overdue interest first
became due until the date when paid;
 
(2)           the Outstanding Note Balance of any Note which has become due
otherwise than by such declaration of acceleration and interest thereon at the
overdue interest rate from the time such Outstanding Note Balance first became
due until the date when paid; and
 
(3)           all sums paid or advanced, together with interest thereon, by the
Trustee, the Originator and any Secured Party, and the reasonable compensation,
expenses, disbursements and advances of the Trustee and any Secured Party, their
agents and counsel incurred in connection with the enforcement of this Indenture
to the date of such payment or deposit.
 
(b)           all Events of Default, other than the nonpayment of the
Outstanding Note Balance of any Note which has become due solely by such
declaration of acceleration, have been waived by the Control Party unless (i) an
Event of Default in the payment of interest on any Note when due or of the
Outstanding Note Balance not paid at the Stated Maturity Date or (ii) in respect
of a covenant or provision hereof which by its terms cannot be modified or
amended without the consent of the Noteholders of each Outstanding Note affected
thereby, in which case a waiver by the Noteholders of each Outstanding Notes is
required.
 
No such rescission shall affect any subsequent default or impair any right
consequent thereon.
 
Section 6.03                      Collection of Indebtedness and Suits for
Enforcement by Trustee.
 
(a)           The Issuer covenants that, if an Event of Default shall occur and
the Notes have been declared due and payable and such declaration has not been
rescinded and annulled, the Issuer will pay to the Trustee, for the benefit of
the Noteholders, the whole amount then due and payable on the Notes for
principal and interest (with interest upon the overdue principal and overdue
interest at the rate provided herein), any and all amounts due and payable to
the Noteholders, the Originator, the Back-up Servicer, the Custodian, the Paying
Agent and the Trustee and, in addition thereto, such further amount as shall be
sufficient to cover the costs and expenses of collection, including the
reasonable compensation, expenses, disbursements and
 
 
 
- 27 -

--------------------------------------------------------------------------------

 
 
advances of each of the Trustee, the Paying Agent and the Noteholders and their
respective agents and counsel.
 
(b)           If the Issuer fails to pay such amount forthwith upon such demand,
the Trustee, in its own name and as Trustee of an express trust, may, with the
prior written consent of the Control Party, and shall, at the written direction
of the Control Party, institute Proceedings for the collection of the sums so
due and unpaid, and prosecute such Proceedings to judgment or final decree, and
enforce the same against the Issuer and collect the monies adjudged or decreed
to be payable in the manner provided by law out of the property of the Issuer,
wherever situated.
 
(c)           If an Event of Default exists, the Trustee shall, at the written
direction of the Control Party, proceed to protect and enforce the rights of the
Noteholders and the Paying Agent by such appropriate Proceedings as the Trustee,
at the written direction of the Control Party, shall deem most effectual to
protect and enforce any such rights, whether for the specific enforcement of any
covenant or agreement in this Indenture or in aid of the exercise of any power
granted herein, or to enforce any other proper remedy.
 
Section 6.04                      Remedies.  If an Event of Default exists, the
Trustee may, with the prior written consent of the Control Party, and shall, at
the written direction of the Control Party, do one or more of the following:
 
(a)           institute Proceedings for the collection of all amounts remaining
unpaid on the Notes or under this Indenture or the other Transaction Documents
whether by declaration or otherwise, enforce any judgment obtained, and collect
from the Issuer and the Collateral the monies adjudged due;
 
(b)           take possession of and sell the Collateral or any portion thereof
or rights or interest therein, at one or more private or public Sales called and
conducted in any manner permitted by law;
 
(c)           institute any Proceedings from time to time for the complete or
partial foreclosure of the lien created by this Indenture with respect to the
Collateral;
 
(d)           redirect Obligor payments to such account or accounts as the
Control Party determines necessary in its sole discretion, or at the direction
of the Control Party;
 
(e)           during the continuance of a default under a Contract, exercise any
of the rights of the lessor or lender (as applicable) under such Contract;
 
(f)           exercise any remedies of a secured party under the Uniform
Commercial Code (irrespective of whether the Uniform Commercial Code applies) or
any applicable law and take any other appropriate action to protect and enforce
the rights and remedies of the Trustee or the Noteholders hereunder or under the
other Transaction Documents; and
 
(g)           exercise any and all rights, powers and privileges available to
the Trustee or the Noteholders (whether at law, in equity or by contract).
 
 
 
- 28 -

--------------------------------------------------------------------------------

 
 
Section 6.05                      Optional Preservation of Collateral.  If an
Event of Default exists, the Trustee shall, upon written request from the
Control Party, elect, by giving written notice of such election to the Issuer,
to take possession of and retain the Collateral intact, collect or cause the
collection of all income, payments and proceeds thereof and make and apply all
payments and deposits and maintain all accounts in respect of such Notes in
accordance with the provisions of Article XIII.  If the Trustee is unable to or
is stayed from giving such notice to the Issuer for any reason whatsoever, such
election shall be effective as of the time of such request from the Control
Party, as the case may be, notwithstanding any failure to give such notice, and
the Trustee shall give such notice upon the removal or cure of such inability or
stay (but shall have no obligation to effect such removal or cure).  Any such
election may be rescinded with respect to any portion of the Collateral
remaining at the time of such rescission by written notice to the Trustee and
the Issuer from the Control Party.
 
Section 6.06                      Trustee May File Proofs of Claim.  In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
Proceeding relating to the Issuer or the property of the Issuer or its
creditors, the Trustee (irrespective of whether the principal of any of the
Notes shall then be due and payable as therein expressed or by declaration or
otherwise and irrespective of whether the Trustee shall have made any demand on
the Issuer for the payment of overdue principal or interest) shall be entitled
and empowered and shall, at the prior written direction of the Control Party,
intervene in such proceeding or otherwise:
 
(a)           to file and prove a claim for all amounts of principal and
interest owing and unpaid in respect of the Notes issued hereunder and to file
such other papers or documents and take such other actions, including
participating as a member, voting or otherwise, in any committee of creditors
appointed in the matter as may be necessary or advisable in order to have the
claims of the Trustee, the Noteholders, the Paying Agent, the Custodian
(including any claim for the reasonable compensation, expenses, disbursements
and advances of each such Person and their respective agents and counsel and any
other amounts due the Trustee under Section 7.07) and of the Noteholders allowed
in such judicial Proceeding;
 
(b)           unless prohibited by applicable law and regulations, to vote at
the direction of the Control Party on behalf of the Noteholders in any election
of a trustee, a standby trustee or person performing similar functions in any
such proceedings;
 
(c)           to petition for lifting of the automatic stay and thereupon to
foreclose upon the Collateral as elsewhere provided herein; and
 
(d)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any receiver,
assignee, trustee, liquidator, or sequestrator (or other similar official) in
any such judicial Proceeding is hereby authorized by the Noteholders and the
Paying Agent to make such payments to the Trustee, and in the event that the
Trustee shall consent to the making of such payments directly to each such
Person, to pay to the Trustee or such Person any amount due to it for the
reasonable compensation, expenses, disbursements and advances of each of the
Trustee and such other Person, their agents and counsel, and any other amounts
due the Trustee under Section 7.07.
 
 
 
- 29 -

--------------------------------------------------------------------------------

 
 
 
Nothing contained in this Indenture shall be deemed to authorize the Trustee to
authorize or consent to or accept or adopt on behalf of any Secured Party any
plan of reorganization, arrangement, adjustment or composition affecting any of
the Notes or the rights of any Secured Party, or to authorize the Trustee to
vote in respect of the claim of any Secured Party in any such Proceeding;
provided, however, that the Control Party shall be authorized to vote on all of
the foregoing matters described above on behalf of the Noteholders and to
consent to certain amendments as described under Section 10.02 hereof.
 
Section 6.07                      Trustee May Enforce Claims Without Possession
of Notes.
 
(a)           In all Proceedings brought by the Trustee in accordance with this
Indenture (and also any Proceedings involving the interpretation of any
provision of this Indenture to which the Trustee shall be a party), the Trustee
shall be held to represent all of the Noteholders and it shall not be necessary
to make any Noteholder a party to any such Proceedings.
 
(b)           All rights of actions and claims under this Indenture or any of
the Notes may be prosecuted and enforced by the Trustee without the possession
of any of the Notes or the production thereof in any Proceeding relating
thereto, and any such Proceedings instituted by the Trustee shall be brought
with the prior written consent of the Control Party and in the Trustee’s own
name as trustee of an express trust, and any recovery, whether by judgment,
settlement or otherwise shall, after provision for the payment of the reasonable
compensation, expenses, disbursements and advances of the Trustee and its agents
and counsel, be for the benefit of the Noteholders, as the case may be.
 
Section 6.08                      Application of Money Collected.  If the Notes
have been declared due and payable following an Event of Default and such
declaration has not been rescinded or annulled, any money collected by the
Trustee with respect to the Notes and the other Transaction Documents pursuant
to this Article VI or otherwise and any other money that may be held thereafter
by the Trustee as security for the Notes and the other Transaction Documents
shall be applied in the order set forth in Section 13.03 on the earlier of the
next Payment Date and such dates as the Trustee may designate for the release of
such funds, to the same extent as if such date were a Payment Date.
 
Section 6.09                      Reserved.
 
Section 6.10                      Unconditional Right of the Noteholders to
Receive Principal and Interest.  Notwithstanding any other provision in this
Indenture, each Noteholder shall have the right, which is absolute and
unconditional, to receive payment of the principal and interest on such Note on
the dates on which such principal and interest becomes due and payable and to
institute any Proceeding for the enforcement of any such payment, and such right
shall not be impaired without the consent of such Noteholder.
 
Section 6.11                      Restoration of Rights and Remedies.  If the
Trustee or any Noteholder has instituted any Proceeding to enforce any right or
remedy under this Indenture and such Proceeding has been discontinued or
abandoned for any reason, or has been determined adversely to the Trustee or to
such Noteholder, then, and in every case, the Issuer, the Trustee and the
Noteholders shall, subject to any determination in such Proceeding, be restored
severally
 
 
 
- 30 -

--------------------------------------------------------------------------------

 
 
and respectively to their former positions hereunder, and thereafter all rights
and remedies of the Trustee and the Noteholders shall continue as though no such
Proceeding had been instituted.
 
Section 6.12                      Rights and Remedies Cumulative. Except as
otherwise provided with respect to the replacement or payment of mutilated,
destroyed, lost or stolen Notes in the last paragraph of Section 2.07, no right
or remedy herein conferred upon or reserved to the Trustee or to the Noteholders
is intended to be exclusive of any other right or remedy, and every right and
remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise.  The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.
 
Section 6.13                      Delay or Omission Not Waiver.  No delay or
omission of the Trustee or of any Noteholder to exercise any right or remedy
accruing upon any Event of Default shall impair any such right or remedy or
constitute a waiver of any such Event of Default or any acquiescence
therein.  Every right and remedy given by this Article VI or by law to the
Trustee or to the Noteholders may be exercised from time to time, and as often
as may be deemed expedient, by the Trustee or the Noteholders, as the case may
be.
 
Section 6.14                      Control by Control Party.  The Control Party
shall have the right to direct in writing the time, method and place of
conducting any Proceeding for any remedy available to the Trustee or exercising
any trust or power conferred on the Trustee; provided that:
 
(a)           such direction shall not be in conflict with any rule of law or
with this Indenture including any provision hereof which expressly provides for
approval by a percentage of Outstanding Note Balance of all Notes or of all
Notes within a Class;
 
(b)           if the Trustee has reasonable grounds for believing that repayment
of any funds expended or risked by it is not assured to it without an indemnity
reasonably satisfactory to it against such risk or liability, such indemnity
shall have been provided.
 
Section 6.15                      Waiver of Certain Events by the Control Party.
 
The Control Party may waive on behalf of all Noteholders any Event of Servicing
Termination, Default or Event of Default and its consequences in each case
except:
 
(i)           an Event of Default in the payment of interest on any Note when
due or of the Outstanding Note Balance not paid at the Stated Maturity Date;
 
(ii)           in respect of a covenant or provision hereof which by its terms
cannot be modified or amended without the consent of the Noteholder of each
Outstanding Note affected thereby; or
 
(iii)           in the circumstances provided in Section 6.02 hereof.
 
Upon any such waiver, such Event of Servicing Termination, Default or Event of
Default shall cease to exist, and any Event of Default shall be deemed to have
been cured for every
 
 
- 31 -

--------------------------------------------------------------------------------

 
 
purpose of this Indenture; but no such waiver shall extend to any subsequent or
other Event of Servicing Termination, Default or Event of Default or impair any
right consequent thereon.
 
Section 6.16                      Additional Rights of Subordinate
Noteholders.  At any time during the period from the first to occur of (i) the
commencement of an Insolvency Event or any other insolvency proceeding with
respect to the Issuer, (ii) the acceleration of the Class A Notes pursuant to
Section 6.02 or (iii) the commencement of the foreclosure of any Collateral
under this Article VI following the occurrence of an Event of Default, and
without prejudice to any other rights of the Holders of the Class B Notes under
the Transaction Documents, any one or more Holders of the Class B Notes shall
initially have the sole right to deliver written notice, which notice shall be
sent to the Trustee (the “Class A Buyout Notice”) electing to purchase (without
recourse, warranty or representation (other than that the Holders of such Class
A Notes own such Class A Notes free and clear of any Liens created or granted by
the Holder of such Class A Notes)) the entire (but not less than the entire)
aggregate amount of Outstanding Class A Notes (and all associated rights,
titles, claims and privileges associated therewith) for an amount (the “Class A
Buyout Price”) equal to the Outstanding Note Balance of, and accrued but unpaid
interest on, the Class A Notes (excluding therefrom any premium or penalty
otherwise payable).  The Trustee agrees that it shall give to the Holders of the
Class B Notes, the Class C Notes, the Class D Notes, the Class E-1 Notes, and
the Class E-2 Notes written notice of the events described in clauses (i), (ii),
and (iii) of this Section 6.16 promptly upon its receiving notice of such event
or a Responsible Officer of the Trustee having actual knowledge thereof (such
date of notice, the “Default Notice Date”).
 
If no Holder of the Class B Notes exercises its rights to purchase the Class A
Notes within ten (10) Business Days of the Default Notice Date, then, without
prejudice to any other rights of the Holders of the Class C Notes under the
Transaction Documents, any one or more Holders of the Class C Notes shall then
have the sole right to deliver the Class A Buyout Notice, which notice shall be
sent to the Trustee electing to purchase (without recourse, warranty or
representation (other than that the Holders of such Class A Notes own such Class
A Notes free and clear of any Liens created or granted by the Holder of such
Class A Notes)) the entire (but not less than the entire) aggregate amount of
Outstanding Class A Notes (and all associated rights, titles, claims and
privileges associated therewith) for the Class A Buyout Price.
 
If no Holder of the Class C Notes exercises its rights to purchase the Class A
Notes within ten (10) Business Days of the Default Notice Date, then, without
prejudice to any other rights of the Holders of the Class D Notes under the
Transaction Documents, any one or more Holders of the Class D Notes shall then
have the sole right to deliver the Class A Buyout Notice, which notice shall be
sent to the Trustee electing to purchase (without recourse, warranty or
representation (other than that the Holders of such Class A Notes own such Class
A Notes free and clear of any Liens created or granted by the Holder of such
Class A Notes)) the entire (but not less than the entire) aggregate amount of
Outstanding Class A Notes (and all associated rights, titles, claims and
privileges associated therewith) for the Class A Buyout Price.
 
If no Holder of the Class D Notes exercises its rights to purchase the Class A
Notes within ten (10) Business Days of the Default Notice Date, then, without
prejudice to any other rights of the Holders of the Class E-1 Notes under the
Transaction Documents, any one or more Holders of the Class E-1 Notes shall then
have the sole right to deliver the Class A Buyout
 
 
 
- 32 -

--------------------------------------------------------------------------------

 
 
Notice, which notice shall be sent to the Trustee electing to purchase (without
recourse, warranty or representation (other than that the Holders of such Class
A Notes own such Class A Notes free and clear of any Liens created or granted by
the Holder of such Class A Notes)) the entire (but not less than the entire)
aggregate amount of Outstanding Class A Notes (and all associated rights,
titles, claims and privileges associated therewith) for the Class A Buyout
Price.
 
If no Holder of the Class E-1 Notes exercises its rights to purchase the Class A
Notes within ten (10) Business Days of the Default Notice Date, then, without
prejudice to any other rights of the Holders of the Class E-2 Notes under the
Transaction Documents, any one or more Holders of the Class E-2 Notes shall then
have the sole right to deliver the Class A Buyout Notice, which notice shall be
sent to the Trustee electing to purchase (without recourse, warranty or
representation (other than that the Holders of such Class A Notes own such Class
A Notes free and clear of any Liens created or granted by the Holder of such
Class A Notes)) the entire (but not less than the entire) aggregate amount of
Outstanding Class A Notes (and all associated rights, titles, claims and
privileges associated therewith) for the Class A Buyout Price.
 
The purchase of the Class A Notes pursuant to this Section shall close no later
than the date specified in the operative Class A Buyout Notice.  The Class A
Buyout Price shall be remitted by wire transfer in immediately available federal
funds to the Trustee.  Interest shall be calculated to but excluding the
Business Day on which such purchase shall occur if the Class A Buyout Price is
wired to the Trustee prior to 11:00 am New York time and interest shall be
calculated to and including such Business Day if the Class A Buyout Price is
wired to the Trustee, later than 11:00 am New York time.
 
Section 6.17                      Waiver of Stay or Extension Laws.  The Issuer
covenants (to the extent that it may lawfully do so) that it will not, at any
time, insist upon, or plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay or extension law wherever enacted, now or at
any time hereafter in force, which may affect the covenants or the performance
of this Indenture; and the Issuer (to the extent that it may lawfully do so)
hereby expressly waives all benefit or advantage of any such law, and covenants
that it will not hinder, delay or impede the execution of any power herein
granted to the Trustee, but will suffer and permit the execution of every such
power as though no such law had been enacted.
 
Section 6.18                      Sale of Collateral.
 
(a)           The power to effect any sale (a “Sale”) of any portion of the
Collateral pursuant to Section 6.04 shall not be exhausted by any one or more
Sales as to any portion of the Collateral remaining unsold, but shall continue
unimpaired until the entire Collateral securing the Notes shall have been sold
or all amounts payable on the Notes and under this Indenture and the other
Transaction Documents shall have been paid.  The Trustee may from time to time
postpone any Sale by public announcement made at the time and place of such
Sale.
 
(b)           To the extent permitted by applicable law, the Trustee shall not,
in any private Sale, sell to one or more third parties, or otherwise liquidate,
all or any portion of the Collateral, unless:
 
 
 
- 33 -

--------------------------------------------------------------------------------

 
 
(i)           the Control Party consents to such Sale or liquidation; or
 
(ii)           the proceeds of such Sale or liquidation available to be
distributed to the Noteholders are sufficient to pay in full all amounts then
due with respect to the Notes and, without duplication, all amounts owed to the
Servicer, Originator, Trustee, Custodian, and Back-up Servicer.
 
(c)           Any Noteholder may bid for and acquire any portion of the
Collateral in connection with a Sale thereof.  After the Trustee has received
each offer to purchase all or any portion of the Collateral, the Trustee shall
notify each Class B Noteholder, Class C Noteholder, Class D Noteholder, Class
E-1 Noteholder and Class E-2 Noteholder of the highest offer (the date of such
notification, the “Collateral Purchase Notice Date”) and any one or more Class B
Noteholders will initially have the sole right to purchase (not later than five
Business Days after delivery of written notice to the Trustee of exercise of
each right to purchase) the Collateral at the highest price there offered.  If
no Holder of the Class B Notes exercises its rights to purchase the Collateral
within ten (10) Business Days of the Collateral Purchase Notice Date, the
Trustee shall notify each Class C Noteholder of the highest offer and any one or
more Class C Noteholders will then have the sole right to purchase (not later
than five Business Days after delivery of written notice to the Trustee of
exercise of each right to purchase) the Collateral at the highest price there
offered.  If no Holder of the Class C Notes exercises its rights to purchase the
Collateral within ten (10) Business Days of the Collateral Purchase Notice Date,
the Trustee shall notify each Class D Noteholder of the highest offer and any
one or more Class D Noteholders will then have the sole right to purchase (not
later than five Business Days after delivery of written notice to the Trustee of
exercise of each right to purchase) the Collateral at the highest price there
offered.  If no Holder of the Class D Notes exercises its rights to purchase the
Collateral within ten (10) Business Days of the Collateral Purchase Notice Date,
the Trustee shall notify each Class E-1 Noteholder of the highest offer and any
one or more Class E-1 Noteholders will then have the sole right to purchase (not
later than five Business Days after delivery of written notice to the Trustee of
exercise of each right to purchase) the Collateral at the highest price there
offered.  If no Holder of the Class E-1 Notes exercises its rights to purchase
the Collateral within ten (10) Business Days of the Collateral Purchase Notice
Date, the Trustee shall notify each Class E-2 Noteholder of the highest offer
and any one or more Class E-2 Noteholders will then have the sole right to
purchase (not later than five Business Days after delivery of written notice to
the Trustee of exercise of each right to purchase) the Collateral at the highest
price there offered.  If a Noteholder submits the highest bid, in lieu of paying
cash therefor, such bidder may make settlement for the purchase price by
crediting against the purchase price that portion of the net proceeds of such
Sale to which such bidder would be entitled, after deducting the reasonable
costs, charges and expenses (including reasonable attorneys’ fees and expenses)
incurred by such Noteholder in connection with such Sale. The Notes need not be
produced in order to complete any such Sale, or in order for the net proceeds of
such Sale to be credited against the Notes.  The Noteholders may hold, lease,
operate, manage or otherwise deal with any property so acquired in any manner
permitted by law.
 
(d)           The Trustee shall execute and deliver an appropriate instrument of
conveyance provided to it by the Servicer transferring its interest in any
portion of the Collateral in connection with a Sale thereof.  In addition, the
Trustee is hereby irrevocably appointed the agent and attorney-in-fact with full
irrevocable power and authority in the place and stead of the Issuer and in the
name of the Issuer or in its own name, from time to time, from and after the
occurrence of an Event of Default for the purpose of exercising the rights and
remedies of the Trustee hereunder and, to take any and all action and to
 
 
- 34 -

--------------------------------------------------------------------------------

 
 
execute and deliver any and all documents and instruments which may be necessary
or desirable to accomplish the foregoing, including without limitation, to
transfer and convey its interest in any portion of the Collateral in connection
with a Sale thereof, and to take all action necessary to effect such Sale.  No
purchaser or transferee at such a sale shall be bound to ascertain the Trustee’s
authority, inquire into the satisfaction of any conditions precedent or see to
the application of any monies.
 
(e)           The method, manner, time, place and terms of any Sale of all or
any portion of the Collateral shall be commercially reasonable.  The Trustee
shall incur no liability for any Sale conducted in accordance with this Section.
 
Section 6.19                      Action on Notes.  The Trustee’s right to seek
and recover judgment on the Notes or under this Indenture or the other
Transaction Documents shall not be affected by the seeking, obtaining or
application of any other relief under or with respect to this Indenture or the
other Transaction Documents.  Neither the lien of this Indenture nor any rights
or remedies of the Trustee or the Noteholders shall be impaired by the recovery
of any judgment by the Trustee against the Issuer or by the levy of any
execution under such judgment upon any portion of the Collateral or upon any of
the assets of the Issuer.
 
ARTICLE VII
THE TRUSTEE
 
Section 7.01                      Certain Duties and Immunities.
 
(a)           Except during the existence of an Event of Default known to the
Trustee as provided in subsection (e) below:
 
(i)           the Trustee undertakes to perform such duties and only such duties
as are specifically set forth in this Indenture, and no implied covenants or
obligations shall be read into this Indenture against the Trustee; and
 
(ii)           in the absence of bad faith or negligence on its part, the
Trustee may conclusively rely as to the truth of the statements and the
correctness of the opinions expressed therein, upon certificates or opinions
furnished to the Trustee and conforming to the requirements of this Indenture;
but in the case of any such certificates or opinions, which by any provision
hereof are specifically required to be furnished to the Trustee, such
certificate or opinion shall cite the applicable provision and the Trustee shall
be under a duty to examine the same and to determine whether or not they conform
to the requirements of this Indenture.
 
(b)           So long as any Event of Default or Event of Servicing Termination
exists, the Trustee shall exercise such of the rights and powers vested in it by
this Indenture, and shall use the same degree of care and skill in their
exercise, as a prudent person would exercise or use under the circumstances in
the conduct of his or her own affairs, and nothing contained herein shall
relieve the Trustee of such obligations.
 
 
 
- 35 -

--------------------------------------------------------------------------------

 
 
 
(c)           No provision of this Indenture shall be construed to relieve the
Trustee from liability for its own negligent action, its own negligent failure
to act, or its own willful misconduct or bad faith (as determined by a court of
competent jurisdiction), except that:
 
(i)           this subsection (c) shall not be construed to limit the effect of
subsection (a) of this Section;
 
(ii)           neither the Trustee nor any of its officers, directors, employees
or agents shall be liable with respect to any action taken or omitted to be
taken by the Trustee in good faith in accordance with the written direction (A)
given pursuant to this Indenture or (B) by the Control Party in accordance with
Section 6.14 relating to the time, method and place of conducting any Proceeding
for any remedy available to the Trustee, or exercising any trust or power
conferred upon the Trustee, under this Indenture;
 
(iii)           no provision of this Indenture shall require the Trustee to
expend or risk its own funds or otherwise incur any liability (financial or
otherwise) in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers, if it shall have reasonable grounds for
believing that repayment of such funds is not assured to it without an indemnity
reasonably satisfactory to it against such risk or liability; and
 
(iv)           the Trustee shall not be liable for any error of judgment made in
good faith by a Responsible Officer, unless it shall be conclusively proven by a
court of competent jurisdiction that the Trustee was negligent in ascertaining
the pertinent facts.
 
(d)           Whether or not therein expressly so provided, every provision of
this Indenture relating to the conduct or affecting the liability of or
affording protection to the Trustee shall be subject to the provisions of this
Section 7.01.
 
(e)           For all purposes under this Indenture, the Trustee shall not be
deemed to have notice of any Default, Event of Default (except as described in
Section 6.01(a) or (b)) or Event of Servicing Termination unless a Responsible
Officer assigned to and working in the Trustee’s Corporate Trust Office has
actual knowledge or has received written notice (at the address and in the
manner specified in Section 14.03) of any such event, and such notice references
(i) the Notes generally, the Issuer or this Indenture or (ii) the applicable
Default, Event of Default or Event of Servicing Termination.
 
(f)           Subject to Section 7.03(e), the Trustee shall be under no
obligation to institute any suit, or to take any remedial proceeding under this
Indenture, or to enter any appearance or in any way defend in any suit in which
it may be made defendant, or to take any steps in the execution of the trusts
hereby created or in the enforcement of any rights and powers hereunder if it
has reasonable grounds for believing that repayment of any funds expended or
risked by it is not assured to it without an indemnity reasonably satisfactory
to it against such risk or liability, until such indemnity shall have been
provided.
 
(g)           Notwithstanding any extinguishment of all right, title and
interest of the Issuer in and to the Collateral following an Event of Default
and a consequent declaration of acceleration of the maturity of the Notes,
whether such extinguishment occurs through a Sale of the Collateral
 
 
 
- 36 -

--------------------------------------------------------------------------------

 
 
to another person or the acquisition of the Collateral by the Noteholders, the
rights of the Noteholders shall continue to be governed by the terms of this
Indenture.
 
(h)           Notwithstanding anything to the contrary contained herein, the
provisions of subsections (e) through (g), inclusive, of this Section 7.01 shall
be subject to the provisions of subsections (a) through (c), inclusive, of this
Section 7.01.
 
(i)           At all times during the term of this Indenture, the Trustee and
the Custodian shall keep at their Corporate Trust Office for inspection by the
Noteholders, the Contract Schedule and all amendments thereto delivered to it.
 
(j)           The Trustee shall have no obligation to ascertain whether any
payment of interest on an overdue installment of interest is legally
enforceable.
 
(k)           The Trustee shall not have any verbal discussions or provide
information to the Rating Agency regarding the transactions contemplated by this
Indenture without prior notice to the Issuer to ensure compliance with Rule
17g-5 under the Exchange Act (“Rule 17g-5”) and the timely posting of
information on any website maintained by the Issuer in order to comply with Rule
17g-5.  The Trustee agrees to provide all information or documents required to
be delivered by it to the Rating Agency pursuant to the Transaction Documents to
the Issuer for posting on its Rule 17g-5 compliant website, and shall confirm
with the Issuer that these documents have been posted on the website, prior to
providing or otherwise making available such information or documents to the
Rating Agency or any third party.  The Trustee shall delay the posting of
information or documents to the Trustee’s website or any other disclosure of
such information or documents until the confirmation from the Issuer has been
received, unless otherwise instructed by the Issuer.
 
Section 7.02                      Notice of Default and Other Events.  Promptly
upon the existence of any Event of Default or Event of Servicing Termination
known to the Trustee (within the meaning of Section 7.01(e)), the Trustee shall
transmit by telephonic or telecopy communication confirmed by mail to all
Noteholders, as their names and addresses appear in the Note Register, notice of
such event hereunder known to the Trustee.
 
Section 7.03                      Certain Rights of Trustee.  Except as
otherwise provided in Section 7.01:
 
(a)           the Trustee may in good faith conclusively rely and shall be fully
protected in acting or refraining from acting upon any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, bond, note or other obligation, paper or document believed by it to be
genuine and to have been signed or presented by the proper party or parties;
 
(b)           any request or direction of the Issuer mentioned herein shall be
sufficiently evidenced by an Issuer Request, an Issuer Order, or any writing
executed by a duly authorized officer of the Issuer;
 
(c)           whenever in the administration of this Indenture the Trustee shall
deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Trustee (unless other evidence
be herein specifically prescribed) may, in the
 
 
 
- 37 -

--------------------------------------------------------------------------------

 
 
 
absence of bad faith, negligence or willful misconduct on its part, reasonably
request and conclusively rely upon an Officer’s Certificate of the Servicer or
the Issuer;
 
(d)           the Trustee may consult with counsel selected by it with due care
and familiar with such matters and the written advice or opinion of such counsel
or any Opinion of Counsel (in form and substance satisfactory to the Trustee and
addressed to the Trustee) shall be full and complete authorization and
protection and the Trustee shall not be liable in respect of any action taken,
suffered or omitted by it hereunder in good faith and in reliance thereon;
 
(e)           the Trustee may, at any time during the administration of this
Indenture, request and receive a written direction from the Control Party in
connection with actions to be taken in its capacity as Trustee and shall not be
liable for any action taken or omitted in good faith reliance thereon;
 
(f)           the Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture which are exercisable at the
request or direction of any of the Noteholders or the Control Party pursuant to
this Indenture, if it has reasonable grounds for believing that repayment of the
costs, expenses (including legal fees and expenses) and liabilities which might
be incurred by it in compliance with such request or direction is not assured to
it without an indemnity reasonably satisfactory to it against such cost, expense
or liability;
 
(g)           the Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, approval,
entitlement, bond, note or other paper or document, unless requested in writing
to do so by the Control Party; provided, however, that the Trustee shall be
under no obligation to make such investigation if it has reasonable grounds for
believing that repayment of any cost, expense or liability likely to be incurred
in making such investigation is not assured to it without an indemnity
reasonably satisfactory to it against such cost, expense or liability, but the
Trustee, in its discretion, may make such further inquiry or investigation into
such facts or matters as it may see fit, and, if the Trustee shall determine to
make such further inquiry or investigation, it shall be entitled to examine the
books, records and premises of the Issuer, upon reasonable notice and at
reasonable times personally or by agent or attorney;
 
(h)           the Trustee may execute any of the trusts or powers hereunder
(including, for the avoidance of doubt, its duties with respect to the Auction
Call Redemption) or perform any duties hereunder, either directly or by or
through agents, custodians, nominees or attorneys provided that the Trustee
shall not be responsible for any misconduct or negligence on the part of any
agent or attorney appointed by it with due care; and
 
(i)           except as otherwise agreed in writing, the Trustee shall not be
responsible for the payment of any interest on amounts deposited with it
hereunder.
 
Notwithstanding the foregoing, nothing in this Indenture or the Servicing
Agreement or any other Transaction Document regarding the Trustee shall limit
the Back-up Servicer’s obligations under this Indenture or the Servicing
Agreement or any other Transaction Document, which shall be governed by the
respective agreement.
 
Section 7.04                      Not Responsible for Recitals or Issuance of
Notes.
 
 
 
- 38 -

--------------------------------------------------------------------------------

 
 
 
           (a)           The recitals contained herein and in the Notes, except
the certificates of authentication on the Notes, shall be taken as the
statements of the Issuer, and the Trustee assumes no responsibility for their
correctness or validity.  Other than pursuant to Section 7.17 hereof, the
Trustee makes no representations as to the validity, adequacy or condition of
the Collateral or any part thereof, or as to the title of the Issuer thereto or
as to the security afforded thereby or hereby, or as to the validity or
genuineness of any securities at any time pledged and deposited with the Trustee
hereunder or as to the validity or sufficiency of this Indenture or of the
Notes.  The Trustee shall not be accountable for the use or application by the
Issuer of Notes or the proceeds thereof or of any money paid to the Issuer or
upon Issuer Order or for the use or application by the Servicer of any amounts
paid to the Servicer under any provisions hereof.
 
(b)           Except as otherwise expressly provided herein or in the other
Transaction Documents, and without limiting the generality of the foregoing, the
Trustee shall have no responsibility or liability for or with respect to the
existence or validity of any Contract, the perfection of any security interest
(whether as of the date hereof or at any future time), the filing of any
financing statements, amendments thereto, or continuation statements, the
maintenance of or the taking of any action to maintain such perfection, the
validity of the assignment of any portion of the Collateral to the Trustee or of
any intervening assignment, the review of any Contract (it being understood that
the Trustee (in its capacity as Trustee) has not reviewed and does not intend to
review the substance or form of any such Contract), the performance or
enforcement of any Contract, the compliance by the Issuer, the Servicer, the
Originator or any Obligor with any covenant or the breach by the Issuer, the
Servicer, the Originator or any Obligor of any warranty or representation made
hereunder or in any related document or the accuracy of any such warranty or
representation, any investment of monies in the Collection Account, or any loss
resulting therefrom (other than losses from nonpayment of investments in
obligations of U.S. Bank National Association issued in its capacity other than
as Trustee or investments made in violation of the provisions hereof), the acts
or omissions of the Issuer, the Servicer, the Originator or any Obligor or any
action of the Issuer, the Originator or the Servicer taken in the name of the
Trustee or the validity of the Servicing Agreement.
 
(c)           The Trustee shall not have any obligation or liability under any
Contract by reason of or arising out of this Indenture or the granting of a
security interest in such Contract hereunder or the receipt by the Trustee of
any payment relating to any Contract pursuant hereto, nor shall the Trustee be
required or obligated in any manner to perform or fulfill any of the obligations
of the Issuer under or pursuant to any Contract, or to make any payment, or to
make any inquiry as to the nature or the sufficiency of any payment received by
it, or the sufficiency of any performance by any party, under any Contract.
 
Section 7.05                      May Hold Notes.  The Trustee, any Paying
Agent, Note Registrar, or Authenticating Agent may, in its individual capacity,
become the owner or pledgee of Notes.
 
Section 7.06                      Money Held in Trust.  Money and investments
held in trust by the Trustee or any Paying Agent hereunder shall be held in one
or more segregated, trust accounts (which shall be Eligible Accounts), in the
name of the Trustee on behalf of the Secured Parties at the Corporate Trust
Office, which accounts shall bear a designation clearly indicating that the
funds deposited therein are held for the benefit of the Secured Parties.  The
Trustee or any Paying Agent shall be under no liability for interest on any
money received by it hereunder except as
 
 
 
- 39 -

--------------------------------------------------------------------------------

 
 
otherwise agreed in writing with the Issuer or otherwise specifically provided
herein (in such case subject to the provisions of Section 13.03).
 
Section 7.07                      Compensation and Reimbursement.  The Issuer
agrees:
 
(a)           Solely from amounts distributed from the Collection Account
pursuant to Section 13.03, to:  (i) pay the Trustee monthly its fee for all
services rendered by it hereunder as Trustee, in the amount of the Trustee Fee
(which compensation shall not otherwise be limited by any provision of law in
regard to the compensation of a trustee of an express trust), (ii) pay the
Custodian monthly its fee for all services rendered by it hereunder as
Custodian, in the amount of the Custodian Fee and (iii) pay to the Back-up
Servicer its fee for all services rendered by it hereunder and under the
Servicing Agreement as Back-up Servicer, in the amount of the Back-up Servicer
Fee, in each case in accordance with the priorities set forth in Section 13.03;
 
(b)           except as otherwise expressly provided herein and solely from
amounts distributed pursuant to Section 13.03, to reimburse the Trustee, the
Custodian or the Back-up Servicer upon its request for all reasonable
out-of-pocket expenses, disbursements and advances incurred or made by the
Trustee, the Custodian or the Back-up Servicer, respectively, in accordance with
any provision of this Indenture or the Servicing Agreement or any other
Transaction Document relating thereto (including the reasonable compensation and
the expenses and disbursements of the Trustee’s, the Custodian’s and Back-up
Servicer’s agents and counsel), except any such expense, disbursement or advance
as may be attributable to its willful misconduct, negligence or bad faith; and
 
(c)           to indemnify and hold harmless the Trustee, the Custodian, the
Securities Intermediary, the Back-up Servicer and their respective officers,
directors, employees, representatives and agents from and against, and reimburse
for, any loss, claim, obligation, action, suit liability, expense, penalty,
stamp or other similar tax, reasonable costs and expenses (including reasonable
attorneys’ and agents’ fees and expenses) damage or injury (to person, property
or natural resources) of any kind and nature sustained or suffered by the
Trustee, the Custodian, the Securities Intermediary and the Back-up Servicer by
reason of any acts or omissions (or alleged acts or omissions) of the Trustee,
the Custodian, the Securities Intermediary or the Back-up Servicer under the
Transaction Documents or arising directly or indirectly out of the activities of
the Issuer or any of the transactions contemplated hereby (including any
violation of any applicable laws by the Issuer as a result of the transactions
contemplated by this Indenture) or the participation by the Trustee, the
Custodian, the Securities Intermediary and the Back-up Servicer in the
transactions contemplated by the Transaction Documents, including any judgment,
award, settlement, reasonable attorneys’ fees and other expenses incurred in
connection with the defense of any actual or threatened action, proceeding or
claim; provided that, the Issuer shall not indemnify the Trustee, the Custodian,
the Securities Intermediary or the Back-up Servicer if such loss, liability,
expense, damage or injury is due to the Trustee’s, the Custodian’s, the
Securities Intermediary’s or the Back-up Servicer’s negligence or willful
misconduct, willful misfeasance or bad faith in the performance of duties;
provided further that all amounts payable in respect of such indemnity shall be
payable by the Issuer solely from the amounts distributed pursuant to Section
13.03 or released from the Lien of this Indenture.  The provisions of this
indemnity shall run directly to and be enforceable by an injured person subject
to the limitations hereof and the provisions of this Section 7.07 shall
 
 
 
- 40 -

--------------------------------------------------------------------------------

 
 
survive the termination of this Indenture or the earlier resignation or removal
of the Trustee, the Custodian, the Securities Intermediary or the Back-up
Servicer.
 
(d)           The Trustee hereby acknowledges and agrees that if the Servicer or
the Issuer fails to pay the amounts set forth in this Section 7.07, the Trustee
will continue to perform its obligations under this Indenture, regardless of the
Servicer or the Issuer’s failure to pay such amounts, until the appointment of a
successor Trustee in accordance with Section 7.09 of this Indenture; provided,
however, that in such event, the Trustee shall continue to be entitled to be
paid all accrued amounts due it pursuant to this Section 7.07 from amounts
payable pursuant to Section 13.03.
 
Section 7.08                      Corporate Trustee Required;
Eligibility.  There shall at all times be a trustee hereunder, who shall be the
Trustee, which shall:  (a) be a banking corporation or association organized and
doing business under the laws of the United States of America or of any state,
authorized under such laws to exercise corporate trust powers, having a combined
capital and surplus of at least $100,000,000 and subject to supervision or
examination by federal or state authority and having an office within the United
States of America; and (b) have a commercial paper or other short-term rating of
at least A-1/P-1 from each of Moody’s and S & P and R-1 from the Rating Agency
(if rated by the Rating Agency).  If such corporation publishes reports of
condition at least annually, pursuant to law or to the requirements of the
aforesaid supervising or examining authority, then for the purposes of this
Section, the combined capital and surplus of such corporation shall be deemed to
be its combined capital and surplus as set forth in its most recent report of
condition so published.  If at any time the Trustee shall cease to be eligible
in accordance with the provisions of this Section, it shall resign immediately
in the manner and with the effect hereinafter specified in this Article.
 
Section 7.09                      Resignation and Removal; Appointment of
Successor.
 
(a)           No resignation or removal of the Trustee and no appointment of a
successor Trustee pursuant to this Article shall become effective until the
acceptance of appointment by the successor Trustee.
 
(b)           The Trustee may resign at any time by giving thirty (30) days’
prior written notice thereof to the Issuer and the Noteholders.  If an
instrument of acceptance by a successor Trustee shall not have been delivered to
the Trustee within thirty (30) days after the giving of such notice of
resignation, the resigning Trustee may petition any court of competent
jurisdiction for the appointment of a successor Trustee, whose acceptance will
not be unreasonably withheld or delayed.  Such court may thereupon, after such
notice, if any, as it may deem proper and may prescribe, appoint a successor
Trustee.
 
(c)           The Trustee may be removed by the Control Party at any time if one
of the following events has occurred:
 
(i)           the Trustee shall cease to be eligible under Section 7.08 and
shall fail to resign after written request therefor by the Issuer or the Control
Party;
 
(ii)           the Trustee shall become incapable of acting or shall be adjudged
a bankrupt or insolvent or a receiver of the Trustee or of its property shall be
appointed or
 
 
 
- 41 -

--------------------------------------------------------------------------------

 
 
 
any public officer shall take charge or control of the Trustee or of its
property or affairs for the purpose of rehabilitation, conservation or
liquidation;
 
(iii)           the Trustee has failed to perform its duties in accordance with
this Indenture or has breached any representation of warranty made in this
Indenture; or
 
(iv)           upon thirty (30) days’ prior written notice of termination by the
Control Party.
 
(d)           If the Trustee shall resign, be removed or become incapable of
acting, or if a vacancy shall occur in the office of the Trustee for any cause
with respect to any of the Notes, the Issuer shall promptly appoint a successor
Trustee.  If no successor Trustee shall have been so appointed by the Issuer
within thirty (30) days of notice of removal or resignation and shall have
accepted appointment in the manner hereinafter provided, then the Control Party
may appoint a successor Trustee.  No removal or resignation of the Trustee shall
become effective until the acceptance of the appointment of a successor Trustee
that is eligible to act as Trustee under Section 7.08.
 
(e)           The Issuer shall give notice in the manner provided in Section
14.03 of each resignation and each removal of the Trustee and each appointment
and acceptance of appointment of a successor Trustee with respect to the
Notes.  Each notice shall include the name of the successor Trustee and the
address of its Corporate Trust Office.
 
(f)           All amounts owing to the resigning or removed Trustee shall be
payable solely on the next scheduled date for distributions and solely in
accordance with the priorities set forth in Section 13.03.
 
Section 7.10                      Acceptance of Appointment by Successor. Every
successor Trustee appointed hereunder shall execute, acknowledge and deliver to
the Issuer, the Secured Parties and the retiring Trustee an instrument accepting
such appointment, and thereupon the resignation or removal of the retiring
Trustee shall become effective and such successor Trustee, without any further
act, deed or conveyance, shall become vested with all the rights, powers, trusts
and duties of the retiring Trustee but, on request of the Issuer, the Control
Party or the successor Trustee, such retiring Trustee shall execute and deliver
an instrument transferring to such successor Trustee all the rights, powers and
trusts of the retiring Trustee, and shall duly assign, transfer and deliver to
such successor Trustee all property and money held by such retiring Trustee
hereunder.  Upon request of any such successor Trustee or the Control Party, the
Issuer shall execute any and all instruments for more fully and certainly
vesting in and confirming to such successor Trustee all such rights, powers and
trusts.
 
No successor Trustee shall accept its appointment unless at the time of such
acceptance such successor Trustee shall be eligible under this Article.
 
Section 7.11                      Merger, Conversion, Consolidation or
Succession to Business of Trustee.  Any Person into which the Trustee may be
merged or converted or with which it may be consolidated, or any Person
resulting from any merger, conversion or consolidation to which the Trustee
shall be a party, or any corporation succeeding to all or substantially all of
the corporate trust business of the Trustee, shall be the successor of the
Trustee hereunder (provided that such
 
 
 
- 42 -

--------------------------------------------------------------------------------

 
 
 
successor shall at all times be required to be eligible under Section 7.08),
without the execution or filing of any paper or any further act on the part of
any of the parties hereto.  In case any Notes have been authenticated, but not
delivered, by the Trustee then in office, any successor by merger, conversion or
consolidation to such authenticating Trustee may adopt such authentication and
deliver the Notes so authenticated with the same effect as if such successor
Trustee had itself authenticated such Notes.
 
Section 7.12                      Co-Trustees and Separate Trustees.
 
(a)           At any time or times, for the purpose of meeting the legal
requirements of any jurisdiction in which any of the Collateral may at the time
be located, the Issuer and the Trustee shall have power to appoint, and, upon
the written request of the Trustee, the Issuer shall for such purpose join with
the Trustee in the execution, delivery and performance of all instruments and
agreements necessary or proper to appoint, one or more Persons approved by the
Trustee and meeting the eligibility standards for the Trustee specified in
Section 7.08, either to act as Co-Trustee, jointly with the Trustee of all or
any part of such Collateral, or to act as separate Trustee of any such property
(a “Co-Trustee”), in either case with such powers as may be provided in the
instrument of appointment, and to vest in such Person or persons in the capacity
aforesaid, any property, title, right or power deemed necessary or desirable,
subject to the other provisions of this Section.  If the Issuer does not join in
such appointment within fifteen (15) days after the receipt by it of a request
so to do, or, in case an Event of Default exists, the Trustee alone shall have
power to make such appointment.
 
(b)           Should any written instrument from the Issuer be reasonably
required by any Co-Trustee or separate Trustee so appointed for more fully
confirming to such Co-Trustee or separate Trustee such property, title, right or
power, any and all such instruments shall, on request, be executed, acknowledged
and delivered by the Issuer.
 
(c)           Every Co-Trustee or separate Trustee shall, to the extent
permitted by law, but to such extent only, be appointed subject to the following
terms:
 
(i)           the Notes shall be authenticated and delivered by, and all rights,
powers, duties and obligations hereunder in respect of the custody of
securities, cash and other personal property held by, or required to be
deposited or pledged with, the Trustee hereunder, shall be exercised solely by
the Trustee;
 
(ii)           the rights, powers, duties and obligations hereby conferred or
imposed upon the Trustee in respect of any property covered by such appointment
shall be conferred or imposed upon and exercised or performed by the Trustee or
by the Trustee and such Co-Trustee or separate Trustee jointly, as shall be
provided in the instrument appointing such Co-Trustee or separate Trustee,
except to the extent that under any law of any jurisdiction in which any
particular act is to be performed, the Trustee shall be incompetent or
unqualified to perform such act, in which event such rights, powers, duties and
obligations shall be exercised and performed by such Co-Trustee or separate
Trustee at the direction or with the consent of the Trustee;
 
 
 
- 43 -

--------------------------------------------------------------------------------

 
 
(iii)           the Trustee at any time, by an instrument in writing executed by
it and, prior to the occurrence of an Event of Default, the Issuer, may accept
the resignation of or remove any Co-Trustee or separate Trustee, appointed under
this Section, and, in case an Event of Default exists, the Trustee shall have
power to accept the resignation of, or remove, any such Co-Trustee or separate
Trustee without the concurrence of the Issuer.  Upon the written request of the
Trustee, the Issuer shall join with the Trustee in the execution, delivery and
performance of all instruments and agreements necessary or proper to effectuate
such resignation or removal.  A successor to any Co-Trustee or separate Trustee
that has so resigned or been removed may be appointed in the manner provided in
this Section;
 
(iv)           no Co-Trustee or separate Trustee hereunder shall be personally
liable by reason of any act or omission of the Trustee or any other such Trustee
hereunder nor shall the Trustee be liable by reason of any act or omission of
any Co-Trustee or separate Trustee selected by the Trustee with due care or
appointed in accordance with directions to the Trustee pursuant to Section 6.14
provided, that the appointment of any Co-Trustee or separate Trustee shall not
relieve the Trustee from any of its express duties and obligations under this
Indenture; and
 
(v)           any Act of Noteholders delivered to the Trustee shall be deemed to
have been delivered to each such Co-Trustee and separate Trustee.
 
Section 7.13                      Maintenance of Office or Agency; Initial
Appointment of Payment Agent.  The Note Registrar will maintain an office within
the State of New York or the State of Minnesota where Notes may be presented or
surrendered for payment, where Notes may be surrendered for registration of
transfer or exchange and where notices and demand to or upon the Issuer in
respect of the Notes and this Indenture may be served.  The Issuer hereby
appoints the Trustee as the Paying Agent and its Corporate Trust Office as the
office for each of said purposes.
 
Section 7.14                      Appointment of Authenticating Agent.  The
Trustee may at its expense appoint an Authenticating Agent or Authenticating
Agents with respect to the Notes which shall be authorized to act on behalf of
the Trustee to authenticate Notes issued upon original issue or upon exchange,
registration of transfer or pursuant to Section 2.07, and Notes so authenticated
shall be entitled to the benefits of this Indenture and shall be valid and
obligatory for all purposes as if authenticated by the Trustee
hereunder.  Wherever reference is made in this Indenture to the authentication
and delivery of Notes by the Trustee or the Trustee certificate of
authentication or the delivery of Notes to the Trustee for authentication, such
reference shall be deemed to include authentication and delivery on behalf of
the Trustee by an Authenticating Agent and a certificate of authentication
executed on behalf of the Trustee by an Authenticating Agent and delivery of the
Notes to the Authenticating Agent on behalf of the Trustee.  Each Authenticating
Agent shall be acceptable to the Issuer (whose acceptance shall not be
unreasonably withheld or delayed) and shall at all times be a corporation having
a combined capital and surplus of not less than the equivalent of $50,000,000
and subject to supervision or examination by federal or state authority or the
equivalent foreign authority, in the case of an Authenticating Agent who is not
organized and doing business under the laws of the United States of America, any
state thereof or the District of Columbia.  If such Authenticating Agent
publishes reports of condition at
 
 
 
- 44 -

--------------------------------------------------------------------------------

 
 
least annually, pursuant to law or to the requirements of said supervising or
examining authority, then for the purposes of this Section, the combined capital
and surplus of such Authenticating Agent shall be deemed to be its combined
capital and surplus as set forth in its most recent report of condition so
published.  If at any time an Authenticating Agent shall cease to be eligible in
accordance with the provisions of this Section, such Authenticating Agent shall
resign immediately in the manner and with the effect specified in this Section.
 
Any corporation into which an Authenticating Agent may be merged or converted or
with which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which such Authenticating Agent shall be a party,
or any corporation succeeding to the corporate agency or corporate trust
business of such Authenticating Agent, shall continue to be an Authenticating
Agent without the execution or filing of any paper or any further act on the
part of the Trustee or such Authenticating Agent, provided that such corporation
shall be otherwise eligible under this Section.
 
An Authenticating Agent may resign at any time by giving written notice thereof
to the Trustee and to the Issuer.  The Trustee may at any time terminate the
agency of an Authenticating Agent by giving written notice thereof to such
Authenticating Agent, the Noteholders and to the Issuer.  Upon receiving such a
notice of resignation or upon such a termination, or in case at any time such
Authenticating Agent shall cease to be eligible in accordance with the
provisions of this Section, the Trustee may appoint a successor Authenticating
Agent which shall be acceptable to the Issuer and, after the occurrence of an
Event of Default, the Control Party, and shall mail written notice of such
appointment by first-class mail, postage prepaid, to all Noteholders, if any,
with respect to which such Authenticating Agent will serve, as their names and
addresses appear in the Note Register.  Any successor Authenticating Agent upon
acceptance of its appointment hereunder shall become vested with all the rights,
powers and duties of its predecessor hereunder, with like effect as if
originally named as an Authenticating Agent.  No successor Authenticating Agent
shall be appointed unless eligible under the provisions of this Section.
 
If an appointment is made pursuant to this Section, the Notes may have endorsed
thereon, in addition to the Trustee certificate of authentication, an alternate
certificate of authentication in the following form:
 
 
This is one of the Notes described in the within-mentioned Indenture.
 

  U.S. Bank National Association, as Trustee          
 
By:
        As Authenticating Agent          

 
 
By:
        Authorized Officer          

 
 
- 45 -

--------------------------------------------------------------------------------

 
 
Section 7.15                      Appointment of Paying Agent other than
Trustee; Money for Note Payments to be Held in Trust.
 
If, at the request of the Trustee, a party other than the Trustee is ever
appointed as a Paying Agent, the Issuer will cause such Paying Agent to execute
and deliver to the Trustee an instrument in which such Paying Agent shall agree
with the Trustee that, subject to the provisions of this Section, such Paying
Agent will:
 
(a)           hold all sums held by it for the payment of principal or interest
on Notes in trust in an Eligible Account in the name of the Trustee on behalf of
the Issuer at the Corporate Trust Office, which account shall bear a designation
clearly indicating that the funds deposited therein are held for the benefit of
the Secured Parties, until such sums shall be paid to such Persons or otherwise
disposed of as provided in Section 13.03;
 
(b)           give the Trustee and the Noteholders notice of any Default by the
Issuer (or any other obligor upon the Notes) in the making of any payment of
principal or interest; and
 
(c)           at any time, upon the written request of the Trustee, forthwith
pay to the Trustee all sums so held in trust by such Paying Agent.
 
The Issuer may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, pay, or by Issuer Order
direct any Paying Agent to pay, to the Trustee all sums held in trust by such
Paying Agent, such sums to be held by the Trustee upon the same trusts as those
upon which such sums were held by such Paying Agent; and, upon such payment by
any Paying Agent to the Trustee, such Paying Agent shall be released from all
further liability with respect to such money.
 
Subject to Section 11.04, any money deposited with the Trustee or any Paying
Agent in trust for the payment of the principal or interest on any Note and
remaining unclaimed for two years after such principal or interest has become
due and payable shall be paid to the Issuer on Issuer Request, and the
Noteholder of such Note shall thereafter, as an unsecured general creditor, and
subject to any applicable statute of limitations, look only to the Issuer for
payment thereof, and all liability of the Trustee and such Paying Agent with
respect to such trust money or the related Note, shall thereupon cease; provided
that the Trustee or such Paying Agent, before being required to make any such
repayment, may (upon delivery of an Issuer Order), cause to be published once,
in a newspaper published in the English language, customarily published on each
Business Day and of general circulation in the city in which the Corporate Trust
Office is located, notice that such money remains unclaimed and that, after a
date specified therein, which shall not be less than thirty (30) days from the
date of such publication, any unclaimed balance of such money then remaining
will be repaid to the Issuer.  The Trustee may also adopt and employ any other
reasonable means of notification of such repayment (including mailing notice of
such repayment to the Noteholders whose right to or interest in monies due and
payable but not claimed is determinable from the records of any Paying Agent, at
the last address as shown on the Note Register for each such Noteholder).  No
additional interest shall accrue on the related Note subsequent to the date on
which such funds were available for distribution to such Noteholder.
 
 
 
- 46 -

--------------------------------------------------------------------------------

 
 
Section 7.16                      Rights with Respect to the Servicer and
Back-up Servicer.  The Trustee’s rights and obligations with respect to the
Servicer and the Back-up Servicer shall be governed by this Indenture, the
Servicing Agreement and the other Transaction Documents.
 
Section 7.17                      Representations and Warranties of the
Trustee.  The Trustee hereby represents and warrants for the benefit of the
parties hereto and the Secured Parties that:
 
(a)           Organization and Good Standing.  The Trustee is a national banking
association duly organized, validly existing and in good standing under the laws
of the United States, and has the power to own its assets and to transact the
business in which it is presently engaged;
 
(b)           Authorization.  The Trustee has the power, authority and legal
right to execute, deliver and perform this Indenture and each other Transaction
Document to which it is a party and to authenticate the Notes, and the
execution, delivery and performance of this Indenture and each other Transaction
Document and the authentication of the Notes has been duly authorized by the
Trustee by all necessary corporate action;
 
(c)           Binding Obligations.  This Indenture and each other Transaction
Document to which the Trustee is a party, assuming due authorization, execution
and delivery by the other parties hereto and thereto, constitute the legal,
valid and binding obligations of the Trustee, enforceable against the Trustee in
accordance with its terms, except that (i) such enforcement may be subject to
bankruptcy, insolvency, reorganization, moratorium or other similar laws
(whether statutory, regulatory or decisional) now or hereafter in effect
relating to creditors’ rights generally and the rights of trust companies in
particular and (ii) the remedy of specific performance and injunctive and other
forms of equitable relief may be subject to certain equitable defenses and to
the discretion of the court before which any proceeding therefore may be
brought, whether in a proceeding at law or in equity;
 
(d)           No Violation.  The performance by the Trustee  of its obligations
under this Indenture and each other Transaction Document to which the Trustee is
a party will not conflict with, result in any breach of any of the terms and
provisions of, or constitute (with or without notice, lapse of time or both) a
default under, the charter documents or bylaws of the Trustee;
 
(e)           No Proceedings.  To the best of its knowledge, there are no
proceedings or investigations to which the Trustee is a party pending, or, to
the knowledge of the Trustee, threatened, before any court, regulatory body,
administrative agency or other tribunal or Governmental Authority (A) asserting
the invalidity of this Indenture or any other Transaction Documents, (B) seeking
to prevent the issuance of the Notes or the consummation of any of the
transactions contemplated by this Indenture or any other Transaction Document or
(C) seeking any determination or ruling that would materially and adversely
affect the performance by the Trustee of its obligations under, or the validity
or enforceability of, this Indenture, the Notes or any other Transaction
Documents;
 
(f)           Approvals.  Neither the execution or delivery by the Trustee of
this Indenture or any other Transaction Document to which it is a party nor the
consummation of the transactions by the Trustee contemplated hereby or by any
other Transaction Document to which it is a party requires the consent or
approval of, the giving of notice to, the registration with or the taking of
 
 
 
- 47 -

--------------------------------------------------------------------------------

 
 
any other action with respect to any Governmental Authority under any existing
federal or state law governing the banking or trust powers of the Trustee; and
 
(g)           Eligibility.  The Trustee meets the eligibility requirements set
forth in Section 7.08 hereof.
 
ARTICLE VIII
THE CUSTODIAN
 
Section 8.01                      Appointment of Custodian.  Subject to the
terms and conditions hereof, the Issuer hereby revocably appoints the Custodian,
and the Custodian hereby accepts such appointment and agrees to act as Custodian
on behalf of the Secured Parties to maintain exclusive custody of the Contract
Files in order to perfect the ownership interest of the Issuer in the Contracts
and the security interest of the Secured Parties in the Contracts and the other
items in the Contract Files and any and all proceeds of the foregoing; provided
that from and after the release or discharge of the Secured Parties’ lien in and
to the Contracts and the other items in the Contract Files and any and all
proceeds of the foregoing, the Custodian shall serve as exclusive agent and
custodian of the Issuer with respect to the Contract Files.
 
Section 8.02                      Removal of Custodian. With or without cause,
with sixty (60) days’ notice, (a) prior to the occurrence of an Event of Default
the Issuer may, with the prior written consent of the Control Party, or (b)
following the occurrence of an Event of Default, the Control Party may, remove
and discharge the Custodian from the performance of its duties under this
Indenture with respect to any or all of the Contracts and related Contract Files
by written notice from the Issuer or the Control Party, as the case may be, to
the Custodian, with a copy to the Trustee and the Servicer.  Having given notice
of such removal, the Issuer (prior to the occurrence of an Event of Default) or
the Control Party (following the occurrence of an Event of Default) shall, by
written instrument and with the consent of the Control Party (if the notice of
removal came from the Issuer), promptly appoint a successor custodian to act on
behalf of the Issuer in replacement of the Custodian under this Indenture, which
successor Custodian shall be satisfactory to the Control Party in its sole
discretion.  In the event of any such removal, the Custodian shall promptly
transfer to the successor custodian, as directed, all affected Contracts and
related Contract Files.  In the event of removal of the Custodian for cause and
the appointment of a successor custodian under this Indenture, the expenses of
transferring the Contracts and related Contract Files to the successor custodian
shall be at the expense of the Custodian.  In the event of removal of the
Custodian without cause by the Issuer (prior to the occurrence of an Event of
Default) or the Control Party, as the case may be, and the appointment of a
successor custodian under this Indenture, the Issuer shall be responsible for
the expenses of transferring the Contracts and related Contract Files to the
successor custodian.  Notwithstanding the foregoing, this Indenture shall remain
in full force and effect with respect to any Contracts and related Contract
Files for which this Indenture is not terminated hereunder.  The Custodian may
petition a court of competent jurisdiction to appoint a successor hereunder if
no successor is appointed within such 60-day notice period.
 
Section 8.03                      Termination by Custodian. The Custodian may
terminate its obligations under this Indenture upon at least sixty (60) days’
notice to the Servicer, the Issuer and the Noteholders; provided that no
termination shall be effective until appointment of a successor
 
 
 
- 48 -

--------------------------------------------------------------------------------

 
 
acceptable to the Issuer or, if an Event of Default has occurred, the Control
Party.  In the event of such termination, the Issuer shall promptly appoint a
successor custodian; provided that after the occurrence of an Event of Default,
solely the Control Party may appoint a successor custodian.  The payment of such
successor custodian’s fees and expenses with respect to each Contract and
related Contract Files shall be solely the responsibility of the Issuer.  Upon
such appointment, the Custodian shall promptly transfer to the successor
custodian, as directed, all Contracts and related Contract Files being held
under this Indenture.  The Custodian may petition a court of competent
jurisdiction to appoint a successor hereunder if no successor is appointed
within such sixty (60) day notice period.
 
Section 8.04                      Limitations on the Custodian’s
Responsibilities.
 
(a)           Except as provided herein, the Custodian shall be under no duty or
obligation to inspect, review or examine the Contracts or related Contract Files
to determine that the contents thereof are appropriate for the represented
purpose or that they have been actually recorded or that they are other than
what they purport to be on their face.
 
(b)           The Custodian shall not be responsible for preparing or filing any
reports or returns relating to federal, state or local income taxes with respect
to this Indenture, other than for the Custodian’s compensation or for
reimbursement of expenses.
 
(c)           The Custodian shall not be responsible or liable for, and makes no
representation or warranty with respect to, the validity, adequacy or perfection
of any lien upon or security interest in any Contract; provided that, the
foregoing shall not reduce or eliminate the Custodian’s obligations under
Section 4.03 hereof.
 
(d)           Any other provision of this Indenture to the contrary
notwithstanding, the Custodian shall have no notice, and shall not be bound by
any of the terms and conditions of any document executed or delivered in
connection with, or intended to control any part of, the transactions
anticipated by or referred to in this Indenture unless the Custodian is a
signatory party to that document or such document is the Indenture, the
Servicing Agreement or the Lockbox Intercreditor Agreement.  Notwithstanding the
foregoing sentence, the Custodian shall be deemed to have notice of the terms
and conditions (including, without limitation, definitions not otherwise set
forth in full in this Indenture) of documents executed or delivered in
connection with, or intended to control any part of, the transactions
anticipated by or referred to in this Indenture, to the extent such terms and
provisions are referenced, or are incorporated by reference, into this Indenture
only as long as the Custodian shall have been provided a copy of any such
document or Indenture.  Each of the Trustee, the Back-up Servicer and the
Custodian acknowledges receipt of a copy of the Transaction Documents to which
it is a party on the Closing Date.
 
(e)           The duties and obligations of the Custodian shall only be such as
are expressly set forth in this Indenture or as set forth in a written amendment
to this Indenture executed by the parties hereto or their successors and
assigns.  In the event that any provision of this Indenture implies or requires
that action or forbearance be taken by a party, but is silent as to which party
has the duty to act or refrain from acting, the parties agree that the Custodian
shall not be the
 
 
 
- 49 -

--------------------------------------------------------------------------------

 
 
party required to take the action or refrain from acting.  In no event shall the
Custodian have any responsibility to ascertain or take action except as
expressly provided herein.
 
(f)           Nothing in this Indenture shall be deemed to impose on the
Custodian any duty to qualify to do business in any jurisdiction, other than (i)
any jurisdiction where any Contract and related Contract Files is or may be held
by the Custodian from time to time hereunder, and (ii) any jurisdiction where
its ownership of property or conduct of business requires such qualification and
where failure to qualify could have a material adverse effect on the Custodian
or its property or business or on the ability of the Custodian, the Issuer or
the Servicer to perform its duties hereunder or under the other Transaction
Documents.
 
(g)           The Custodian may consult with counsel selected by it with due
care and familiar with such matters and the written advice or opinion of such
counsel or any Opinion of Counsel (in form and substance satisfactory to the
Custodian and addressed to the Custodian) shall be full and complete
authorization and protection and the Custodian shall not be liable in respect of
any action taken, suffered or omitted by it hereunder in good faith and in
reliance thereon.
 
(h)           The Custodian may, at any time during the administration of this
Indenture, request and receive a written direction from the Control Party in
connection with actions to be taken under this Indenture and shall not be liable
for any action taken or omitted in good faith reliance thereon;
 
(i)           No provision of this Indenture shall require the Custodian to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder or in the exercise of any of its
rights and powers, if, in its reasonable judgment, it shall believe that
repayment of such funds is not reasonably assured to it without an indemnity
against such risk or liability.
 
(j)           The Custodian shall have no duty to ascertain whether or not each
amount or payment has been received by the Trustee or any third person.
 
Section 8.05                      Limitation on Liability. Neither the Custodian
nor any of its directors, officers, agents or employees, shall be liable for any
action taken or omitted to be taken by it or them hereunder or in connection
herewith in good faith and believed (which belief may be based upon the opinion
or advice of counsel selected by it in the exercise of reasonable care) by it or
them to be within the purview of this Indenture, except for its or their own
negligence, lack of good faith or willful misconduct.  The Custodian and any
director, officer, employee or agent of the Custodian may rely in good faith on
any document of any kind prima facie properly executed and submitted by any
Person respecting any matters arising hereunder.  In no event shall the
Custodian or its directors, officers, agents and employees be held liable for
any special, indirect or consequential damages resulting from any action taken
or omitted to be taken by it or them hereunder or in connection herewith even if
advised of the possibility of such damages.  The provisions of this Section 8.05
shall survive the termination of this Indenture.
 
Section 8.06                      Custodian Obligations Regarding Genuineness of
Documents. In the absence of bad faith or negligence on the part of the
Custodian, the Custodian may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon
 
 
 
- 50 -

--------------------------------------------------------------------------------

 
 
 
any request, instructions, certificate, opinion or other document furnished to
the Custodian, reasonably believed by the Custodian to be genuine and to have
been signed or presented by the proper party or parties and conforming to the
requirements of this Indenture; provided that the provisions of this Section
shall not in any manner limit or reduce the responsibilities of the Custodian
under this Indenture.
 
Section 8.07                      Force Majeure. The Custodian shall not be
responsible for delays or failures in performance resulting from acts of God,
strikes, lockouts, riots, acts of war or terrorism, epidemics, nationalization,
expropriation, currency restrictions, government regulations adopted after the
date of this Indenture, fire, communication line failures, computer viruses,
power failures, earthquakes or other disasters of a similar nature which are
beyond its control.
 
ARTICLE IX
ADMINISTRATIVE AGENT
 
Section 9.01                      Authorization and Action. Each Noteholder
hereby appoints Guggenheim Securities, LLC as administrative agent for purposes
of the Transaction Documents and authorizes Guggenheim Securities, LLC, in such
capacity, to take such action on its behalf under each Transaction Document and
to exercise such powers hereunder and thereunder as are delegated to the
Administrative Agent by the terms hereof and thereof, together with such powers
as are reasonably incidental thereto. The Administrative Agent shall be required
to maintain accurate records with respect to the Outstanding Note Balances of
all the Book-Entry Notes, including with respect to the dates and amounts of
each drawdown of funds and each payment of principal. The respective Noteholders
of any Definitive Notes shall be responsible for maintaining accurate records
with respect to the Outstanding Note Balances of such Definitive Notes,
including with respect to the dates and amounts of each drawdown of funds and
each payment of principal.
 
Section 9.02                      Exculpation. Neither the Administrative Agent
(acting in such capacity under the Transaction Documents) nor any of its
directors, officers, agents or employees shall be liable to any Noteholder for
any action taken or omitted to be taken by it or them under or in connection
with the Transaction Documents, except for its or their own gross negligence or
willful misconduct.  Without limiting the generality of the foregoing, the
Administrative Agent:  (a) may consult with legal counsel (including counsel for
the Issuer and the Servicer), independent certified public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (b) makes no warranty or representation to any
Noteholder, and shall not be responsible to any Noteholder, for any statements,
warranties or representations made by the Issuer or the Servicer, in or in
connection with any Transaction Document; (c) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of any Transaction Document on the part of the Issuer,
LEAF Capital Funding, LLC, LEAF Commercial Capital or any of their respective
Affiliates or to inspect the property (including the books and records) of the
Issuer, LEAF Capital Funding, LLC, LEAF Commercial Capital or any of their
respective Affiliates; (d) shall not be responsible to any Noteholder for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Indenture, any Note, any other Transaction Document or any other
 
 
 
- 51 -

--------------------------------------------------------------------------------

 
 
instrument or document provided for herein or delivered or to be delivered
hereunder or in connection herewith; and (e) shall incur no liability under or
in respect of any Transaction Document by acting upon any notice (including
notice by telephone), consent, certificate or other instrument or writing (which
may be by facsimile transmission) reasonably believed by it to be genuine and
signed or sent by the proper party or parties.
 
Section 9.03                      Administrative Agent and Affiliates. The
Administrative Agent and any of its Affiliates may generally engage in any kind
of business with the Issuer, any other LEAF Party, any of their respective
Affiliates and any Person who may do business with or own securities of the
Issuer, any other LEAF Party or any of their respective Affiliates, all as if
the Administrative Agent were not the Administrative Agent hereunder and without
any duty to account therefor to any Noteholder.
 
Section 9.04                      Noteholders’ Credit Decision. Each Noteholder
acknowledges that it has, independently and without reliance upon the
Administrative Agent, any of its Affiliates or any other Noteholder and based on
such documents and information as it has deemed appropriate, made its own
evaluation and decision to enter into this Indenture.  Each Noteholder also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any of its Affiliates or any other Noteholder and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own decisions in taking or not taking action under this
Indenture.
 
Section 9.05                      Certain Matters Affecting the Administrative
Agent.
 
(a)           The Administrative Agent may rely and shall be protected in acting
or refraining from acting upon any resolution, officer’s certificate,
certificate of auditors or any other certificate, statement, instrument,
opinion, report, notice, request, consent, order, appraisal, bond or other paper
or document reasonably believed by it to be genuine and to have been signed or
presented by the proper party or parties.
 
(b)           The Administrative Agent may consult with counsel, and any Opinion
of Counsel shall be full and complete authorization and protection in respect of
any action taken or suffered or omitted by the Administrative Agent under this
Indenture in good faith and in accordance with such Opinion of Counsel.
 
(c)           Notwithstanding anything to the contrary, the Administrative Agent
shall be under no obligation to exercise any of the rights or powers vested in
it by this Indenture, or to institute, conduct or defend any litigation under
this Indenture or in relation to this Indenture, at the request, order or
direction of any Noteholder pursuant to the provisions of this Indenture unless
such Noteholder shall have furnished to the Administrative Agent security or
indemnity satisfactory to the Administrative Agent against the costs, expenses
and liabilities that may be incurred therein or thereby.
 
(d)           The Administrative Agent shall not be bound to make any
investigation into the facts of matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, order,
approval, bond or other paper or documents, unless requested in writing to do so
by the Majority Holders; provided, however, that if the payment
 
 
 
- 52 -

--------------------------------------------------------------------------------

 
 
 
within a reasonable time to the Administrative Agent of the costs, expenses or
liabilities likely to be incurred by it in the making of such investigation is,
in the opinion of the Administrative Agent, not reasonably assured to the
Administrative Agent by the security afforded to it by the terms of this
Indenture, the Administrative Agent may require indemnity satisfactory to it
against such cost, expense or liability as a condition to so proceeding; the
reasonable expense of every such examination shall be paid by the Person making
such request or, if paid by the Administrative Agent, shall be reimbursed by the
Person making such request upon demand.
 
(e)           The Administrative Agent may execute any of the trusts or powers
under this Indenture or any other Transaction Document or perform any duties
under this Indenture or any other Transaction Document either directly or by or
through agents or attorneys.  The Administrative Agent shall not be responsible
for any misconduct or negligence on the part of any agent or attorney appointed
with due care by the Administrative Agent.  The Administrative Agent shall not
be responsible for any misconduct or negligence attributable to the acts or
omissions of the Servicer.
 
(f)           The Administrative Agent may rely, as to factual matters relating
to the Servicer, on an officer’s certificate of the Servicer.
 
(g)           The Administrative Agent shall not be required to take any action
or refrain from taking any action under this Indenture, or any Transaction
Document referred to herein, nor shall any provision of this Indenture or any
such Transaction Document be deemed to impose a duty on the Administrative Agent
to take action, if the Administrative Agent shall have been advised by counsel
that such action is contrary to the terms of this Indenture or any Transaction
Document or is contrary to law.
 
(h)           The Issuer and the Servicer hereby (i) acknowledge that the
Noteholders have the right, in certain instances, to require the Administrative
Agent to take or refrain from taking certain actions under the terms of this
Indenture and the other Transaction Documents and (ii) agree that the
Administrative Agent has no liability to the Issuer or the Servicer with respect
to taking or refraining from taking any such actions at the request of any
Noteholder.
 
(i)           When this Indenture or any other Transaction Document provides
that a right, consent, approval or duty is expressly stated to be exercisable or
performable by the Administrative Agent, the parties hereto understand and agree
that the Administrative Agent is entitled to exercise its rights under such
provision without the consent of the Noteholders.
 
Section 9.06                      Administrative Agent Not Liable. The
Administrative Agent makes no representations as to the validity or sufficiency
of this Indenture, any Note or any other Transaction Document.  The
Administrative Agent shall at no time have any responsibility or liability for
or with respect to the legality, validity or enforceability of any security
interest in any Collateral, or the perfection and priority of such a security
interest or the maintenance of any such perfection and priority or its ability
to generate the payments to be distributed to Noteholders under this Indenture,
including, without limitation, the existence, condition, location and ownership
of any property; the performance or enforcement of any Contract; the compliance
by the Issuer, LEAF Capital Funding, LLC, LEAF Commercial Capital, the Servicer
or the
 
 
 
- 53 -

--------------------------------------------------------------------------------

 
 
Custodian with any covenant or the breach by the Issuer, LEAF Capital Funding,
LLC, LEAF Commercial Capital, the Servicer or the Custodian, of any warranty or
representation made under this Indenture or any other Transaction Document or in
any related document and the accuracy of any such warranty or representation
prior to the Administrative Agent’s receipt of notice or other discovery of any
noncompliance therewith or any breach thereof, any investment of monies by or at
the direction of the Issuer or the Servicer, or any loss resulting therefrom (it
being understood, however, that the Administrative Agent shall remain otherwise
responsible for any Collateral that it may hold directly); the acts or omissions
of the Issuer, LEAF Capital Funding, LLC, LEAF Commercial Capital, the Servicer,
the Custodian, any action of the Servicer taken in the name of the Issuer, LEAF
Capital Funding, LLC, LEAF Commercial Capital, the Servicer, the Custodian or
the Administrative Agent and/or Noteholders which are authorized to provide such
instruction in accordance with this Indenture or any of the other Transaction
Documents; provided, however, that the foregoing shall not relieve the
Administrative Agent of its obligations to perform its duties under this
Indenture.  The Administrative Agent shall not be accountable for the use or
application by the Issuer of any proceeds of the issuances of Notes.
 
Section 9.07                      Administrative Agent May Own Notes. The
Administrative Agent in its individual or any other capacity may become the
owner or pledgee of Notes or any rights evidenced by Section 14.05 with the same
rights as it would have if it were not the Administrative Agent and may deal
with LEAF Commercial Capital or the Servicer in banking transactions with the
same rights as it would have if it were not the Administrative Agent.
 
Section 9.08                      Resignation or Removal of Administrative
Agent.
 
(a)           Subject to the provisions of Section 9.08(c), any Person acting as
Administrative Agent may at any time resign as Administrative Agent under this
Indenture and the other Transaction Documents by giving thirty (30) days’
written notice thereof to the Servicer, the Issuer and the Control Party.  Upon
receiving such notice of resignation, the Majority Holders (with approval of the
Issuer and the Servicer, not to be unreasonably withheld or delayed) shall
promptly appoint a successor Administrative Agent by written instrument, in
duplicate, one copy of which instrument shall be delivered to the resigning
Administrative Agent and the other copy of which instrument shall be delivered
to the successor Administrative Agent.  If no successor Administrative Agent
shall have been so appointed and have accepted appointment within thirty (30)
days after the giving of such notice of resignation, the resigning
Administrative Agent may petition any court of competent jurisdiction for the
appointment of a successor Administrative Agent.  The Issuer shall reimburse the
resigning Administrative Agent pursuant to Section 13.03(c) for all expenses
that shall have been incurred by such resigning Administrative Agent in
accordance with this Indenture and the other Transaction Documents prior to the
effective date of resignation of such resigning Administrative Agent.
 
(b)           If at any time the Administrative Agent shall be legally unable to
act, or shall be adjudged a bankrupt or insolvent, or a receiver of the
Administrative Agent or of its property shall be appointed or any public officer
shall take charge or control of the Administrative Agent or of its property or
affairs for the purpose of rehabilitation, conservation or liquidation, then the
Majority Holders shall remove the Administrative Agent.  If the Administrative
Agent shall have been removed under the authority of the immediately preceding
sentence, the Majority Holders (with approval of the Issuer and
 
 
- 54 -

--------------------------------------------------------------------------------

 
 
the Servicer, not to be unreasonably withheld or delayed) shall promptly appoint
a successor Administrative Agent by written instrument, in duplicate, one copy
of which instrument shall be delivered to the Administrative Agent so removed
and the other copy of which instrument shall be delivered to the successor
Administrative Agent.  The Issuer shall reimburse the removed Administrative
Agent pursuant to Section 13.03(c) for all expenses which shall have been
incurred by such removed Administrative Agent in accordance with this Indenture
and the other Transaction Documents prior to the effective date of removal of
such removed Administrative Agent.
 
(c)           Any resignation or removal of the Administrative Agent and
appointment of a successor Administrative Agent pursuant to any of the
provisions of this Section 9.08 shall not become effective until acceptance of
appointment by the successor Administrative Agent as provided in Section 9.09.
 
Section 9.09                      Successor Administrative Agent. Any successor
Administrative Agent appointed as provided in this Article IX shall execute,
acknowledge and deliver to the Issuer, the Servicer, the Control Party and its
predecessor Administrative Agent an instrument accepting such appointment under
this Indenture, and thereupon the resignation or removal of the predecessor
Administrative Agent shall become effective and such successor Administrative
Agent, without any further act, deed or conveyance (except as provided below),
shall become fully vested with all the rights, powers, duties and obligations of
its predecessor under this Indenture, with like effect as if originally named as
Administrative Agent; but, on request of the Issuer or the Servicer, or the
successor Administrative Agent, such predecessor Administrative Agent shall,
upon payment of its expenses then unpaid, execute and deliver an instrument
transferring to such successor Administrative Agent all of the rights, powers
and trusts of the Administrative Agent so ceasing to act, and shall duly assign,
transfer and deliver to such successor Administrative Agent all property and
money held by such Administrative Agent so ceasing to act hereunder.  Upon
request of any such successor Administrative Agent, the Issuer shall execute any
and all instruments for more fully and certainly vesting in and confirming to
such successor Administrative Agent all such rights, powers and trusts.  The
predecessor Administrative Agent shall deliver to the successor Administrative
Agent all documents and statements held by it under this Indenture or any
Transaction Document; and the predecessor Administrative Agent and the other
parties to the Transaction Documents shall amend any Transaction Document to
make the successor Administrative Agent the successor to the predecessor
Administrative Agent thereunder; and the Servicer and the predecessor
Administrative Agent shall execute and deliver such instruments and do such
other things as may reasonably be required for fully and certainly vesting and
confirming in the successor Administrative Agent all such rights, powers, duties
and obligations.  No successor Administrative Agent shall accept its appointment
as provided in this Section 9.09 unless at the time of such acceptance such
successor Administrative Agent shall be eligible under the provisions of Section
9.10.  Upon acceptance of appointment by a successor Administrative Agent as
provided in this Section 9.09, the Issuer shall mail notice by first-class mail
of the appointment of the successor of such Agent and the address of the
successor Administrative Agent’s corporate trust office under this Indenture to
all Noteholders at their addresses as shown in the Note Register, or if no Note
Register is required to be maintained with respect to any Noteholder pursuant to
Section 2.06(a), at such other address as shall be maintained for such
Noteholder by the Note Registrar.  If the Issuer fails to mail such notice
within ten (10) days after acceptance of appointment by the successor
 
 
 
- 55 -

--------------------------------------------------------------------------------

 
 
Administrative Agent, the successor Administrative Agent shall cause such notice
to be mailed at the expense of the Issuer.
 
Section 9.10                      Eligibility Requirements for Successor
Administrative Agent. Any successor Administrative Agent under this Indenture
shall be a corporation duly organized and validly existing under the laws of its
jurisdiction of incorporation authorized under such laws to exercise corporate
trust powers, having a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal or state authority.  If such
corporation publishes reports of condition at least annually, pursuant to law or
to the requirements of the aforesaid supervising or examining authority, then
for the purpose of this Section 9.10, the combined capital and surplus of such
corporation shall be deemed to be its combined capital and surplus as set forth
in its most recent report of condition so published.  In case at any time any
successor Administrative Agent shall cease to be eligible in accordance with the
provisions of this Section 9.10, such successor Administrative Agent shall
resign immediately in the manner and with the effect specified in Section 9.08.
 
Section 9.11                      Merger or Consolidation of Administrative
Agent. Any corporation into which the Administrative Agent may be merged or with
which it may be consolidated, or any corporation resulting from any merger or
consolidation to which the Administrative Agent shall be a party, or any
corporation succeeding to the corporate trust business of the Administrative
Agent, shall be the successor of the Administrative Agent under this Indenture,
provided such corporation shall be eligible under the provisions of Section
9.10, without the execution or filing of any instrument or any further act on
the part of any of the parties to this Indenture, anything in this Indenture to
the contrary notwithstanding.
 
Section 9.12                      Administrative Agent May Enforce Claims
Without Possession of Notes. All rights of action and claims under this
Indenture and/or the Notes may be prosecuted and enforced by the Administrative
Agent without the possession of any Note or the production thereof in any
proceeding relating thereto, and any such proceeding instituted by the
Administrative Agent shall be brought in its own name as agent.
 
Section 9.13                      Suit for Enforcement. If an Event of Servicing
Termination shall occur and be continuing, the Administrative Agent in its
discretion may (but shall have no duty or obligation to) proceed to protect and
enforce its rights and the rights of the Noteholders under this Indenture by a
suit, action or proceeding in equity or at law or otherwise, whether for the
specific performance of any covenant or agreement contained in this Indenture or
in aid of the execution of any power granted in this Indenture or for the
enforcement of any other legal, equitable or other remedy as the Administrative
Agent, being advised by counsel, shall deem most effectual to protect and
enforce any of the rights of the Administrative Agent or the Noteholders.
 
Section 9.14                      Indemnification of Administrative Agent. Each
Noteholder agrees to indemnify the Administrative Agent and its directors,
officers, agents and employees (to the extent not reimbursed by the Issuer),
ratably according to the amount of the Outstanding Note Balance of such
Noteholder as a percentage of the aggregate Outstanding Note Balance of all
Noteholders, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever
 
 
 
- 56 -

--------------------------------------------------------------------------------

 
 
which may be imposed on, incurred by, or asserted against the Administrative
Agent or its directors, officers, agents or employees in any way relating to or
arising out of this Indenture or any other Transaction Document or any action
taken or omitted by the Administrative Agent or its directors, officers, agents
or employees under this Indenture or any other Transaction Document; provided,
however, that no Noteholder shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Administrative Agent’s (or its
directors’, officers’, agents’ or employees’) gross negligence or willful
misconduct.
 
ARTICLE X
SUPPLEMENTAL INDENTURES
 
Section 10.01                                Supplemental Indentures without
Consent of the Noteholders.
 
(a)           The Issuer, the Trustee and the Custodian, without the consent of
the Holders of any Notes may, at any time and from time to time, enter into one
or more amendments to this Indenture or indentures supplemental hereto, in form
satisfactory to the Trustee, for any of the following purposes, provided that
(x) any such amendment or supplemental indenture, as evidenced by an opinion of
counsel, will not have an adverse effect on the rights or interests of the
Holders, (y) the Rating Agency Condition shall have been satisfied and (z) any
such amendment does not modify this Indenture in a manner requiring the consent
of all affected Noteholders as described in Section 10.02 hereof:
 
(i)           to better assure, convey and confirm unto the Trustee any property
subject or required to be subjected to the lien of this Indenture, or to subject
to the Lien of this Indenture additional property; or
 
(ii)           to correct or supplement any provision in the Indenture which may
be inconsistent with any other provisions therein or with the provisions of any
other Transaction Document; or
 
(iii)           to evidence the succession of another Person to the Issuer, and
the assumption by such successor of the covenants of the Issuer in this
Indenture and in the Notes; or
 
(iv)           to add to the covenants of, and the conditions, limitations and
restrictions to be observed by, the Issuer, for the benefit of the Secured
Parties or to surrender any right or power conferred upon the Issuer in this
Indenture; or
 
(v)           to convey, transfer, assign, mortgage or pledge any property to or
with the Trustee; or
 
(vi)           to evidence the succession of the Trustee pursuant to the terms
of this Indenture.
 
(b)           The Trustee is hereby authorized to join in the execution of any
such supplemental indenture and to make any further appropriate agreements and
stipulations that may be therein contained, but the Trustee shall not be
obligated to enter into any such
 
 
 
- 57 -

--------------------------------------------------------------------------------

 
 
supplemental indenture that affects the Trustee’s own rights, duties,
indemnities, liabilities or immunities under this Indenture or otherwise.
 
(c)           Promptly after the execution by the Issuer, the Custodian and the
Trustee of any supplemental indenture pursuant to this Section, the Issuer shall
make available (in the manner described in Section 7.01(k)) to the Rating Agency
and each Noteholder a copy of such supplemental indenture.
 
Section 10.02                                Supplemental Indentures with
Consent of the Noteholders. With the prior written consent of the Majority
Holders and the Servicer, the Issuer, the Trustee and the Custodian may enter
into an amendment or modification to this indenture or into indentures
supplemental hereto for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Indenture or of
modifying in any manner the rights of the Holders of the Notes under this
Indenture (other than as provided in Section 10.01 hereof); provided, however,
that no such amendment or supplemental indenture shall become effective without
the consent of each of the Holders of the Notes adversely affected thereby if
such amendment or supplemental indenture shall:
 
(a)           change the Stated Maturity Date of any Note or the due date of any
installment of principal of, or method of computing principal of, or any
installment of interest on, any Note, or change the Outstanding Note Balance
thereof or the applicable Note Rate thereof or change any place of payment
where, or the coin or currency in which, any Note or the interest thereon is
payable, or impair the right to institute suit for the enforcement of any such
payment; or
 
(b)           reduce the percentage of Outstanding Note Balances of Outstanding
Notes, the consent of the Holders of which is required for any such amendment or
supplemental indenture, or the consent of the Holders of which is required for
any waiver of compliance with certain provisions of this Indenture or Events of
Default or their consequences; or
 
(c)           impair or adversely affect the priority of any payments payable by
the Trustee from the Collection Account on each Payment Date under this
Indenture; or
 
(d)           permit the creation of any Lien ranking prior to, on a parity
with, or subordinate to the Lien of the Trustee with respect to any part of the
Collateral or, except as expressly provided in this Indenture, terminate or
release the Lien of the Trustee on any material portion of the Collateral at any
time subject to the Indenture or deprive any Secured Party of the security
afforded by the Lien of this Indenture; or
 
(e)           modify or alter any of the provisions of this Section 10.02 or any
defined term used in Sections 10.01 or 10.02 of this Indenture (or any defined
term used therein), except to increase the percentage of Holders required for
any modification or waiver or to provide that certain other provisions of this
Indenture cannot be modified or waived without the consent of each Noteholder
affected thereby; or
 
(f)           modify Sections 6.01(a), 6.01(b), or Section 13.03 or any defined
term used therein.
 
 
 
- 58 -

--------------------------------------------------------------------------------

 
 
 
The Trustee is hereby authorized to join in the execution of any such amendment
or supplemental indenture and to make any further appropriate agreements and
stipulations that may be therein contained, but the Trustee shall not be
obligated to enter into any such amendment or supplemental indenture that
affects in any adverse respect the Trustee’s own rights, duties, liabilities or
immunities under this Indenture or otherwise.
 
Promptly after the execution by the Issuer, the Servicer, and the Trustee (and
all Noteholders if required to approve such amendment or supplement) of any
supplemental indenture pursuant to this Section, the Issuer shall mail to the
Rating Agency, the Back-up Servicer and each Noteholder a copy of such
supplemental indenture.
 
Section 10.03                                Execution of Supplemental
Indentures.  In executing any supplemental indenture permitted by this Article
or the modifications thereby of the trusts created by this Indenture, the
Trustee shall be entitled to receive, and shall be not be liable for and shall
be fully authorized to rely conclusively in good faith upon, an Opinion of
Counsel reasonably acceptable to the Trustee stating that the execution of such
supplemental indenture is authorized or permitted by this Indenture and all
conditions precedent to such execution have been satisfied.
 
Section 10.04                                Effect of Supplemental
Indentures.  Upon the execution of any supplemental indenture under this
Article, this Indenture shall be modified in accordance therewith, and such
supplemental indenture shall form a part of this Indenture for all purposes; and
every Noteholder theretofore or thereafter authenticated and delivered hereunder
shall be bound thereby.
 
Section 10.05                                Reference in Notes to Supplemental
Indentures.  Notes authenticated and delivered after the execution of any
supplemental indenture pursuant to this Article may, and if required by the
Issuer shall, bear a notation in form approved by the Trustee as to any matter
provided for in such supplemental indenture.  If the Issuer shall so determine,
new Notes so modified as to conform, in the opinion of the Issuer, to any such
supplemental indenture may be prepared and executed by the Issuer and
authenticated and delivered by the Trustee in exchange for Outstanding Notes.
 
Section 10.06                                Back-Up Servicer Consent.
Notwithstanding any other provision to the contrary, for so long as there is a
Back-Up Servicer, the Issuer, the Indenture Trustee and the Custodian shall not,
without the consent of the Back-Up Servicer (such consent not to be unreasonably
withheld), make, execute, acknowledge or deliver amendments to this Indenture or
enter into any supplemental indentures hereto or thereto or otherwise waive or
amend any provision of this Indenture if such action shall have, or it is
expected may have, a material adverse effect on the Back-Up Servicer or any
successor Servicer.
 
Section 10.07                                Amendments to the Lockbox
Intercreditor Agreement.  The Trustee shall not enter into any material
amendment, modification, supplement, consent or waiver of the Lockbox
Intercreditor Agreement without the consent of the Control Party and
satisfaction of the Rating Agency Condition.
 
 
 
- 59 -

--------------------------------------------------------------------------------

 
 
ARTICLE XI
REDEMPTIONS, PREPAYMENTS OF NOTES AND TAKEOUT TRANSACTIONS
 
Section 11.01                                Redemptions of Notes.
 
(a)           Optional Redemption
 
.  The Issuer shall have the right, subject to the terms hereof, to redeem, in
whole but not in part, all outstanding Notes on any Business Day, upon not less
than ten (10) days prior written notice to the Trustee, the Administrative Agent
and the Holders of the Notes (an “Optional Redemption”).  The Issuer shall also
have the right to prepay or redeem Notes in part pursuant to Section 11.07(a)
hereof.
 
(b)           Mandatory Redemption
 
.  On a Business Day within five (5) Business Days after the occurrence of a
Mandatory Redemption Event, the Issuer shall redeem, in whole but not in part,
all outstanding Notes (a “Mandatory Redemption”).
 
(c)           Installments of interest and principal due on or prior to the
Redemption Date shall continue to be payable to the Holders of the Notes
according to their terms and the provisions of Section 2.09 hereof.
 
(d)           Auction Call Redemption.  If there is a successful Auction in
accordance with Section 11.06, the Trustee shall apply the proceeds of the
Auction to redeem, in whole but not in part, all Outstanding Notes prior to the
Stated Maturity Date (the “Auction Call Redemption”).  In connection with the
Auction Call Redemption, the Trustee shall set the Redemption Date as a Payment
Date in accordance with Section 11.06.
 
Section 11.02                                Redemption Procedures.  In
connection with any redemption pursuant to Section 11.01 hereof:
 
(a) in the case of an Optional Redemption, the Issuer shall, at least ten (10)
days prior to the Redemption Date, notify the Trustee, the Administrative Agent
and the Holders of the Notes in writing of the Optional Redemption and, in the
case of a Mandatory Redemption, the Issuer shall, as soon as reasonably
practical after the Mandatory Redemption Event, notify the Trustee, the
Administrative Agent and the Holders of the Notes in writing of the Mandatory
Redemption.  In the case of an Auction Call Redemption, the Trustee shall, as
soon as reasonably practical after the Auction and, in any event, prior to the
Redemption Date, notify the Holders of the Notes in writing of the Auction Call
Redemption;
 
(b) in the case of an Optional Redemption or Mandatory Redemption, the Issuer
shall deposit in the Collection Account on or prior to the Redemption Date at
least the amounts described in Section 11.02(c).  In the case of the Auction
Call Redemption, the Winning Bidder, shall deposit in the Collection Account on
the Business Day immediately preceding the Redemption Date at least the amounts
described in Section 11.02(c);
 
(c) in the case of an Optional Redemption, the Issuer shall deliver an Issuer
Order directing the Trustee to and the Trustee shall, and, in the case of a
Mandatory Redemption or Auction Call Redemption, the Trustee shall (without any
Issuer Order), make payment on the Redemption Date of the sum of (A) the
Redemption Price plus, (B)
 
 
 
- 60 -

--------------------------------------------------------------------------------

 
 
fees, expenses and other reimbursable amounts owing to the Noteholders, or to or
by the Originator, the Trustee (including any expenses related to the Auction
Call Redemption), the Securities Intermediary, the Custodian, the Back-up
Servicer, the Administrative Agent, each Hedge counterparty (if any) and the
Servicer, under the Transaction Documents; and
 
(d) upon delivery to the Trustee, the Noteholders, the Custodian, the Paying
Agent, the Administrative Agent, each Hedge counterparty (if any) and the
Back-up Servicer of such documents and an Officer’s Certificate from the
Servicer certifying that (1) the amounts required to be deposited into the
Collection Account shall have been deposited and (2) the requirements of this
Article XI have been satisfied, the Trustee shall release its interest in the
entire Collateral as provided in Section 11.05.
 
Section 11.03                                Notice of Redemption to
Noteholders.  In the case of an Optional Redemption or a Mandatory Redemption,
upon receipt of the notice set forth in Section 11.02(a), the Trustee shall
provide notice thereof with a copy of such notice of redemption pursuant to
Section 11.01 by first class mail or courier delivery, dispatched no later than
two (2) Business Days following the date on which such notice was provided, to
each Noteholder (at its address in the Note Register).  In the case of the
Auction Call Redemption, the Trustee shall, as soon as reasonably practical
after award to the Winning Bidder at the Auction and, in any event, prior to the
Redemption Date, provide notice thereof by first class mail or courier delivery
to each Noteholder (at its address in the Note Register).
 
All notices of redemption shall state:
 
(a)           the Redemption Date;
 
(b)           the amount that will be deposited in the Collection Account, which
shall be at least the sum of (A) the Redemption Price plus (B) all other amounts
that are payable to the Noteholders, the Trustee (including any expenses related
to the Auction Call Redemption), the Originator, the Custodian, the Back-up
Servicer, the Administrative Agent, each Hedge counterparty (if any) and the
Servicer under the Transaction Documents on the Redemption Date;
 
(c)           that on the Redemption Date, the Redemption Price will become due
and payable with respect to the Notes, and that interest on all Outstanding
Notes shall cease to accrue on such date;
 
(d)           all conditions precedent in connection with such redemption have
been satisfied;
 
(e)           the address at which such redeemed Notes shall be delivered; and
 
(f)           the record date for such Redemption Date, which shall be one
Business Day before the Redemption Date.
 
Notice of redemption of Notes shall be given by the Trustee in the name and at
the expense of the Issuer.
 
 
 
- 61 -

--------------------------------------------------------------------------------

 
 
 
Section 11.04                                Amounts Payable on Redemption
Date.  Notice of redemption having been given to Noteholders as provided in
Section 11.03, such Notes shall, on the Redemption Date, become due and payable
at the Redemption Price, and on such Redemption Date (unless the Issuer, in the
case of an Optional Redemption or Mandatory Redemption, or the Winning Bidder,
in the case of an Auction Call Redemption, shall default in the payment of such
Redemption Price), all of the Outstanding Notes shall cease to bear
interest.  On the Redemption Date:  (A) each Noteholder shall be paid such
Noteholder’s applicable share of the Redemption Price by the Paying Agent on
behalf of the Issuer upon presentation and surrender of their respective Notes
at the office or agency specified in Section 7.13; and (B) each other Person to
whom monies are owed under Section 11.03(b) shall be paid all amounts owing to
such Person from the amounts deposited in the Collection Account in accordance
with Section 11.02(b); provided, that no redemption may be effectuated unless,
concurrently with the redemption occurring under this Article XI, all amounts
due under this clause (B) shall be paid in full from funds on deposit in the
Collection Account.  If the Holder of any Note called for redemption shall not
be so paid, then the principal shall, until paid, bear interest from the
Redemption Date at the applicable Note Rate and the redemption of such Note(s)
shall be canceled, the Paying Agent shall return the related portion of the
Redemption Price to the Issuer or other Person providing the funds for payment,
and such Notes shall be payable on the Stated Maturity Date or earlier to the
extent otherwise provided herein.  All amounts payable on the Redemption Date
shall be paid in accordance with this Section 11.04, without regard to the
priority of distribution provisions contained in Section 13.03.
 
Section 11.05                                Release of Contract Assets in
Connection with Redemptions.
 
(a)           In connection with the redemptions permitted under this Article XI
(including, for the avoidance of doubt, all Optional Partial Redemptions and
Takeout Transactions), the Trustee shall release its Lien on the applicable
Contract Assets, upon (I) the deposit of the amounts set forth in Section
11.02(c) or Section 11.07, as applicable, into the Collection Account and (II)
the Issuer’s delivery to the Trustee, the Custodian and the Administrative Agent
of an Officer’s Certificate, (1) identifying the Contracts and the related
Equipment to be released, which shall be all Contracts and related Equipment in
the case of an Optional Redemption, Mandatory Redemption or Auction Call
Redemption, (2) requesting the release thereof, (3) setting forth the amount
deposited in the Collection Account with respect thereto, (4) certifying that
the amount deposited in the Collection Account is, in the case of an Optional
Redemption, Mandatory Redemption or Auction Call Redemption, at least equal to
the Redemption Price and all other amounts required to be paid in connection
with a redemption under this Article XI or, in the case of an Optional Partial
Redemption or Takeout Transaction, an amount equal to the Contract Repurchase
Price for the Contracts being released from the Trustee’s Lien, and (5)
certifying that all other conditions precedent set forth in the Transaction
Documents relating to such release have been satisfied.  For the avoidance of
doubt, any release of the Trustee’s Lien on any Contract Assets made in
connection with a Takeout Transaction or an Optional Partial Redemption shall be
further subject to Section 11.07 hereof.
 
(b)           Upon release of the Trustee’s Lien on the applicable Contract
Assets in accordance with Section 11.05(a), the Custodian shall deliver to the
Issuer, in the case of an Optional Redemption, Mandatory Redemption, Optional
Partial Redemption or Takeout Transaction, or to the Winning Bidder, in the case
of the Auction Call Redemption, the
 
 
 
- 62 -

--------------------------------------------------------------------------------

 
 
applicable Contracts and all related Contract Assets described in the Issuer’s
Officer’s Certificate.
 
Section 11.06                                Auction of Collateral.  Unless the
Issuer and the Administrative Agent shall have agreed to waive the provisions of
this Section 11.06, or unless an Optional Redemption, Mandatory Redemption, or
(with respect to substantially all of the then Contract Assets) either an
Optional Partial Redemption or a Takeout Transaction shall have occurred by
January 4, 2013, then the Trustee shall conduct one or more auctions (each, an
“Auction”), not more than three times in any calendar year, of all of the
Collateral commencing promptly after receipt of written notice from the
Administrative Agent (the “Auction Trigger Payment Date”) in order to redeem, in
whole but not in part, all Outstanding Notes prior to the Stated Maturity Date
and in accordance with this Article XI; provided that the Auction shall not be
deemed successful and no Auction Call Redemption shall occur unless the
conditions set forth in this Section 11.06 are satisfied. Any LEAF Party or
Affiliate thereof may, but shall not be required to, bid at the Auction.  The
method, manner, time, place and terms of the Auction shall be fixed by the
Trustee and shall be commercially reasonable, providing reasonable opportunity
for any prospective bidder to conduct a due diligence review of the
Collateral.  The Auction shall be conducted via public advertisement and shall
not be a private auction.  The Trustee, on behalf of the Issuer, shall sell and
transfer all of the Collateral, without representation, warranty or recourse, to
the highest qualifying bidder (the “Winning Bidder”) for the Collateral at the
Auction on the Business Day immediately preceding the Redemption Date, which
shall be the second Payment Date immediately following the Auction Trigger
Payment Date, but only if:
 
 
(1) there are at least two bona fide bids at the Auction from Persons that are
not the Originator or an Affiliate thereof;

 
 
(2) the highest bid at the Auction is an amount in cash equal to or greater than
the sum of (A) the Discounted Pool Balance and (B) fees, expenses and other
reimbursable amounts owing to the Noteholders, or by or to the Originator, the
Trustee (including any expenses related to the Auction Call Redemption), the
Securities Intermediary, the Custodian, the Back-up Servicer and the Servicer
under the Transaction Documents; and

 
 
(3) the Winning Bidder has entered into a written agreement with the Issuer and
the Trustee that obligates such highest bidder to purchase all of the Collateral
at the highest bid, with the closing of such purchase (and full payment in
immediately available funds to the Collection Account) to occur on the Business
Day immediately preceding the Redemption Date.

 
If a Noteholder is the Winning Bidder, in lieu of paying cash therefor, such
bidder may make settlement for the purchase price by crediting against the
purchase price that portion of the net proceeds of such Auction to which such
Winning Bidder would be entitled, after deducting the reasonable costs, charges
and expenses (including reasonable attorneys’ fees and expenses) incurred by
such Noteholder in connection with such Auction and the closing of the purchase
of the Collateral. If no qualifying bid is received before the seventh Business
Day immediately preceding the Redemption Date, or if the Winning Bidder shall
fail to close the purchase of the Collateral as aforesaid, then no Auction sale
shall occur.
 
 
 
- 63 -

--------------------------------------------------------------------------------

 
 
       Section 11.07                                Optional Partial
Redemptions; Redemptions in Connection with Takeout Transactions.
 
(a)           In addition to its rights to conduct an Optional Redemption
pursuant to Section 11.01 hereof, the Issuer shall have the right to prepay or
redeem the Notes, in whole or in part, without any prepayment penalty, and
obtain a release of Contract Assets on any Payment Date in connection with (1) a
Takeout Transaction or (2) a pro rata reduction in the Outstanding Note Balance
of each Class of Notes (an “Optional Partial Redemption”), in either case so
long as (i) the Issuer deposits an amount equal to the Contract Repurchase Price
therefor into the Collection Account and (ii) after giving effect to that
deposit and that release, the conditions in the following sentence shall have
been satisfied.  The Issuer shall have the right to perform a Takeout
Transaction or an Optional Partial Redemption so long as:
 
(i)           the related Contract Repurchase Price is funded by the Issuer with
proceeds from a sale of Contracts for fair value on an arm’s length basis;
 
(ii)           no selection procedures are used with respect to identification
of Contracts to be sold or retained that are adverse to the Noteholders; and
 
(iii)           after taking into account that prepayment and release of
Contract Assets:
 
(1)           no Default or Event of Default shall exist or result from that
Takeout Transaction or Optional Partial Redemption, as applicable;
 
(2)           solely in the event of a Takeout Transaction, the Aggregate
Outstanding Note Balance is reduced to zero or, if not reduced to zero, the
Outstanding Note Balance of each Class of  Notes is reduced on a pro rata basis;
 
(3)           solely in the event of an Optional Partial Redemption, the
Outstanding Note Balance of each Class of  Notes is reduced on a pro rata basis,
unless otherwise consented to by the Administrative Agent; and
 
(4)           after giving effect to such prepayment and proposed release of
Contract Assets, there shall exist no Discounted Pool Balance Deficiency.
 
(b)           In connection with any Takeout Transaction or Optional Partial
Redemption, upon delivery to the Trustee of an Officer’s Certificate from the
Servicer satisfactory to the Trustee certifying that (1) the amounts required to
be deposited into the Collection Account pursuant to Section 11.07(a) and
Section 11.05 have been deposited and (2) the other requirements of Section
11.07(a) have been satisfied, the Trustee shall promptly release its Lien in the
Contract Assets as provided in Section 11.05.
 
(c)           For the avoidance of doubt, any application of any proceeds of a
Takeout Transaction (which shall include any securitization of the Collateral
outside of the facility described in this Indenture or other sale of all or
substantially all of the Contract Assets) undertaken pursuant to this Section
11.07 (but shall exclude any sale pursuant to any foreclosure of the Collateral
pursuant to Section 6.04) shall require the consent of the Control Party if
applied to reduce the Outstanding Note Balance of the Notes other than on a pro
rata basis.
 
 
 
- 64 -

--------------------------------------------------------------------------------

 
 
ARTICLE XII
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
Section 12.01                                Representations and Warranties.
 
The Issuer hereby makes the following representations and warranties for the
benefit of the Trustee, the Custodian and the Secured Parties on which the
Trustee relies in accepting the Collateral in trust and in authenticating the
Notes.  Except as specifically provided otherwise, such representations and
warranties are made as of the Closing Date and each Acquisition Date and shall
survive the transfer, grant and assignment of the Collateral to the Trustee.
 
(a)           Organization and Good Standing.  The Issuer is a Delaware limited
liability company duly organized, validly existing and is not organized under
the laws of any other jurisdiction.  The Issuer is in good standing under the
law of the State of Delaware and each other State where the nature of its
activities requires it to “qualify to do business”, except to the extent that
the failure to so qualify would not individually or in the aggregate materially
adversely affect the ability of the Issuer to perform its obligations under the
Transaction Documents.
 
(b)           Authorization.  The Issuer has the power, authority and legal
right to execute, deliver and perform under the Transaction Documents and the
execution, delivery and performance of the Transaction Documents have been duly
authorized by the Issuer by all necessary limited liability company action.
 
(c)           Binding Obligation.  Each of the Transaction Documents to which
the Issuer is a party, assuming due authorization, execution and delivery by the
parties thereto other than the Issuer, constitutes a legal, valid and binding
obligation of the Issuer, enforceable against the Issuer in accordance with its
terms except that (i) such enforcement may be subject to bankruptcy, insolvency,
reorganization, rehabilitation, moratorium or other similar laws (whether
statutory, regulatory or decisional) now or hereafter in effect relating to
creditors’ rights generally and (ii) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to certain
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought, whether a proceeding at law or in equity.
 
(d)           No Violation.  The consummation of the transactions contemplated
by the fulfillment of the terms of the Transaction Documents will not:  (i)
conflict with, result in any breach of any of the material terms and provisions
of, or constitute (with or without notice, lapse of time or both) a default
under the organizational documents of the Issuer, any indenture, agreement,
mortgage, deed of trust or other instrument to which the Issuer is a party or by
which it is bound; (ii) result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of such indenture, agreement,
mortgage, deed of trust or other such instrument, other than any Lien created or
imposed pursuant to the terms of the Transaction Documents, or (iii) violate any
law or, to the best of the Issuer’s knowledge, any material order, rule or
regulation applicable to the Issuer of any court or of any federal or state
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Issuer or any of its properties.
 
 
 
- 65 -

--------------------------------------------------------------------------------

 
 
(e)           No Proceedings.  There are no proceedings or investigations to
which the Issuer, or any of the Issuer’s Affiliates, is a party pending, or, to
the knowledge of the Issuer, threatened, before any court, regulatory body,
administrative agency or other tribunal or governmental instrumentality (A)
asserting the invalidity of the Transaction Documents or any Receivable or any
Contract, (B) seeking to prevent the issuance of any of the Notes or the
consummation of any of the transactions contemplated by the Transaction
Documents, or (C) seeking any determination or ruling that would adversely
affect the performance by the Issuer of its obligations under, or the validity
or enforceability of, the Transaction Documents or any Receivable or any
Contract.
 
(f)           Approvals.  All approvals, authorizations, consents, orders or
other actions of any Person, or of any court, governmental agency or body or
official, required in connection with the execution and delivery of the
Transaction Documents and with the valid and proper authorization, issuance and
sale of the Notes pursuant to this Indenture (except that no such representation
is made with respect to any necessary approvals of State securities officials
under the Blue Sky Laws), have been or will be taken or obtained on or prior to
the Closing Date.
 
(g)           Principal Office.  The Issuer’s principal place of business and
chief executive office is located at 110 S. Poplar Street, Suite 101,
Wilmington, DE 19801.
 
(h)           Transfer and Assignment.  Upon the delivery by or on behalf of the
Issuer to the Trustee of the Contracts and the filing of the financing
statements described in Sections 4.01(a)(v) and 4.02(b), the Trustee, for the
benefit of the Secured Parties, shall have a first priority perfected security
interest in the Issuer’s interest in the Contracts and Receivables and the
proceeds thereof and that portion of the Collateral in which a security interest
may be perfected by possession or the filing of a financing statement, in each
case, under the UCC, limited to the extent set forth in Section 9-315 of the UCC
as in effect in the applicable jurisdiction; provided that none of the Servicer,
the Originator and the Issuer shall be required to file or record assignments of
any UCC-1 financing statements or other lien recordings made against an
Obligor.  All filings (including UCC filings) as are necessary in any
jurisdiction to perfect the security interest of the Trustee in the Collateral,
including the transfer of the Contracts and any other payments to become due
thereunder, have been made.
 
(i)           Owners of the Issuer.  The Originator owns one hundred percent
(100%) of the Equity Interest in the Issuer, and such Equity Interest is duly
authorized, validly issued, fully paid for and non-assessable by the Issuer.
 
(j)           Bulk Transfer Laws.  The transfer, assignment and conveyance of
the Contract Assets by the Issuer pursuant to this Indenture are not subject to
the bulk transfer or any similar statutory provisions in effect in any
applicable jurisdiction.
 
(k)           The Contract Assets.  The rights of the Issuer with respect to the
representations and warranties that are made by the Originator in the Purchase
and Contribution Agreement and each Assignment Agreement as of each Acquisition
Date have been assigned by the Issuer to the Trustee pursuant to the terms
hereof, and the Issuer is not aware of any inaccuracy in any such
representations and warranties except for such inaccuracies as have been
provided in writing to the Trustee.
 
 
 
- 66 -

--------------------------------------------------------------------------------

 
 
(l)           Solvency.  The Issuer, both prior to and after giving effect to
the transactions contemplated hereby, (i) is not “insolvent” (as such term is
defined in §101(32)(A) of the Bankruptcy Code); (ii) is able to pay its debts as
they become due; and (iii) does not have unreasonably small capital for the
activities that it conducts or for any transaction(s) in which it is about to
engage.
 
(m)           Investment Company.  The Issuer is not an “investment company” or
a company controlled by an “investment company” registered or required to be
registered under the Investment Company Act, or otherwise subject to any other
federal or state statute or regulation limiting its ability to incur
indebtedness.  The Issuer, at all times, within the meaning of 17 C.F.R.
270.3a-7, (1) will have issued only the Notes and the membership interests
issued to its managing member at its formation, and any other securities issued
by the Issuer are “fixed income securities or other securities ... that depend
primarily on the cash flow from eligible assets” and for which a trustee is
appointed in compliance with 17 C.F.R. 270.3a-7(a)(4), (2) will sell its
securities only to its affiliates, “qualified institutional buyers”, or
institutional accredited investors or will sell securities “rated, at the time
of initial sale, in one of the four highest categories assigned long-term debt”
by one of the Rating Agency, Moody’s, S & P or Fitch, (3) will either acquire or
dispose of the Contracts only in accordance with and as permitted by the
Purchase and Contribution Agreement, the Assignment Agreements, the Servicing
Agreement, its limited liability company operating agreement and the Indenture
or any other “eligible assets” only (a) in accordance with the agreements under
which its securities are issued, (b) if a rating downgrade of any of its
outstanding “fixed-income securities” does not result and (c) if such
acquisition or disposition is not “for the primary purpose of recognizing gains
or decreasing losses resulting from market value changes”.  The Issuer will not
engage in any business other than that expressly permitted by the Transaction
Documents and its limited liability company operating agreement.
 
(n)           Limited Activities.  Since its formation, the Issuer has conducted
no activities other than the execution, delivery and performance of the
Transaction Documents contemplated hereby, and such other activities as are
incidental to the foregoing and otherwise permitted under Section 12.02(i).  The
Issuer has incurred no indebtedness nor engaged in any activities or
transactions nor acquired any assets except as expressly contemplated hereunder
and under the other Transaction Documents.
 
(o)           Taxes.  The Issuer has filed or caused to be filed all Federal,
state and local tax returns which are required to be filed by it, and has paid
or caused to be paid all taxes shown to be due and payable on such returns or on
any assessments received by it, other than any taxes or assessments, the
validity of which are being contested in good faith by appropriate proceedings
and with respect to which the Issuer or the Servicer on its behalf has set aside
adequate reserves on its books in accordance with GAAP and which proceedings
have not given rise to any Lien.
 
(p)           Lockbox Accounts.  The Issuer has no lockbox accounts or other
bank accounts for the collection of the Contract Assets other than the Lockbox
Account.
 
(q)           Accuracy of Information.  All certificates, reports, financial
statements and similar writings furnished by or on behalf of the Issuer to the
Trustee or any Noteholder, at any time pursuant to any requirement of, or in
response to any written request of any such party under,
 
 
 
- 67 -

--------------------------------------------------------------------------------

 
 
this Indenture or any other Transaction Document, have been, and all such
certificates, reports, financial statements and similar writings hereafter
furnished by the Issuer to such parties will be, true and accurate in every
respect material to the transactions contemplated hereby on the date as of which
any such certificate, report, financial statement or similar writing was or will
be delivered, and shall not omit to state any material facts or any facts
necessary to make the statements contained therein not materially misleading.
 
(r)           Rating Agency Perfection Requirements as to Collateral.
 
(1)           This Indenture creates a valid and continuing security interest
(as defined in the UCC) in the Collateral in favor of the Trustee, which
security interest is prior to all other Liens and is enforceable as such as
against creditors of and purchasers from the Issuer.  The Issuer has good and
marketable title to the Collateral (including the Collection Account, the
Reserve Account, the Prefunding Account, the Capitalized Interest Account, the
Servicer Transition Account and all amounts from time to time on deposit in the
Lockbox Account with respect to the Contracts), free and clear of any Liens
(except as otherwise provided in the Lockbox Intercreditor Agreement and the
rights of Obligors to Security Deposits retained by the Issuer).
 
(2)           All of the Contracts included in the Collateral constitute
“tangible chattel paper” or “instruments” within the meaning of the UCC.  The
Issuer has transferred to the Trustee the Contract Files, and, other than the
stamp, if any, in favor of a prior lender that signed a Release Agreement
related to a Contract, none of the tangible chattel paper in such Contract File
has any marks or notations indicating that it has been pledged, assigned or
otherwise conveyed to any Person other than in favor of the Issuer or the
Trustee.  The Equipment related to each Contract constitutes either “equipment”
for purposes of section 9-102(33) of the UCC or “inventory” for purposes of
section 9-102(48) of the UCC; provided, however, that notwithstanding the
foregoing, Contracts representing an amount less than or equal to 5.0% of the
Discounted Pool Balance may relate to Equipment that does not constitute
“equipment” for purposes of section 9-102(33) of the UCC or “inventory” for
purposes of section 9-102(48) of the UCC.
 
(3)           The Issuer has caused (and will instruct the Servicer to cause),
the filing of all appropriate financing statements in the proper filing office
in the appropriate jurisdictions under applicable law in order to perfect the
security interest granted in the Collateral to the Trustee hereunder.  Each such
financing statement will contain a statement that a “purchase of, or security
interest in, any collateral described in this financing statement will violate
the rights of the Trustee.”
 
(4)           Each of the Collection Account, the Reserve Account, the
Prefunding Account, the Capitalized Interest Account and the Servicer Transition
Account constitutes a “securities account” within the meaning of the applicable
UCC.  As provided in Section 13.02(e), the securities intermediary for the
Collection Account, the Reserve Account, the Prefunding Account, the Capitalized
Interest Account and the Servicer Transition Account has agreed to treat all
assets credited thereto as “financial assets” within the meaning of the UCC and
the Issuer has taken all steps necessary to cause the securities intermediary to
identify in its records the Trustee as the person
 
 
 
- 68 -

--------------------------------------------------------------------------------

 
 
 
having a security entitlement against the securities intermediary in
the Collection Account, the Reserve Account, the Prefunding Account, the
Capitalized Interest Account and the Servicer Transition Account.  None of the
Collection Account, the Reserve Account, the Prefunding Account, the Capitalized
Interest Account or the Servicer Transition Account is in the name of any person
other than the Trustee for the benefit of the Secured Parties.  The Issuer has
not permitted the securities intermediary of the Collection Account, the Reserve
Account, the Prefunding Account, the Capitalized Interest Account or the
Servicer Transition Account to comply with entitlement orders of any person
other than the Trustee.  The Issuer has received all consents and approvals
required in connection with the Grant to the Trustee of its interest and rights
in the Collection Account, the Reserve Account, the Prefunding Account, the
Capitalized Interest Account and the Servicer Transition Account.
 
(5)           The Lockbox Account constitutes a “deposit account” within the
meaning of the applicable UCC.  The Issuer has delivered, or has caused the
Servicer to deliver, to the Trustee, a fully executed Lockbox Intercreditor
Agreement relating to the Lockbox Account, pursuant to which the Lockbox Bank
has agreed to comply with all instructions by the Trustee, as securities
intermediary thereunder, directing the disposition of funds in the Lockbox
Account without further consent by the Issuer or the Servicer.  The Issuer has
not permitted any Lockbox Bank to comply with any instructions of any other
Person regarding withdrawal of funds other than the Trustee and, to the extent
permitted under the Transaction Documents, the Servicer.  The Lockbox Account is
not in the name of any person other than the Issuer, the Trustee or the Lockbox
Bank, as securities intermediary under the Lockbox Intercreditor Agreement.
 
(6)           Other than the security interest granted to the Trustee pursuant
to this Indenture, the Issuer has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any of the Collateral.  The Issuer
has not authorized the filing of and is not aware of any financing statements
against the Issuer or the Originator that include a description of collateral
that includes the Collateral other than any financing statement that have  been
terminated or released.  The Issuer is not aware of any judgment, ERISA or tax
lien filings against the Issuer or the Originator.
 
(7)           Notwithstanding any other provision of this Indenture or any other
Transaction Document, the representations contained in this Section 12.01(r)
shall be continuing and remain in full force and effect, without waiver, until
the date on which the Notes have been paid in full.
 
(8)           At all times, all Collateral will consist of property in which a
security interest may be created and attach under the UCC.
 
Section 12.02                                Covenants.  The Issuer hereby makes
the following covenants for the benefit of the Secured Parties and on which the
Trustee relies in accepting the Collateral in trust and in authenticating the
Notes.
 
 
 
- 69 -

--------------------------------------------------------------------------------

 
 
 
           (a)           No Liens.  Except for the conveyances and grant of
security interests hereunder, the Issuer will not sell, pledge, assign, convey,
dispose of or transfer to any other Person, or grant, create, incur, assume or
suffer to exist any Lien on any Collateral now existing or hereafter created, or
any interest therein prior to the termination of this Indenture pursuant to
Section 5.01; the Issuer will notify the Trustee in writing of the existence of
any Lien on any of the Collateral immediately upon discovery thereof; the Issuer
shall promptly discharge (or cause to be discharged) any Lien (other than
Permitted Liens) on the Collateral; and the Issuer shall defend the right, title
and interest of the Trustee in, to and under the Collateral now existing or
hereafter created, against all claims of third parties claiming through or under
the Issuer; provided that nothing in this Section 12.02(a) shall prevent or be
deemed to prohibit the Issuer from suffering to exist upon any of the Equipment
any Liens for municipal or other local taxes and other governmental charges due
from the Issuer if such taxes or governmental charges shall not at the time be
due and payable or, if the Issuer shall currently be contesting the validity
thereof in good faith by appropriate proceedings, nonpayment of such taxes or
charges shall not pose any risk of forfeiture of such Equipment, and the
aggregate amount at dispute shall not be greater than $50,000.00, unless the
Control Party otherwise approves.
 
(b)           Obligations with Respect to the Contract Assets.  The Issuer will
do nothing to impair the rights of the Trustee (for the benefit of the Secured
Parties) in the Collateral.  In addition, to the extent the Issuer actually
receives any Collections, it shall deposit or cause to be deposited in the
Collection Account within three (3) Business Days of receipt and identification
thereof the amount of such Collections in accordance with Section 13.03 and will
hold such monies in trust for the Trustee until so deposited.  The Issuer agrees
to take all such lawful action as the Trustee or the Control Party may request
to compel or secure the performance and observance by the Originator and the
Servicer, as applicable, of each of their obligations to the Issuer under or in
connection with the Purchase and Contribution Agreement, the Assignment
Agreements and the Servicing Agreement in accordance with the terms thereof, and
to exercise any and all rights, remedies, powers and privileges lawfully
available to the Issuer under or in connection with such Transaction Documents
to the extent and in the manner directed by the Trustee or the Control Party, as
applicable, including the transmission of notices of default thereunder and the
institution of legal or administrative actions or proceedings to compel or
secure performance by the Originator or the Servicer of each of their
obligations thereunder.
 
(c)           Notice of Default, Etc.  The Issuer will deliver to the Trustee
and each Holder of Outstanding Notes immediately upon becoming aware of the
existence of any condition or event that constitutes a Default, an Event of
Default or an Event of Servicing Termination, a written notice describing its
nature and period of existence and what action is being taken or proposed to be
taken with respect thereto.
 
(d)           Compliance with Law.  The Issuer will comply, in all material
respects, with all acts, rules, regulations, orders, decrees and directions of
any Governmental Authority applicable to it or the Collateral or any part
thereof or necessary for it to perform its responsibilities hereunder and under
the other Transaction Documents; provided that the Issuer may contest any act,
regulation, order, decree or direction in good faith and in any reasonable
manner which shall not adversely affect the rights of the Trustee (for the
benefit of the Secured Parties) in the Collateral.
 
 
 
- 70 -

--------------------------------------------------------------------------------

 
 
(e)           Preservation of Security Interest.  The Issuer shall execute and
file such documents requested of it which may be required by law to fully
preserve and protect the first priority security interest of the Trustee (for
the benefit of the Secured Parties) in the Collateral.
 
(f)           Maintenance of Office, Etc.  The Issuer will not, without
providing thirty (30) days’ prior written notice to the Trustee and without
filing such amendments to any previously filed financing statements as the
Trustee may require or as may be required in order to maintain the Trustee’s
perfected security interest in the Collateral (for the benefit of the Secured
Parties), (a) change its jurisdiction of organization or the location of its
principal place of business, or (b) change its name, identity or corporate
structure in any manner that would make any financing statement or continuation
statement filed by the Issuer in accordance with this Indenture seriously
misleading within the meaning of Section 9-506 of any applicable enactment of
the UCC.
 
(g)           Further Assurances.  The Issuer will make, execute or endorse,
acknowledge, and file or deliver to the Trustee and the Control Party from time
to time such schedules, confirmatory assignments, conveyances, transfer
endorsements, powers of attorney, certificates, reports, UCC financing
statements, and other assurances or instruments and take such further steps
relating to the Collateral, as the Trustee may reasonably request and reasonably
require in connection with the transactions the subject of the Transaction
Documents, except that UCC financing statements are not required to have been
filed against the related Obligor for any Equipment related to any Contract that
had an original equipment cost at origination of less than (A) if such Contract
is a secured loan or finance lease that provides for a $1 purchase option,
$25,000, or (B) if such Contract provides for a “fair market value” purchase
option, $50,000.
 
(h)           Notice of Liens.  The Issuer shall notify the Trustee in writing
immediately after becoming aware of any Lien on any portion of the Collateral,
except for any Liens on Equipment for municipal or other local taxes due from
the Issuer if such taxes shall not at the time be due or payable without penalty
or, provided the same are Permitted Liens, if the Issuer shall currently be
contesting the validity thereof in good faith by appropriate proceedings, such
nonpayment shall not pose any risk of forfeiture of such Collateral and the
Issuer shall have set aside on its books adequate reserves with respect thereto.
 
(i)           Separateness Covenants.  The Issuer shall respect and
appropriately document the separate and independent nature of its activities, as
compared with those of any other Person, take all reasonable steps to continue
its identity as a separate legal entity, and make it apparent to Persons that
the Issuer is an entity with assets and liabilities distinct from those of any
other Person.  Without limiting the foregoing, and notwithstanding anything to
the contrary contained in this Indenture, the Issuer (i) shall (A) maintain its
books and records separate from the books and records of any other entity, (B)
maintain separate bank accounts and no funds of the Issuer shall be commingled
with funds of any other entity except as otherwise permitted in the Lockbox
Intercreditor Agreement, (C) keep in full effect its existence, rights,
privileges, licenses and franchises as a limited liability company under the
laws of Delaware, (D) cause its officers to act independently and in its
interests, (E) cause its managing member to duly authorize all of its limited
liability company actions and (F) observe all company procedures required by its
organizational documents and applicable laws; and (ii) shall not (A) dissolve or
liquidate in whole or in part, (B) own any subsidiary or lend or advance any
moneys to, or make an
 
 
 
- 71 -

--------------------------------------------------------------------------------

 
 
 
investment in, any Person, (C) except as provided in the Transaction Documents,
incur any debt in connection with or make any capital expenditures, (D)(1)
commence any case, proceeding or other action under any existing or future
bankruptcy, insolvency or similar law seeking to have an order for relief
entered with respect to it, or seeking reorganization, arrangement, adjustment,
wind-up, liquidation, dissolution, composition or other relief with respect to
it or its debts, (2) seek appointment of a receiver, trustee, custodian or other
similar official for it or any part of its assets, (3) make a general assignment
for the benefit of creditors, or (4) take any action in furtherance of, or
consenting or acquiescing in, any of the foregoing, (E) make any loan or advance
or credit to, or guarantee (directly or indirectly or by an instrument having
the effect of assuring another’s payment or performance on any obligation or its
capability of doing so, or otherwise), endorse or otherwise become contingently
liable (directly or indirectly) for the obligations of, or own or purchase any
stock, obligations or securities of or any other interest in, or make any
capital contribution to, any other Person other than as specifically provided
for in the Transaction Documents, (F) merge or consolidate with any other
Person, (G) engage in any other action that detracts from whether the separate
legal identity of the Issuer will be respected, including (1) holding itself out
as or permitting itself to be held out as being liable for the debts of any
other Person or (2) acting other than in its name and through its duly
authorized officers or agents, (H) create, incur, assume, or in any manner
become liable in respect of any indebtedness other than the Notes, expenses
associated with the Closing Date, trade payables and expense accruals incurred
in the ordinary course of business which are incidental to its permitted
activities, and as provided in or under the Transaction Documents, (I) sponsor
or contribute, or contract to or incur any other obligation to contribute to any
Plans, or (J) enter into or become party to any agreements or instruments other
than the Transaction Documents or any documents or instruments executed pursuant
thereto and in connection therewith.  The Issuer will not hold itself out, or
permit itself to be held out, as having agreed to pay or as being liable for the
debts of the Originator and the Issuer will not engage in any transactions with
the Originator, except as expressly contemplated by the Transaction Documents
and on an arm’s-length basis.  The Issuer will not hold the Originator out to
third parties as other than an entity with assets and liabilities distinct from
the Issuer.  The Issuer will not act in any other matter that could foreseeably
mislead others with respect to the Issuer’s separate identity.  Failure of the
Issuer or the Originator on behalf of the Issuer to comply with any of the
foregoing covenants shall not affect the status of the Issuer as a separate
legal entity or the limited liability of the Originator.  So long as any Notes
remain Outstanding or any other amounts are owed under the Transaction
Documents, the Issuer shall not amend its organizational documents without the
prior written consent of the Control Party and prior written notice to the
Rating Agency and the Trustee.  The Issuer shall not make any investment in any
Person through the direct or indirect holding of securities or otherwise other
than in Eligible Investments.  The Issuer shall not declare or pay any
dividends, except out of funds released to it under Section 13.03.  The Issuer
will not have any of its indebtedness guaranteed by the Originator or any
Affiliate of the Originator.  The Issuer will cause any financial statements
consolidated with those of the Originator to state that the Issuer is a separate
entity with its own separate creditors who, in any liquidation of the Issuer,
will be entitled to be satisfied out of the Issuer’s assets prior to any value
in the Issuer becoming available to the Issuer’s equity holders. Without the
prior written consent of the Control Party, the Issuer will not, nor will it
permit or allow others to, amend, modify, terminate or waive any provision of
any Contract Assets, except to the extent otherwise expressly permissible under
the Transaction Documents.  Notwithstanding the foregoing, the Servicer may,
without the prior written consent of the Control Party, waive any assumption
fees, late payment charges, charges for checks returned for
 
 
 
- 72 -

--------------------------------------------------------------------------------

 
 
 
insufficient funds, or other fees which may be collected in the ordinary course
of servicing the Contracts.  The Issuer shall take such actions as the Trustee
(at the direction of the Control Party) shall request to enforce the Issuer’s
rights under the Contracts, and, at any time during which an Event of Default
shall have occurred and be continuing, shall take such actions as are necessary
to enable the Trustee (at the direction of the Control Party) to exercise such
rights in the Trustee’s own name.  On or before June 15 of each year, so long as
any of the Notes are Outstanding, the Issuer shall furnish to the Trustee and
each Noteholder, an Officer’s Certificate confirming that the Issuer is in
compliance with its obligations under this Section 12.02(i).
 
(j)           Directors.  The Issuer agrees that at all times, at least one (1)
of the directors of the Issuer will be professional directors that are not, and
have not been, a director, shareholder, officer or employee of any direct or
ultimate parent or Affiliate of the Originator; provided that an independent
director or independent officer may serve in similar capacities for other
“special purpose entities” formed by the Originator and its Affiliates.
 
(k)           Treatment for Tax Purposes.  The Issuer shall treat the Notes as
indebtedness of the Issuer and the Collateral as assets owned by the Issuer for
purposes of all federal, state and local income taxes, unless and until
otherwise required by an applicable taxing authority.
 
(l)           Information Regarding the Issuer.  The Issuer shall, on the
written request of the Trustee or the Control Party, on reasonable notice,
furnish to the Trustee and the Noteholders the books and records of the Issuer
maintained pursuant to its limited liability company agreement and any and all
other information maintained or held by the Issuer regarding the Issuer or the
Collateral.
 
(m)           Preservation of the Contract Assets.  The Issuer shall not assign,
sell, pledge, or exchange, or in any way encumber or permit the encumbrance of,
or otherwise dispose of, the Contract Assets except as expressly permitted under
the Transaction Documents to which it is a party.
 
(n)           Enforcement of Transaction Documents.  Upon request, the Issuer
will cooperate with the taking of all actions necessary, and the diligent
pursuit of all remedies available to it, in all cases to the extent commercially
reasonable, to allow the Control Party and the Trustee in the name of the Issuer
to enforce all obligations of the Originator and the Servicer owing to the
Issuer under the Transaction Documents to which such Persons are a party and to
secure its rights thereunder.
 
(o)           Issuer May Not Merge, etc.  The Issuer shall not merge with or
into any other Person or convey or transfer its properties and assets
substantially as an entirety to any Person.
 
(p)           Reserved.
 
(q)           Use of Proceeds.  The proceeds from the sale of the Notes may be
used by the Issuer solely to pay to or on behalf of the applicable assignor, the
Purchase Price owed to it in accordance with the Assignment Agreement for the
purchase of Contract Assets, and to pay expenses owed to the Noteholders, the
Trustee, the Custodian, the Servicer and the Back-up
 
 
 
- 73 -

--------------------------------------------------------------------------------

 
 
 
Servicer related thereto or otherwise associated with the issuance of the
Notes.  None of the transactions contemplated in this Indenture (including the
use of the proceeds from the sale of the Notes) will result in a violation of
Section 7 of the Exchange Act or any regulations issued pursuant thereto,
including Regulations T, U and X of the Board of Governors of the Federal
Reserve System.  The Issuer does not own or intend to, and none of the proceeds
from the Notes will be used to, carry or purchase any margin securities
originally issued by it or any “margin stock” within the meaning of said
Regulation U.
 
(r)           Indemnification.  The Issuer shall indemnify and hold harmless the
Noteholders from and against any loss, liability, expense, damage or injury
sustained or suffered by them by reason of any acts, omissions or alleged acts
or omissions (i) by the Issuer in the performance of its obligations under the
Transaction Documents (including any violation of any applicable laws by the
Issuer as a result of the transactions contemplated by this Indenture) to which
it is a party, or (ii) arising out of the activities of any of them with respect
to the Collateral, including enforcement of rights and remedies against the
Issuer under the Transaction Documents to which it is a party and any judgment,
award, settlement, reasonable attorneys’ fees and other expenses reasonably
incurred in connection with the defense of any actual or threatened action,
proceeding or claim; provided that the Issuer shall not indemnify the
Noteholders if such loss, liability, expense, damage or injury is due to such
Person’s gross negligence, willful misconduct, willful misfeasance or bad faith
in the performance of its rights or duties hereunder. Any indemnification
pursuant to this Section shall only be payable, subject to the priority of
payments in Section 13.03, from the assets of the Issuer released from the
Collateral except as otherwise expressly provided in the Transaction
Documents.  The provisions of this indemnity shall survive the termination of
this Indenture.
 
(s)           Taxes.  The Issuer shall pay and discharge all taxes and
governmental charges upon it or against any of its properties or assets or its
income prior to the date after which penalties attach for failure to pay, except
(a) to the extent that the Issuer shall be contesting in good faith in
appropriate proceedings its obligation to pay such taxes or charges, and
adequate reserves having been set aside for the payment thereof and no Lien has
been created on any of its assets in connection therewith, or (b) with respect
to such taxes and charges which are not material in either nature or amount such
that any failure to pay or discharge them, and any resulting penalties, either
in any one instance or in the aggregate, would not materially and adversely
affect the financial condition, operations, activities or prospects of the
Issuer or the interests of each Noteholder under this Indenture, a Note or any
other Transaction Document, and no Lien has been created on any of the Issuer’s
assets in connection therewith.
 
(t)           No Adverse Transactions.  The Issuer shall not enter into any
transaction which adversely affects the Collateral or any Secured Party’s rights
under this Indenture, a Note or any other Transaction Document.
 
(u)           Transactions by Issuer.  None of the Noteholders shall have any
obligation to authorize the Issuer to, and the Issuer shall not (without the
prior written consent of the Majority Holders), enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of property
or the rendering of any service, with any Person (including, without limitation
any Affiliate, any shareholder, director, manager, officer or employee (or any
relative thereof) of the Issuer or any such Affiliate) unless such transaction
is (a) expressly permitted
 
 
 
- 74 -

--------------------------------------------------------------------------------

 
 
under this Indenture or any other Transaction Document, (b) in the ordinary
course of conducting the Issuer’s permitted activities and (c) upon fair and
reasonable terms no less favorable to the Issuer than it would obtain in a
comparable arm’s-length transaction.
 
(v)           Further Limitations on Actions.  The Issuer shall not do any of
the following without the consent of the Control Party:  (i) redeem, retire,
purchase or otherwise acquire, directly or indirectly, any of the Issuer’s
membership interests, except in connection with employment or similar agreements
with officers and directors of the Issuer, or (ii) make any change in the
Issuer’s capital structure (except for permitted redemptions or prepayments of
the Notes hereunder), or (iii) make any material change in any of its
objectives, purposes or operations.
 
(w)           Rule 144A Information. With respect to the Holder of any Note, the
Issuer shall promptly furnish or cause to be furnished to such Holder or to a
prospective purchaser of such Note designated by such Holder, as the case may
be, the information required to be delivered pursuant to Rule 144A(d)(4) under
the Securities Act (“Rule 144A Information”) in order to permit compliance by
such Holder with Rule 144A in connection with the resale of such Note by such
Holder; provided, however, that the Issuer shall not be required to furnish Rule
144A Information in connection with any request made on or after the date which
is three years from the later of (a) the date such Note (or any predecessor
Note) was acquired from the Issuer or (b) the date such Note (or any predecessor
Note) was last acquired from an “affiliate” of the Issuer within the meaning of
Rule 144 under the Securities Act; and provided, further, that the Issuer shall
not be required to furnish such information at any time to a prospective
purchaser located outside the United States who is not a U.S. Person.
 
ARTICLE XIII
ACCOUNTS AND ACCOUNTINGS
 
Section 13.01                                Collection of Money.  Except as
otherwise expressly provided herein, the Trustee may demand payment or delivery
of, and shall receive and collect, directly and without intervention or
assistance of any fiscal agent or other intermediary, all money and other
property payable to or receivable by the Trustee pursuant to this
Indenture.  The Trustee shall, upon request from the Servicer, provide the
Servicer with sufficient information regarding the amount of collections with
respect to the Contract Assets and the other Collateral received by the Trustee
in any accounts held in the name of the Trustee to permit the Servicer to
perform its duties under the Servicing Agreement.  The Trustee shall hold all
such money and property so received by it as part of the Collateral and shall
apply it as provided in this Indenture.  If any Contract becomes a Defaulted
Contract, the Trustee, upon the request of the Issuer or the Servicer, may, and
upon the request of the Control Party shall, take such action as may be
appropriate to enforce such payment or performance, including the institution
and prosecution of appropriate Proceedings.  Any such action shall be without
prejudice to any right to deem a Contract a “Defaulted Contract” for purposes of
the Transaction Documents and to claim a Default or Event of Default under this
Indenture and to proceed thereafter as provided in Article VI.
 
Section 13.02                                Establishment of Trust
Accounts.  i) Prior to the Closing Date, the Issuer established, and as of the
Closing Date the Issuer maintains, with the Trustee (i) a segregated, trust
account (the “Reserve Account”) for the deposit and retention of amounts
required to be
 
 
 
- 75 -

--------------------------------------------------------------------------------

 
 
 
maintained therein and (ii) a segregated, trust account (the “Collection
Account”) for the receipt or retention (as applicable) of (A) Collections, (B)
Servicer Advances, (C) any interest or other earnings earned on all or part of
the funds in any of the Collection Account or on any other Collateral and any
other amounts, if any, remitted by the Issuer pursuant to Section 13.02(d), (D)
amounts received in accordance with Section 11.02(b) in connection with a
redemption of Outstanding Notes in accordance with Article XI, (E) amounts
received in accordance with Section 11.07(a) in connection with a Takeout
Transaction, (F) amounts transferred from the Servicer Transition Account or
Reserve Account in accordance with this Indenture and (G) amounts transferred
from the Lockbox Account in accordance with the Servicing Agreement, (iii) a
segregated trust account (the “Prefunding Account”) for the deposit and
retention of amounts required to be maintained therein, (iv) a segregated trust
account (the “Capitalized Interest Account”) for the deposit and retention of
amounts required to be maintained therein, and (v) a segregated trust account
(the “Servicer Transition Account”) for the deposit and retention of amounts
required to be maintained therein.  The Collection Account, the Reserve Account,
the Prefunding Account, the Capitalized Interest Account and the Servicer
Transition Account are collectively referred to as the “Trust Accounts.”
 
(b)           The Trust Accounts shall be in the name of the Trustee on behalf
of the Noteholders at the Corporate Trust Office, which shall bear a designation
clearly indicating that the funds deposited therein are held for the benefit of
the Secured Parties.  Funds in each Trust Account shall not be commingled with
any other monies.  The Trustee shall ensure that the Trust Accounts are at all
times Eligible Accounts.  All payments to be made from time to time by the
Issuer to the Noteholders and other Persons out of funds in any Trust Account
pursuant to this Indenture shall be made by the Trustee or the Paying
Agent.  All monies deposited from time to time in the Trust Accounts pursuant to
this Indenture shall be held by the Trustee as part of the Collateral as herein
provided.
 
(c)           Upon direction of the Servicer, the Trustee shall invest the funds
in or credited to any or all of the Trust Accounts in Eligible Investments.  The
direction of the Servicer shall specify the Eligible Investments in which the
Trustee shall invest, shall state that the same are Eligible Investments and
shall further specify the percentage of funds to be invested in each Eligible
Investment.  No such Eligible Investment shall mature later than the Business
Day preceding the next following Payment Date.  In the absence of direction of
the Servicer, the Trustee shall invest funds in the Trust Accounts in Eligible
Investments described in clause (g) of the definition thereof.  Eligible
Investments for funds in or credited to the Trust Accounts shall be made in the
name of the Trustee for the benefit of the Secured Parties.
 
(d)           Any proceeds, payments, income or other gain from investments in
Eligible Investments made in respect of funds in or credited to the Trust
Accounts, as outlined in (c) above, shall be credited to the respective Trust
Account from which such funds were derived.  The Trustee shall not be liable for
any loss incurred on any funds invested in Eligible Investments pursuant to the
provisions of this Section (other than losses from nonpayment of investments in
obligations of U.S. Bank National Association issued in its individual
capacity).  In no event shall the Trustee be liable for the selection of
investments or for losses incurred as a result of the liquidation of any
investment prior to its Stated Maturity Date or for the failure of any
appropriate Person to provide timely written investment direction.
 
 
 
- 76 -

--------------------------------------------------------------------------------

 
 
(e)           Each party hereto agrees that each of the Trust Accounts
constitutes a “securities account” within the meaning of Article 8 of the UCC
and in such capacity U.S. Bank National Association shall be acting as a
“securities intermediary” within the meaning of 8-102 of the UCC and that,
regardless of any provision in any other agreement, for purposes of the UCC, the
State of New York shall be deemed to be the “securities intermediary’s
jurisdiction” under Section 8-110 of the UCC.  The Trustee shall be the
“entitlement holder” within the meaning of Section 8-102(a)(7) of the UCC with
respect to the Trust Accounts.  In furtherance of the foregoing, U.S. Bank
National Association, acting as a “securities intermediary,” shall comply with
“entitlement orders” within the meaning of Section 8-102(a)(8) of the UCC
originated by the Trustee with respect to the Trust Accounts, without further
consent by the Issuer.  Each item of property (whether investment property,
financial asset, security, instrument or cash) credited to each Trust Account
shall be treated as a “financial asset” within the meaning of Section
8-102(a)(9) of the UCC.  All securities or other property underlying any
financial assets credited to each Trust Account shall be registered in the name
of the Trustee or indorsed to the Trustee or in blank, and in no case will any
financial asset credited to any Trust Account be registered in the name of the
Issuer, payable to the order of the Issuer or specially indorsed to the Issuer
except to the extent the foregoing have been specially indorsed to the Trustee
or in blank. Any Eligible Investment consisting of “certificated securities,” as
defined in the applicable UCC will be evidenced directly or indirectly by
physical certificates and each such certificated security (i) will be delivered
and held in its direct physical possession by the Securities Intermediary in the
State of Minnesota and (ii) (x) is registered in the name of the Securities
Intermediary or (y) has been appropriately assigned thereon, or is accompanied
by a bond power or assignment appropriately executed, in blank or to the
Securities Intermediary, and is accompanied by any other documents required by
the documents governing such security to effect the transfer of the registration
thereof to the Securities Intermediary.  The Trust Accounts shall be under the
sole dominion and control (as defined in Section 8-106 of the UCC) of the
Trustee, and the Issuer shall have no right to close, make withdrawals from, or
give disbursement directions with respect to, or receive distributions from, (A)
the Collection Account or the Reserve Account, except in accordance with Section
13.03 and Section 13.04, (B) with respect to the Servicer Transition Account,
except in accordance with Section 13.05 and (C) with respect to the Prefunding
Account and Capitalized Interest Account, except in accordance with Sections
13.06 and 13.07, respectively.
 
(f)           In the event that U.S. Bank National Association, as securities
intermediary, has or subsequently obtains by agreement, by operation of law or
otherwise a security interest in the Trust Accounts or any security entitlement
credited thereto, it hereby agrees that such security interest shall be
subordinate to the security interest created by this Indenture and that the
Trustee’s rights to the funds on deposit therein shall be subject to Section
13.03.  The financial assets credited to, and other items deposited to the Trust
Accounts will not be subject to deduction, set-off, banker’s lien, or any other
right in favor of any person other than as created pursuant to this Indenture.
 
Section 13.03                                Collection Account.  ii) Except as
otherwise expressly provided herein, all amounts received by the Issuer other
than (i) proceeds of the sale of the applicable Notes to the Initial Purchaser,
(ii) amounts deposited in the Reserve Account, Servicer Transition Account,
Prefunding Account or Capitalized Interest Account or (iv) amounts erroneously
credited to the Issuer for which the Control Party has provided its prior
consent to the application thereof, shall be deposited in the Collection Account
until applied, together with funds from the Servicer Transition Account and
Reserve Account in accordance with this Section 13.03.
 
 
 
- 77 -

--------------------------------------------------------------------------------

 
 
(b)           By no later than 1:00 p.m. (New York time) on each Payment Date,
after making all transfers and deposits to the Collection Account pursuant to
Section 13.03, Section 13.04(b) and Section 13.05, the Trustee shall withdraw
from the Collection Account all Available Funds with respect to the related
Collection Period and shall disburse such Available Funds in accordance with the
related Monthly Servicing Report; provided that if the Trustee shall not have
received the Monthly Servicing Report, (x) the Trustee shall withdraw from the
Collection Account amounts verified in writing by the Servicer as needed to pay
first, all accrued and unpaid fees and properly invoiced costs and expenses of
each of the Originator, Servicer, Back-up Servicer, Trustee, Custodian and each
Hedge counterparty (if any) and second, amounts in accordance with the
priorities set forth in Section 13.03(c)(vi) through 13.03(c)(xiii) or in
Section 13.03(d)(vi) through (d)(xix), as applicable, (y) the Trustee shall
distribute such funds in order to make such payments to the appropriate Persons
and (z) upon subsequent receipt of the Monthly Servicing Report, or such other
information as may be required by the Trustee, the Trustee shall pay each such
other amounts set forth below, all as set forth in the Monthly Servicing Report
or in such other information delivered to the Trustee; provided further that
amounts deposited in the Collection Account in accordance with Section 11.02(b)
shall be disbursed in accordance with Section 11.04 and not this Section 13.03;
 
(c)           On each Payment Date during the Revolving Period, so long as no
Event of Default has occurred and is continuing and the maturity of the Notes
has not been accelerated, the Trustee shall make the following payments from the
Available Funds then on deposit in the Collection Account (after required
deposits therein from the Reserve Account) in the following order of priority
(to the extent funds are available therefor):
 
(i)           to the Servicer, any unreimbursed Servicer Advances;
 
(ii)           to the Servicer, the Servicer Fee (including any accrued and
unpaid amounts owing to a predecessor Servicer) then due to such person,
together with any accrued and unpaid Servicer Fees owed to such person from
prior Collection Periods;
 
(iii)           (a) to the Servicer, any Servicing Charges and (b) to the
Servicer (including any accrued and unpaid amounts owing to a predecessor
Servicer), any unreimbursed Collection Costs incurred by such person;
 
(iv)           to the Trustee, the Custodian and the Back-up Servicer, the
Trustee Fees and out-of-pocket expenses, Custodian Fees and out-of-pocket
expenses and Back-up Servicer Fees and out-of-pocket expenses (which includes
out-of-pocket expenses due to any successor Servicer) then due, together with
any unpaid Trustee Fees and out-of-pocket expenses, Custodian Fees and
out-of-pocket expenses and Back-up Servicer Fees and out-of-pocket expenses from
prior Collection Periods (subject to certain limitations set forth herein), and
any unpaid Transition Costs in an amount not to exceed in the aggregate
$150,000;
 
 
 
- 78 -

--------------------------------------------------------------------------------

 
 
 
(v)           to each Hedge Provider (if any), all amounts owed under the
related Hedge Agreement, except for amounts related to termination payments,
breakage costs, or indemnification payments owed by the Issuer;
 
(vi)           to the Class A Noteholders, the total amount of Note Interest due
and payable to Holders of such Class of Notes;
 
(vii)           to the Class B Noteholders, the total amount of Note Interest
due and payable to Holders of such Class of Notes;
 
(viii)           to the Class C Noteholders, the total amount of Note Interest
due and payable to Holders of such Class of Notes;
 
(ix)           to the Class D Noteholders, the total amount of Note Interest due
and payable to Holders of such Class of Notes;
 
(x)           to the Class E-1 Noteholders, the total amount of Note Interest
due and payable to Holders of such Class of Notes;
 
(xi)           to the Class E-2 Noteholders, the total amount of Note Interest
due and payable to Holders of such Class of Notes;
 
(xii)           if a Discounted Pool Balance Deficiency has occurred and is
continuing, the total amount necessary to reduce that Discounted Pool Balance
Deficiency to zero, distributed pro rata to each of the Class A Noteholders,
Class B Noteholders, Class C Noteholders, Class D Noteholders, Class E-1
Noteholders, and Class E-2 Noteholders, in reduction of the Outstanding Note
Balance of the Class A Notes, Class B Notes, Class C Notes, Class D Notes, Class
E-1 Notes, and Class E-2 Notes, respectively;
 
(xiii)           to the Reserve Account, the difference, if any, between (a) an
amount equal to 1.5% of the Discounted Pool Balance and (b) the amount of funds
then on deposit in the Reserve Account;
 
(xiv)           to the Trustee, Securities Intermediary, Custodian, Back-up
Servicer and each Hedge Provider (if any), any termination payments, breakage
costs, or indemnification payments owed by the Issuer; and
 
(xv)           To the Issuer, any remaining Available Funds.
 
(d)           On each Payment Date after the Revolving Period has ended or so
long as an Event of Default has occurred and is continuing and the maturity of
the Notes has been accelerated, the Trustee shall make the following payments
from the Available Funds then on deposit in the Collection Account in the
following order of priority (to the extent funds are available therefor):
 
(i)           to the Servicer, any unreimbursed Servicer Advances;
 
- 79 -

--------------------------------------------------------------------------------

 
 
(ii)           to the Servicer, the Servicer Fee (including any accrued and
unpaid amounts owing to a predecessor Servicer) then due to such person,
together with any accrued and unpaid Servicer Fees owed to such person from
prior Collection Periods;
 
(iii)           (a) to the Servicer, any Servicing Charges and (b) to the
Servicer (including any accrued and unpaid amounts owing to a predecessor
Servicer), any unreimbursed Collection Costs incurred by such person;
 
(iv)           to the Trustee, the Custodian and the Back-up Servicer, the
Trustee Fees and out-of-pocket expenses, Custodian Fees and out-of-pocket
expenses and Back-up Servicer Fees and out-of-pocket expenses (which includes
out-of-pocket expenses due to any successor Servicer) then due, together with
any unpaid Trustee Fees and out-of-pocket expenses, Custodian Fees and
out-of-pocket expenses and Back-up Servicer Fees and out-of-pocket expenses from
prior Collection Periods (subject to certain limitations set forth herein), and
any unpaid Transition Costs in an amount not to exceed in the aggregate
$150,000;
 
(v)           to each Hedge Provider (if any), all amounts owed under the
related Hedge Agreement, except for amounts related to termination payments,
breakage costs, or indemnification payments owed by the Issuer;
 
(vi)           to the Class A Noteholders, the total amount of Note Interest due
and payable to Holders of such Class of Notes;
 
(vii)           to the Class B Noteholders, the total amount of Note Interest
due and payable to Holders of such Class of Notes;
 
(viii)           to the Class C Noteholders, the total amount of Note Interest
due and payable to Holders of such Class of Notes;
 
(ix)           to the Class D Noteholders, the total amount of Note Interest due
and payable to Holders of such Class of Notes;
 
(x)           to the Class E-1 Noteholders, the total amount of Note Interest
due and payable to Holders of such Class of Notes;
 
(xi)           to the Class E-2 Noteholders, the total amount of Note Interest
due and payable to Holders of such Class of Notes;
 
(xii)           if an Event of Default exists, to the Trustee, Securities
Intermediary, Custodian, Back-up Servicer and each Hedge Provider (if any), any
termination payments, breakage costs, or indemnification payments owed by the
Issuer;
 
(xiii)           if a Discounted Pool Balance Deficiency has occurred and is
continuing, the total amount necessary to reduce that Discounted Pool Balance
Deficiency to zero, distributed pro rata to each of the Class A Noteholders,
Class B Noteholders, Class C Noteholders, Class D Noteholders, Class E-1
Noteholders, and Class E-2 Noteholders, in reduction of the Outstanding Note
Balance of the Class A Notes, Class B Notes, Class C Notes, Class D Notes, Class
E-1 Notes, and Class E-2 Notes, respectively;
 
 
 
- 80 -

--------------------------------------------------------------------------------

 
 
 
(xiv)           to the Class A Noteholders, in reduction of principal until the
Outstanding Note Balance of the Class A Notes has been reduced to zero;
 
(xv)            to the Class B Noteholders, in reduction of principal until the
Outstanding Note Balance of the Class B Notes has been reduced to zero;
 
(xvi)           to the Class C Noteholders, in reduction of principal until the
Outstanding Note Balance of the Class C Notes has been reduced to zero;
 
(xvii)          to the Class D Noteholders, in reduction of principal until the
Outstanding Note Balance of the Class D Notes has been reduced to zero;
 
(xviii)         to the Class E-1 Noteholders, in reduction of principal until
the Outstanding Note Balance of the Class E-1 Notes has been reduced to zero;
 
(xix)          to the Class E-2 Noteholders, in reduction of principal until the
Outstanding Note Balance of the Class E-2 Notes has been reduced to zero;
 
(xx)           to the Reserve Account, the difference, if any, between (a) an
amount equal to 1.5% of the Discounted Pool Balance and (b) the amount of funds
then on deposit in the Reserve Account;
 
(xxi)           if an Event of Default does not exist, to the Trustee,
Securities Intermediary, Custodian, Back-up Servicer and each Hedge Provider (if
any), any termination payments, breakage costs, or indemnification payments owed
by the Issuer; and
 
(xxii)           to the Issuer, any remaining Available Funds.
 
(e)           On the related Redemption Date, the Trustee shall withdraw the sum
of the applicable Redemption Price from the Collection Account, and the Paying
Agent shall remit the Redemption Price to the applicable Noteholders in
accordance with Section 11.03.
 
Section 13.04                                Reserve Account.
 
(a)           On each date of acquisition by the Issuer of Purchased Contracts
from the Originator and the Originator’s interest in the related Equipment
pursuant to the Purchase and Contribution Agreement and Section 13.06(b), 1.5%
of the Discounted Pool Balance (measured as of the related Cut-Off Date) of the
related Purchased Contracts will be deposited into the Reserve Account.
 
(b)           If on any Payment Date, (i) amounts on deposit in the Collection
Account are insufficient to reduce the Aggregate Outstanding Note Balance to an
amount lower than or equal to the Discounted Pool Balance, plus amounts then on
deposit in the Prefunding Account, after applying clauses (i) through (xii) of
Section 13.03(c) or clauses (i) through (xiii) of Section
 
 
 
- 81 -

--------------------------------------------------------------------------------

 
 
13.03(d) or (ii) amounts on deposit in the Reserve Account are greater than or
equal to the Aggregate Outstanding Note Balance, the Trustee will withdraw, to
the extent of funds on deposit in the Reserve Account, in the case of (i), the
amount of such insufficiency or, in the case of (ii), all funds and deposit such
amounts into the Collection Account to be used as Available Funds; provided,
that all amounts so withdrawn shall be applied in reduction of principal until
the Outstanding Note Balance of the Class A Notes has been reduced to zero, and
then in reduction of principal until the Outstanding Note Balance of the Class B
Notes has been reduced to zero, then in reduction of principal until the
Outstanding Note Balance of the Class C Notes has been reduced to zero, then in
reduction of principal until the Outstanding Note Balance of the Class D Notes
has been reduced to zero, then in reduction of principal until the Outstanding
Note Balance of the Class E-1 Notes has been reduced to zero, and then in
reduction of principal until the Outstanding Note Balance of the Class E-2 Notes
has been reduced to zero.  Upon the occurrence of any Event of Default that
results in acceleration of the Notes and is not waived on or before the next
Payment Date, all funds maintained in the Reserve Account shall be transferred
to the Collection Account by the Trustee to be used as Available Funds in
accordance with Section 13.03(d).  On the Stated Maturity Date, and at the
option of the Issuer in connection with any redemption pursuant to Article XI,
any remaining funds on deposit in the Reserve Account shall be deposited in the
Collection Account to be used as Available Funds and distributed in accordance
with Section 13.03(c) or 13.03(d), as applicable.
 
Section 13.05                                Servicer Transition Account.  iii)
On the Closing Date, the Issuer shall deposit, or cause to be deposited, into
the Servicer Transition Account an amount equal to $150,000.
 
(b)           On each Payment Date following the occurrence of an Event of
Servicing Termination, the Trustee shall withdraw from the Servicer Transition
Account an amount equal to the lesser of (i) the Transition Costs then due and
(ii) the amount that is then credited to the Servicer Transition Account, and
deposit such funds in the Collection Account for the payment of properly
invoiced Transition Costs in accordance with Section 13.03(c) or 13.03(d), as
applicable.
 
(c)           On the Stated Maturity Date, and at the option of the Issuer in
connection with the redemption pursuant to Article XI, any remaining funds on
deposit in the Servicer Transition Account shall be deposited in the Collection
Account and distributed in accordance with Section 13.03(c) or 13.03(d), as
applicable.
 
Section 13.06                                Prefunding Account.
 
(a)           Deposits into the Prefunding Account.  On each Funding Date, funds
will be deposited into the Prefunding Account in minimum amounts of $10,000,000
or integral multiples of $100,000 in excess thereof, (i) as a result of a
disbursement of amounts available under the Notes of any Class up to the
aggregate maximum principal balance of that Class of Notes; provided that in no
event shall the Aggregate Outstanding Note Balance exceed the Maximum Revolving
Facility Commitment, (ii) so long as a Level 1 Trigger or an Event of Default
has not occurred and is not continuing and the Trustee has received written
evidence that the Initial Purchaser has approved the applicable Funding Notice,
(iii) so long as a Level 1 Trigger or an Event of Default has not occurred and
is not continuing and the Trustee has received written
 
 
 
- 82 -

--------------------------------------------------------------------------------

 
 
evidence that the Class E-2 Purchaser has approved the Funding Notice (Class
E-2) and (iii) so long as the Administrative Agent shall have received the
Securitization Letter and CUSIP Required Document on or before the initial
Funding Date. For the avoidance of doubt, any amounts funded on a Funding Date
that are repaid or prepaid shall be available for subsequent fundings during the
Revolving Period.
 
(b)           Draws on Funds in the Prefunding Account.
 
(i)           The Issuer is authorized to use amounts in the Prefunding Account
to acquire, from time to time, Purchased Contracts from the Originator and the
Originator’s interest in the related Equipment pursuant to the Purchase and
Contribution Agreement, provided that (1) such Contracts are Eligible Contracts
as of the related Acquisition Date (except as permitted pursuant to Section
4.04(a)(1) and (2)), (2) no Level 1 Trigger or Event of Default has occurred and
is continuing, (3) the Overconcentration Test would be satisfied immediately
after the Issuer acquires the proposed Purchased Contracts on the related
Acquisition Date, (4) there would not exist a Discounted Pool Balance Deficiency
immediately after the Issuer draws on those funds and (5) all conditions, to the
conveyance of such Purchased Contracts and the Originator’s interest in the
related Equipment, under Section 3.1 or 3.2, respectively, of the Purchase and
Contribution Agreement have been fulfilled.
 
(ii)           The Issuer may, from time to time, deliver a Drawing Request to
the Paying Agent pursuant to which the Issuer requests to draw down funds on
deposit in the Prefunding Account in the amount equal to the Advance Rate
multiplied by the Discounted Pool Balance of all Contracts to be pledged by the
Issuer to the Trustee on that drawdown date; provided, however, that no such
amount drawn minus 1.5% of the Discounted Pool Balance shall exceed 95% of the
sum of the Blended Net Investments of all Contracts to be pledged by the Issuer
to the Trustee on that drawdown date.
 
(iii)           Upon each purchase authorized pursuant to the preceding clause
(i), the Paying Agent shall be authorized to release the funds requested by the
Issuer pursuant to the preceding clause (ii).
 
(c)           Any amounts on deposit in the Prefunding Account that are not
drawn by the Issuer pursuant to Section 13.06(b) within three (3) months after
the date on which they were deposited therein will be withdrawn by the Trustee,
and distributed either (X) solely with respect to amounts deposited into the
Prefunding Account pursuant to Section 13.03(c)(xiv), to the Issuer or (Y) with
respect to amounts otherwise deposited into the Prefunding Account, to the Class
A Noteholders, Class B Noteholders, Class C Noteholders, Class D Noteholders,
Class E-1 Noteholders and Class E-2 Noteholders, pro rata based upon their
respective Outstanding Note Balances, in reduction of principal, and without
regard to the priority of payments set forth in Section 13.03(c) or 13.03(d), as
applicable.
 
(d)           Upon the occurrence of any Event of Default that results in
acceleration of the Notes and is not waived on or before the next Payment Date,
all amounts on deposit in the Prefunding Account will be withdrawn by the
Trustee, to the extent of funds on deposit therein, and distributed to the Class
A Noteholders, Class B Noteholders, Class C Noteholders, Class D
 
 
 
- 83 -

--------------------------------------------------------------------------------

 
 
Noteholders, Class E-1 Noteholders and Class E-2 Noteholders, pro rata based
upon their respective Outstanding Note Balances, in reduction of principal, and
without regard to the priority of payments set forth in Section 13.03(d).
 
Section 13.07                                Capitalized Interest Account.  On
each Funding Date, an amount equal to the product of (a) the amount deposited
into the Prefunding Account on such Funding Date multiplied by (b)(x)3.75% per
annum plus three-month LIBOR divided by (y) four (4), shall be deposited into
the Capitalized Interest Account.  On each Payment Date, amounts from the
Capitalized Interest Account shall be deposited into the Collection Account by
the Trustee in an amount equal to accrued interest (calculated on the basis of
the actual number of days elapsed in a three-hundred-sixty (360)-day year) at
3.75% per annum plus three-month LIBOR based on the amount in the Prefunding
Account on (i) the initial Funding Date (for the calculation of capitalized
interest due on the first Payment Date) or (ii) the immediately preceding
Payment Date (for the calculation of capitalized interest due on Payment Dates
after the first Payment Date). Upon the occurrence of any Event of Default that
results in acceleration of the Notes and is not waived on or before the next
Payment Date, all amounts on deposit in the Capitalized Interest Account will be
withdrawn by the Trustee, to the extent of funds on deposit therein, and
distributed to the Class A Noteholders, the Class B Noteholders, the Class C
Noteholders, the Class D Noteholders, the Class E-1 Noteholders and the Class
E-2 Noteholders, pro rata based upon their respective Outstanding Note Balances,
in reduction of principal, and without regard to the priority of payments set
forth in Section 13.03(d). Upon each Payment Date on which the amount on deposit
in the Prefunding Account is zero, all remaining amounts on deposit in the
Capitalized Interest Account after payment of any capitalized interest due on
such Payment Date shall be distributed to the Issuer.
 
Section 13.08                                Reports to the Noteholders. iv)  On
each Payment Date, the Trustee will make available to each Noteholder the
Monthly Servicing Report.
 
The Trustee will make the Monthly Servicing Report available to the Noteholders,
via the Trustee’s Internet website, and, with the consent or at the direction of
the Issuer, such other information regarding the Notes or the Contracts as the
Trustee may have in its possession, but only with the use of a password provided
by the Trustee or its agent to such Person.  The Trustee will make no
representation or warranties as to the accuracy or completeness of such
documents and will assume no responsibility for the contents thereof.
 
The Trustee’s Internet website initially shall be located at www.usbank.com/abs
or at such other address as shall be specified by the Trustee from time to time
in writing to the Noteholders.  In connection with providing access to the
Trustee’s Internet website, the Trustee may require registration and the
acceptance of a disclaimer.  The Trustee shall not be liable for errors in the
dissemination of information in accordance with this Indenture.
 
Such reports will not constitute financial statements prepared in accordance
with generally accepted accounting principles.
 
(b)           At least annually, or as otherwise required by law, the Servicer
shall prepare or cause to be prepared, and the Trustee shall distribute to the
Noteholders, any 1099 form, or other tax information or statements as are
required by applicable tax law.
 
 
 
- 84 -

--------------------------------------------------------------------------------

 
 
Section 13.09                                Monthly Servicing Reports.  No
later than 12:00 noon (New York time) on each Reporting Date, the Servicer shall
deliver the Monthly Servicing Report to the Initial Purchaser, the Trustee, the
Back-up Servicer and the Rating Agency.  No later than 12:00 noon (New York
time) on the following Verification Date, the Back-up Servicer shall perform its
obligations and duties set forth in Section 4.05 of the Servicing Agreement and
shall notify the Issuer and the Trustee of any discrepancies therein or the need
for any additional information to complete such verification, and the Servicer
shall promptly re-issue a revised Monthly Servicing Report addressing such
discrepancies and such information request which revised Monthly Servicing
Report shall supersede the prior report for purposes of making the distributions
described in Section 13.03. The Monthly Servicing Report shall include the
information specified in the form of Monthly Servicing Report attached to the
Servicing Agreement, as such form may be modified from time to time with the
consent of the Servicer, the Back-up Servicer and the Control Party.
 
ARTICLE XIV
PROVISIONS OF GENERAL APPLICATION
 
Section 14.01                                General Provisions.  All of the
provisions of this Article shall apply to this Indenture.
 
Section 14.02                                Acts of Noteholders.
 
(a)           Any request, demand, authorization, direction, notice, consent,
waiver or other action provided by this Indenture to be given or taken by
Noteholders may be embodied in and evidenced by one or more instruments of
substantially similar tenor signed by such Noteholders in person or by an agent
duly appointed in writing; and, except as herein otherwise expressly provided,
such action shall become effective when such instrument or instruments are
delivered to the Trustee, and, where it is hereby expressly required, to the
Issuer.  Such instrument or instruments (and the action embodied therein and
evidenced thereby) are herein sometimes referred to as the “Act” of the
Noteholders signing such instrument or instruments.  Proof of execution of any
such instrument or of a writing appointing any such agent shall be sufficient
for any purpose of this Indenture and (subject to Section 7.01) conclusive in
favor of the Trustee and the Issuer, if made in the manner provided in this
Section.
 
(b)           The fact and date of the execution by any Person of any such
instrument or writing may be proved in any manner which the Trustee deems
sufficient.
 
(c)           The ownership of Notes shall be proved by the Note Register.
 
(d)           Any request, demand, authorization, direction, notice, consent,
waiver or other action by the Noteholder of any Note shall bind the Noteholder
of every Note issued upon the registration of transfer thereof or in exchange
therefor or in lieu thereof, in respect of anything done, omitted or suffered to
be done by the Trustee or the Issuer in reliance thereon, whether or not
notation of such action is made upon such Note.
 
Section 14.03                                Notices.  Any request, demand,
authorization, direction, notice, consent, waiver or Act of Noteholders or the
Control Party or other document provided or permitted by this Indenture to be
made upon, given or furnished to, or filed with any party hereto shall be
 
 
 
- 85 -

--------------------------------------------------------------------------------

 
 
sufficient for every purpose hereunder if in writing and telecopied (with
written confirmation of receipt), mailed by registered mail, overnight bonded
courier or personally delivered, and addressed to the appropriate address below
(or such other address as may be provided to the other parties in writing from
time to time):
 
(a)           to the Trustee at 60 Livingston Avenue, EP-MN-WS3D, St. Paul,
Minnesota 55107, telecopier number 651-495-8090, Attention:  LEAF Capital
Funding SPE A, LLC, Equipment Contract Backed Notes, Series 2010-A;
 
(b)           to the Custodian at 1133 Rankin Street, EP-MN-TMZD, St. Paul, MN
55116 telecopy number:  651-695-6102, Attention:  LEAF Capital Funding SPE A,
LLC, Equipment Contract Backed Notes, Series 2010-A;
 
(c)           to the Servicer at 2005 Market Street, 15th Floor, Philadelphia,
PA 19103, telecopy number:  215-640-6363, Attention:  Miles Herman;
 
(d)           to the Issuer, care of the Servicer, at 2005 Market Street, 15th
Floor, Philadelphia, PA 19103, telecopy number:  215-640-6363, Attention:  Miles
Herman;
 
(e)           to the Originator, care of the Servicer, at 2005 Market Street,
15th Floor, Philadelphia, PA 19103, telecopy number:  215-640-6363,
Attention:  Miles Herman;
 
(f)           to the Back-up Servicer at 1310 Madrid Street, Suite 103,
Marshall, MN 56258, telecopy number:  866-806-0775, Attention: Bradley
Winkelman, Re: LEAF Capital Funding SPE A, LLC, Equipment Contract Backed Notes,
Series 2010-A; or
 
(g)           DBRS, Inc., at 140 Broadway, 35th Floor, New York, NY 10005,
telecopy number  212-806-3201, Attention: Chuck Weilamann, Re: LEAF Capital
Funding SPE A, LLC, Equipment Contract Backed Notes, Series 2010-A.
 
Section 14.04                                Notices to Noteholders;
Waiver.  Where this Indenture provides for notice to Noteholders of any event,
such notice shall be sufficiently given (unless otherwise herein expressly
provided) if in writing and telecopied (with written confirmation of receipt
from each addressee), mailed by registered mail, overnight bonded courier or
delivered personally to each Noteholder affected by such event, at its address
as it appears on the Note Register, not later than the latest date, and not
earlier than the earliest date, prescribed for the giving of such notice.  In
any case in which notice to Noteholders is given by mail, neither the failure to
mail such notice, nor any defect in any notice so mailed, to any particular
Noteholder shall affect the sufficiency of such notice with respect to other
Noteholders, and any notice which is mailed in the manner herein provided shall
conclusively be presumed to have been duly given.
 
Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such
notice.  Waivers of notice by Noteholders shall be filed with the Trustee, but
such filing shall not be a condition precedent to the validity of any action
taken in reliance upon such waiver.
 
 
 
- 86 -

--------------------------------------------------------------------------------

 
 
In case, by reason of the suspension of regular mail service as a result of a
strike, work stoppage or similar activity, it shall be impractical to mail
notice of any event to the Noteholders when such notice is required to be given
pursuant to any provision of this Indenture, then any manner of giving such
notice as shall be satisfactory to the Trustee shall be deemed to be a
sufficient giving of such notice.
 
Section 14.05                                Successors and Assigns. All
covenants and agreements in this Indenture by the Issuer shall bind its
successors and assigns, whether so expressed or not.
 
Section 14.06                                Severability; No Waiver.  In case
any provision in this Indenture or in the Notes shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.  No failure on
the part of the Trustee, the Control Party or any Noteholder to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right.  The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.
 
Section 14.07                                Benefits of Indenture Limited to
Parties and Express Third Party Beneficiaries. Nothing in this Indenture or in
the Notes, express or implied, shall give to any Person, other than the parties
hereto, the Noteholders and any of their successors hereunder, any benefit or
any legal or equitable right, remedy or claim under this Indenture or under the
Notes.  Each of the Noteholders are express third party beneficiaries of this
Indenture each entitled to enforce the provisions hereof as if a party hereto.
 
Section 14.08                                Legal Holidays. In any case in
which the date of any Payment Date, or the Stated Maturity Date of any Note
shall not be a Business Day, then (notwithstanding any other provision of the
Notes or this Indenture) payment of principal or interest need not be made on
such date, but may be made on the next succeeding Business Day with the same
force and effect as if made on the nominal date of any such Stated Maturity Date
or Payment Date.
 
Section 14.09                                Governing Law; Waiver of Jury
Trial; Consent to Jurisdiction.
 
(a)           This Indenture and each Note shall be construed in accordance with
and governed by the laws of the State of New York applicable to agreements made
and to be performed therein, except to the extent that the perfection or effect
of perfection of the security interests granted hereunder are governed by the
laws of a jurisdiction other than the State of New York.  Section 5-1401 and
Section 5-1402 of the New York General Obligations Law shall be applicable.
 
(b)           The Issuer hereby agrees to the jurisdiction of any federal court
located within the State of New York, and waives personal service of any and all
process upon it and consents that all such service of process be made by
registered mail directed to the Issuer at the address set forth in Section 14.03
hereof and service so made shall be deemed to be completed five (5) days after
the same shall have been deposited in the U.S. mails, postage prepaid.  With
respect to the foregoing consent to jurisdiction, the Issuer hereby waives any
objection based on forum non conveniens, and any objection to venue of any
action instituted hereunder and consents to the granting of such legal or
equitable relief as is deemed appropriate by the court.
 
 
 
- 87 -

--------------------------------------------------------------------------------

 
 
(c)           The Issuer hereby waives any right to have a jury participate in
resolving any dispute, whether sounding in contract, tort, or otherwise among
the parties hereto or otherwise arising out of, connected with, related to, or
incidental to the relationship between them in connection with this
Indenture.  Instead, any dispute resolved in court will be resolved in a bench
trial without a jury.  Nothing in this Section 14.09 shall affect the right of
the Trustee, the Control Party or any Noteholder to serve legal process in any
other manner permitted by law or to bring any action or proceeding against the
Issuer or its property in the courts of any other jurisdiction.
 
Section 14.10                                Counterparts; Entire
Agreement. This Indenture may be executed in any number of counterparts, each of
which so executed shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same instrument.  Delivery by
telecopier of an executed counterpart of a signature page to this Indenture
shall be as effective as delivery of the original executed counterpart.  This
Indenture, together with the exhibits hereto and the other written Transaction
Documents referenced herein, sets forth the entire agreement among the parties
hereto with respect to the subject matter hereof, superseding all prior oral or
written understandings.
 
Section 14.11                                Notifications. Notwithstanding any
provision to the contrary contained in this Indenture, all reports, notices,
communications and consents which are required, by the terms of this Indenture,
to be delivered by the Noteholders, shall be required to be delivered to the
Trustee in writing.
 
Section 14.12                                No Petition.  During the term of
this Indenture and for one year and one day after payment in full of all
obligations of the Issuer under the Transaction Documents, none of the parties
hereto or any Affiliate thereof or any Noteholder will file any involuntary
petition against the Issuer or otherwise institute, or cooperate with or
encourage any other Person to file or otherwise institute, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or any other
proceedings under federal or state bankruptcy or similar law against or
concerning the Issuer; provided that if such proceeding shall have commenced,
nothing herein shall preclude any Noteholder from filing a proof of claim in any
such proceeding.
 
Section 14.13                                Assignment.  Notwithstanding
anything to the contrary contained herein, this Indenture may not be assigned by
the Issuer.
 
Section 14.14                                Hedge Agreements.  From time to
time during the period commencing on the Closing Date and ending on the Stated
Maturity Date, the Issuer may enter into one or more Hedge Agreements not in
excess of the Permissible Hedge Amount.
 
 
 
- 88 -

--------------------------------------------------------------------------------

 
 
 
In Witness Whereof, the Issuer, the Trustee and the Custodian have caused this
Indenture to be duly executed by their respective duly authorized officers as of
the date and year first above written.
 

 
LEAF Capital Funding SPE A, LLC,
as Issuer
         
 
By:
      Name         Title     

 
 

 
U.S. BANK NATIONAL ASSOCIATION,
as Trustee
         
 
By:
      Name         Title     

 
 

 
U.S. BANK NATIONAL ASSOCIATION,
as Custodian
         
 
By:
      Name         Title     

 
 

 
Guggenheim Securities, LLC,
as Administrative Agent
         
 
By:
      Name         Title     

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE I
 
CLOSING DATE CONTRACT SCHEDULE
 
[See attached.]
 
 
 
 
Sched. I-1

--------------------------------------------------------------------------------

 
 
 
 
SCHEDULE II
 
TO INDENTURE
 


 
DEFINITIONS ANNEX
 
“Acquisition Date”:  With respect to a Substitute Contract or Purchased
Contract, the date on which such Substitute Contract is transferred by LEAF
Commercial Capital (as initial Servicer), to the Issuer or the Conveyance Date
on which such Purchased Contract is transferred by the Originator to the Issuer.
 
“Act”:  With respect to any Noteholder, the meaning set forth in Section 14.02
of the Indenture.
 
“Adjusted Commitment”: On any date of determination, with respect to a
Noteholder, such Noteholder's Commitment under the Note Purchase Agreement or
Class E-2 Note Purchase Agreement, as applicable, minus the Outstanding Note
Balance held by such Noteholder.


“Administrative Agent”:  Means Guggenheim Securities, LLC, a Delaware limited
liability company, and its successors and permitted assigns under the Indenture.
 
“Advance Payment”:  With respect to a Contract and a Collection Period, any
Scheduled Payment or portion thereof made by or on behalf of an Obligor and
received by the Servicer during such Collection Period, which Scheduled Payment
or portion thereof does not become due until a subsequent Collection
Period.  Prepayments are not “Advance Payments.”
 
“Advance Rate”:  Means 91%.
 
“Affiliate”:  With respect to any specified Person, any other Person, directly
or indirectly, controlling or controlled by or under common control with such
specified Person.  For the purposes of this definition, “control,” when used
with respect to any specified Person, means the power (a) to vote ten percent
(10%) or more of the securities or interests (on a fully diluted basis) having
ordinary voting power for the directors, managers or managing partners (or their
equivalent) of such Person or (b) to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.
 
“Aggregate Outstanding Note Balance”: The sum of the Outstanding Note Balances
for all Classes of Notes.
 
“Amendment to Contract Schedule”:  The list of Contracts, including all
information set forth in the definition of “Contract Schedule”, amending the
Contract Schedule pursuant to any substitution, modification or other
acquisition of Contracts in accordance with the terms of the Transaction
Documents.
 
“Assignment Agreement”:  Means each Assignment Agreement delivered pursuant to
the Purchase and Contribution Agreement.
 
“Auction”:  Is as defined in Section 11.06 of the Indenture.
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Auction Call Redemption”:  Is as defined in Section 11.01 of the Indenture.
 
“Auction Trigger Payment Date”:  Is as defined in Section 11.06 of the
Indenture.
 
“Authenticating Agent”:  Any entity appointed by the Trustee pursuant to Section
7.14 of the Indenture.
 
“Available Funds”: With respect to any Payment Date, (a) any payments on the
Contracts received during the related Collection Period, (b) proceeds of any
Servicer Advances made with respect to such Payment Date for delinquent
Scheduled Payments, no later than immediately prior to such Payment Date, (c)
all Recoveries, Insurance Proceeds, Residual Receipts and other amounts received
with respect to the Contracts or Equipment, (d) payments made by the Originator
or the Servicer, as the case may be, to repurchase contracts affected by
breaches of representations and warranties regarding the Contracts, or
Delinquent Contracts or Defaulted Contracts and (e) any amounts on deposit in
the Servicer Transition Account or the Reserve Account in accordance with the
Indenture.
 
“Back-up Servicer”:  Means U.S. Bank National Association, a national banking
association organized and validly existing under the laws of the United States,
acting in the capacity of Back-up Servicer or as successor Servicer; and at such
time, if any, that a successor Person shall have become the “Back-up Servicer”
pursuant to the applicable provisions of the Servicing Agreement, the term
“Back-up Servicer” shall also mean such successor Person.
 
“Back-up Servicer Default”:  An occurrence of any of the following:
 
(a)           Any failure on the part of the Back-up Servicer to duly observe or
perform any covenants or agreements of the Back-up Servicer set forth in any
Transaction Document or if any representation or warranty of the Back-up
Servicer set forth in Section 7.01 of the Servicing Agreement or in any other
Transaction Document shall prove to be incorrect, in any material respect, which
failure or breach continues unremedied for a period of thirty (30) Business Days
after the earlier of the date on which the Back-up Servicer becomes aware of
such failure or breach or the date on which written notice of such failure or
breach, requiring the situation giving rise to such breach or non-conformity to
be remedied, shall have been given to the Back-up Servicer by the Issuer, the
Trustee, or the Control Party; or
 
(b)           Any negligence or willful misconduct of the Back-up Servicer
related to the Transaction Documents that results in a material loss or damage
to the Issuer, the Originator, the Servicer, the Trustee, any Noteholder or the
Collateral; or
 
(c)           A conviction of the Back-up Servicer or any of its officers of a
felony or of any crime involving fraud in the discharge of fiduciary duties or
the servicing of assets that could reasonably be expected to have a material
adverse effect on the performance of the Back-up Servicer’s duties under the
Transaction Documents; or
 
(d)           The entry of a decree or order for relief by a court having
jurisdiction in respect of the Back-up Servicer or a petition shall be filed
against the Back-up Servicer in an involuntary case under any federal bankruptcy
laws, as now or hereafter in effect, or any other present or future federal or
state bankruptcy, insolvency or similar law, or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
for the Back-up Servicer or for any substantial part of its property, or
ordering the winding up or liquidation of the affairs of the Back-up Servicer
and the continuance of any such decree or order unstayed and in effect for a
period of sixty (60) consecutive days; or
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(e)           The commencement by the Back-up Servicer of a voluntary case under
any federal bankruptcy laws, as now or hereafter in effect, or any other present
or future federal or state bankruptcy, insolvency, reorganization or similar
law, or the consent by the Back-up Servicer to the appointment of or taking
possession by a conservator, receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official in any insolvency, readjustment of debt,
marshaling of assets and liabilities, bankruptcy or similar proceedings of or
related to the Back-up Servicer or related to a substantial part of its
property, or the making by the Back-up Servicer of an assignment for the benefit
of creditors, or the failure by the Back-up Servicer generally to pay its debts
as such debts become due or if the Back-up Servicer shall admit in writing its
inability to pay its debts as they become due, or the taking of corporate action
by the Back-up Servicer in furtherance of any of the foregoing.
 
“Back-up Servicer Fee”:  The monthly fees payable on each Payment Date to the
Back-up Servicer in consideration for the Back-up Servicer’s performance of its
duties hereunder, as set forth in the Back-up Servicer Fee Schedule.
 
“Back-up Servicer Fee Schedule”:  That certain “Schedule of Fees as Backup
Servicer for $150,000,000.00 (Approximate)”, dated as of December 29, 2010.
 
“Bankruptcy Code”: The United States Bankruptcy Code, Title 11 of the United
States Code, as amended from time to time, and any successor statute.
 
“Blended Net Investment”:  Means, with respect to any Contract, the amortized
total cost of the equipment related to that Contract as determined in accordance
with GAAP and as set forth on the Servicer’s lease accounting system “Infolease
System” under the field “Blended Net Investment”.
 
“Book-Entry Notes”:  Notes registered in the name of a Security Depository or
its nominee as described in Section 2.02(b) of the Indenture.
 
“Booked Residual”:  With respect to any Contract on any date of determination,
the residual value of the Equipment subject to such Contract, as reflected in
LEAF Commercial Capital’s (or an Affiliate’s) servicing system on the date such
Contract was booked on LEAF Commercial Capital’s (or an Affiliate’s) servicing
system.
 
“Business Day”:  Any day other than (i) a Saturday or Sunday, or (ii) a day on
which banking institutions in New York City, the city in which the Servicer is
located or the city in which the corporate trust office of the Trustee is
located are authorized or obligated by law or executive order to be closed.
 
“Calculation Date”:  Means, unless the context requires otherwise, the close of
business on the last day of a Collection Period.
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
“Capitalized Interest Account”:  The trust account created and maintained
pursuant to Section 13.02 of the Indenture; provided, that in no event shall the
Capitalized Interest Account be other than an Eligible Account.
 
“Class”:  With respect to the Notes, the designation of Class A, Class B, Class
C, Class D, Class E-1 or Class E-2, with the specific senior or subordinated
rights related to such designation as are identified in the Indenture.
 
“Class A Buyout Notice”:  Has the meaning assigned in Section 6.16 of the
Indenture.
 
“Class A Buyout Price”:  Has the meaning assigned in Section 6.16 of the
Indenture.
 
“Class A Noteholder”:  A Holder of Class A Notes.
 
“Class A Notes”:  The Equipment Contract Backed Notes, Series 2010-A, Class A
issued by LEAF Capital Funding SPE A, LLC, pursuant to the Indenture, with a
maximum Outstanding Note Balance of $118,351,000, unless increased pursuant to
the Optional Commitment Increase.
 
“Class B Noteholder”:  A Holder of Class B Notes.
 
“Class B Notes”:  The Equipment Contract Backed Notes, Series 2010-A, Class B
issued by LEAF Capital Funding SPE A, LLC, pursuant to the Indenture, with a
maximum Outstanding Note Balance of $10,631,000, unless increased pursuant to
the Optional Commitment Increase.
 
“Class C Noteholder”:  A Holder of Class C Notes.
 
“Class C Notes”:  The Equipment Contract Backed Notes, Series 2010-A, Class C
issued by LEAF Capital Funding SPE A, LLC, pursuant to the Indenture, with a
maximum Outstanding Note Balance of $7,417,000, unless increased pursuant to the
Optional Commitment Increase.
 
“Class D Noteholder”:  A Holder of Class D Notes.
 
“Class D Notes”:  The Equipment Contract Backed Notes, Series 2010-A, Class D
issued by LEAF Capital Funding SPE A, LLC, pursuant to the Indenture, with a
maximum Outstanding Note Balance of $7,417,000, unless increased pursuant to the
Optional Commitment Increase.
 
“Class E-1 Noteholder”:  A Holder of Class E-1 Notes.
 
“Class E-1 Notes”:  The Equipment Contract Backed Notes, Series 2010-A, Class
E-1 issued by LEAF Capital Funding SPE A, LLC, pursuant to the Indenture, with a
maximum Outstanding Note Balance of $6,184,000, unless increased pursuant to the
Optional Commitment Increase.
 
“Class E-2 Noteholder”:  A Holder of Class E-2 Notes.
 
“Class E-2 Notes”:  The Equipment Contract Backed Notes, Series 2010-A, Class
E-2 issued by LEAF Capital Funding SPE A, LLC, pursuant to the Indenture, with a
maximum Outstanding Note Balance of $4,945,000, unless increased pursuant to the
Optional Commitment Increase.
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
“Class E-2 Purchaser”:  LEAF Commercial Capital, Inc..
 
“Class E-2 Note Purchase Agreement”:  Means the Class E-2 Note Purchase
Agreement, dated December 31, 2010, among the Originator, the Issuer, the
Servicer, the Class E-2 Note Purchaser and the other Noteholders from time to
time party thereto.
 
“Closing Date”:  December 31, 2010.
 
“Code”:  The Internal Revenue Code of 1986, as amended.
 
“Co-Trustee”:  The meaning set forth in Section 7.12 of the Indenture.
 
“Collateral”:  The meaning set forth in the Granting Clause of the Indenture.
 
“Collateral Purchase Notice Date”:  Has the meaning set forth in Section 6.18(c)
of the Indenture.
 
“Collection Account”:  The segregated trust accounts and any related
sub-accounts created and maintained pursuant to Section 13.02 of the Indenture;
provided that in no event shall the Collection Account be other than an Eligible
Account.
 
“Collection Costs”:  With respect to any Contract and subject to the Servicer’s
standard of care set forth in Section 3.02 of the Servicing Agreement,
reasonable costs and expenses incurred by the Servicer (including reasonable
attorney’s fees and out-of-pocket expenses) and payable to Persons other than
Affiliates of the Servicer in connection with the realization, attempted
realization or enforcement of rights and remedies upon such Contract and as
further described in Section 3.08 of the Servicing Agreement.
 
“Collection Period”:  With respect to any Payment Date, the period commencing on
the first day of the immediately preceding calendar month and ending on the last
day of such calendar month.
 
“Collections”:  As of any determination date, the sum of all amounts collected
during a Collection Period under or in respect of the Contract Assets,
including, without limitation, all amounts consisting of Scheduled Payments,
Contract Repurchase Prices, Guaranty Amounts, Insurance Proceeds and other
Recoveries and Residual Receipts, but excluding any amounts consisting of
Security Deposits.
 
“Commission”:  Means the United States Securities and Exchange Commission.
 
“Committed Noteholder Percentage”:  With respect to a Noteholder, such
Noteholder's Adjusted Commitment of a Class of Notes, expressed as a percentage
of the aggregate Adjusted Commitments of all Noteholders of such Class.
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
“Commitment”:  Shall have the meaning set forth in Section 3(a) of each of the
Note Purchase Agreement and Class E-2 Note Purchase Agreement, as applicable.
 
“Commitment Schedule”:  With respect to the Note Purchase Agreement or Class E-2
Note Purchase Agreement, as applicable, the schedule of maximum Outstanding Note
Balances for each Noteholder, attached as Schedule A to the Note Purchase
Agreement or Class E-2 Note Purchase Agreement, as applicable, as such amounts
may be adjusted from time to time pursuant to an Optional Commitment Increase or
pursuant to Transfer Supplement(s) executed by such Noteholder and its
assignee(s) and delivered to the Administrative Agent.
 
“Contract”:  As of any date of determination, a lease (including the master
lease, if applicable), a loan, a leveraged lease loan, conditional sale or
similar equipment finance contract conveyed on an Acquisition Date by the
Originator to the Issuer pursuant to the Purchase and Contribution Agreement and
pledged to the Trustee in accordance with the Transaction Documents and
including any substitutions therefor; provided that, from and after the date
that such Contract is repurchased, substituted or released from the lien of the
Indenture, each in accordance with the requirements of the Transaction
Documents, such Contract shall no longer constitute a “Contract”.
 
“Contract Assets”:  Collectively, as of any date of determination, (a) each
Contract that is listed on the Contract Schedule from time to time, (b) all
Receivables related thereto, (c) the interest of the Issuer in the Equipment
related thereto, (d) the related Contract Files, (e) all other Related Security,
and (f) any and all income and proceeds of the foregoing.
 
“Contract File”:  With respect to each Contract, the following documentation
(unless otherwise permitted by the Majority Holders): (a) the one and only
executed original counterpart of such Contract (bearing the original signature
of an employee of the Originator, or if the contract was not originated by the
Originator, the originator thereof, together with an original or facsimile copy
of the signature of the lessee) in the Servicer’s possession, or if the LEAF
Parties are not in possession of such original, a machine copy thereof certified
by an officer of the Servicer or the Originator that such copy is a true and
complete copy thereof; (b) copies of all UCC financing statements required to be
filed to perfect the security interest in the related Equipment and the Related
Security related thereto (except with respect to a Contract related to Equipment
that had a Blended Net Investment of less than (A) if such Contract is a secured
loan or finance lease that provides for a $1 purchase option, $25,000, or (B) if
such Contract provides for a “fair market value” purchase option, $50,000); and
(c) copies of any additional documents (other than Servicing Documents) that the
Servicer keeps on file with respect to such Contract, including copies of an
Insurance Policy (for Contracts with an original equipment cost over $100,000),
if any, evidence of insurance, if any, and any other copies of documents
evidencing or related to any Insurance Policy with respect to such Contract.
 
“Contract Repurchase Price”:  Means, with respect to any Contract repurchased by
the Originator pursuant to the Purchase and Contribution Agreement, repurchased
by the Servicer pursuant to the Servicing Agreement, or removed from the
Collateral by the Issuer pursuant to the Indenture, the sum of (a) the
Discounted Contract Balance (computed without giving effect to clauses (b) and
(c) of the definition of Discounted Contract Balance and without duplication of
amounts) of the related Contract on the date of determination on or immediately
preceding the
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
 
date when the Contract is removed or repurchased, plus (b) any Scheduled
Payments with respect to the Contract due on or prior to such date of
determination but not received through such date of determination, minus (c) the
Discounted Contract Balance of any Contract provided in substitution therefor.
 
“Contract Schedule”:  The list of Contracts that are the subject of the
transactions contemplated by the Transaction Documents, which list shall include
(a) those Contracts listed on the Assignment Agreement delivered on the Closing
Date and attached to the Indenture as Schedule I plus (b) any Contracts listed
on an Amendment to Contract Schedule as a result of the addition of any
Substitute Contract or Purchased Contract listed on any Assignment Agreement
delivered after the Closing Date, less (c) any Contracts deleted as a result of
a repurchase, substitution therefor, or release thereof pursuant to the
Transaction Documents.  The Contract Schedule shall include with respect to each
Contract:  (A) the LEAF Contract Number; (B) the name of the Obligor; (C) the
State of the Obligor’s billing address; (D) the Discounted Contract Balance as
of the related Cut-Off Date; (E) whether such Contract is a Delinquent Contract;
(F) the remaining term; and (G) the original cost of the Equipment (but the
Custodian need not verify such original cost).  The Contract Schedule shall also
include with respect to each Substitute Contract:  (A) the LEAF Contract Number
of the Contract being replaced and (B) the Discounted Contract Balance of the
Contract being replaced as of the related Cut-Off Date.  The Contract Schedule
kept by the Trustee at its Corporate Trust Office shall be the definitive
Contract Schedule for all purposes of the Indenture, absent manifest error (in
which case the Contract Schedule shall be all schedules attached to any
Officer’s Certificate delivered by the Servicer or the Issuer, to the Trustee
relating to the Contract Schedule).
 
“Control Party”: Means either (X) if the Administrative Agent owns or
beneficially controls Notes with an aggregate Outstanding Note Balance of at
least $50,000,000, the Administrative Agent or (Y) if the Administrative Agent
neither owns nor beneficially controls Notes with an aggregate Outstanding Note
Balance of at least $50,000,000, (a) so long as any Class A Notes are
outstanding, the Class A Noteholders representing 66-2/3% of the Outstanding
Note Balance of the Class A Notes, (b) after the Class A Notes have been paid in
full and for so long as any Class B Notes remain outstanding, the Class B
Noteholders representing 66-2/3% of the Outstanding Note Balance of the Class B
Notes, (c) after the Class A Notes and the Class B Notes have been paid in full
and for so long as any Class C Notes remain outstanding, the Class C Noteholders
representing 66-2/3% of the Outstanding Note Balance of the Class C Notes, (d)
after the Class A Notes, the Class B Notes and the Class C Notes have been paid
in full and for so long as any Class D Notes remain outstanding, the Class D
Noteholders representing 66-2/3% of the Outstanding Note Balance of the Class D
Notes, (e) after the Class A Notes, the Class B Notes, the Class C Notes and the
Class D Notes have been paid in full and for so long as any Class E-1 Notes
remain outstanding, the Class E-1 Noteholders representing 66-2/3% of the
Outstanding Note Balance of the Class E-1 Notes or (f) after the Class A Notes,
the Class B Notes, the Class C Notes, the Class D Notes and the Class E-1 Notes
have been paid in full and for so long as any Class E-2 Notes remain
outstanding, the Class E-2 Noteholders representing 66-2/3% of the Outstanding
Note Balance of the Class E-2 Notes.
 
“Conveyance Date”: Has the meaning set forth in Section 2.1(e) of the Purchase
and Contribution Agreement.
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
“Conveyed Assets”: Has the meaning set forth in Section 2.1(a) of the Purchase
and Contribution Agreement.
 
“Corporate Trust Office”:  The designated corporate trust office of the Trustee
located, at the time of the execution of the Indenture at 60 Livingston Avenue,
EP-MN-WS3D, St. Paul, MN 55107, Attention: LEAF Capital Funding SPE A, LLC,
Equipment Contract Backed Notes, Series 2010-A, or at such other address as the
Trustee may designate from time to time by notice to the parties to the
Transaction Documents, or the principal corporate trust office of any permitted
successor Trustee under the Indenture.
 
“Credit and Collection Policies”:  Means the written collection and servicing
policies of the Servicer, as in effect on the Closing Date, copies of which were
delivered to the Back-up Servicer prior to the Closing Date, as amended with
prior written consent of the Control Party (in the case of material amendments)
from time to time in accordance with Section 3.01(c)(ix) of the Servicing
Agreement; provided that if LEAF Commercial Capital (or an Affiliate) is not the
Servicer, the term “Credit and Collection Policies” shall mean the written
collection and servicing procedures of such successor Servicer as provided to
the Trustee at the time such Person becomes successor Servicer.
 
“Cumulative Net Loss Trigger Event”:  Has the meaning set forth in Section
6.01(a)(ix) of the Servicing Agreement.
 
“Cumulative Net Loss Percentage”:  Means, with respect to any Collection Period,
the percentage equivalent of a fraction, (i) the numerator of which is the
excess of (a) the Discounted Contract Balance (immediately prior to becoming a
Defaulted Contract) of all Contracts that became Defaulted Contracts during such
Collection Period and all prior Collection Periods and remain Defaulted
Contracts over (b) the aggregate amount of all Recoveries collected by the
Servicer with respect to such Defaulted Contracts and (ii) the denominator of
which is the sum of the Discounted Contract Balances of all Contracts as of
their respective Cut-Off Dates.
 
“CUSIP Required Document”: Means any document required by Standard & Poor’s
CUSIP Service Bureau to issue CUSIP numbers for each Class of Notes.
 
“Custodian”:  Initially means U.S. Bank National Association, or such other
party as is appointed in accordance with Article VIII of the Indenture to act as
custodian to receive, inventory and maintain possession of the Contract Files in
accordance with the requirements of the Indenture.
 
“Custodian Certificate”:  The certificate, substantially in the form of Exhibit
H attached to the Indenture, delivered by the Custodian to the Trustee and the
Issuer pursuant to Section 4.03 of the Indenture.
 
“Custodian Fee”:  Means the monthly fee payable on each Payment Date to the
Custodian in an amount equal to the greater of (i) $60.00 and (ii) the actual
per file fees, based on the Custodian’s schedule of fees then in effect,
incurred during the related Collection Period with respect to activities
involving the Contract Assets during such Collection Period, as further
described in the Custodian Fee Schedule.
 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
“Custodian Fee Schedule”:  That certain “Schedule of Fees as Custodian for
$150,000,000 (Approximate)”, dated as of December 29, 2010.
 
“Cut-Off Date”:  Means, with respect to each Substitute Contract and Purchased
Contract, the close of business on the last day of the calendar month
immediately preceding the calendar month in which such Substitute Contract or
Purchased Contract is pledged to the Trustee.
 
“Default”:  Any occurrence or circumstance which with notice or the lapse of
time or both would become an Event of Default, unless any such particular
occurrence or circumstance is waived as a “Default” in writing in accordance
with the provisions of the Indenture; provided that, unless and until any such
waiver is given, a “Default” shall be deemed to exist for all purposes under the
Transaction Documents, even if the occurrence or circumstance giving rise to
such Default is no longer continuing or has been cured.
 
“Default Notice Date”:  Has the meaning set forth in Section 6.16 of the
Indenture.
 
“Defaulted Contract”:  Any Contract:  (a) as to which an Insolvency Event has
occurred with respect to the Obligor where the related lease has been rejected
in the Obligor’s bankruptcy proceedings, (b) all or any portion of which has
been or should have been, in accordance with the Credit and Collection Policies,
written off on the Servicer's books as uncollectible, or (c) as to which more
than 10% of a Scheduled Payment remains unpaid for 181 days or more from the
original due date for such payment, without regard to any Servicer Advance,
provided that a Contract shall no longer be a Defaulted Contract for any purpose
of the Transaction Documents, upon the cure of the condition or event which
caused it to be a Defaulted Contract.
 
“Default Ratio”:  Means, with respect to any Determination Date, the quotient,
expressed as a percentage, of (a) the aggregate Discounted Contract Balance of
all Contracts as to which more than 10% of a Scheduled Payment was not received
by the Servicer within one hundred eighty-one (181) days after the original due
date for such Scheduled Payment, without regard to any Servicer Advance,
determined as of the end of the related Collection Period, divided by (b) the
aggregate Discounted Contract Balance of all Contracts as of the last day of the
related Collection Period.
 
“Deferred Interest”:  Has the meaning set forth in the definition of Note
Current Interest.
 
“Definitive Notes”:  Has the meaning set forth in Section 2.02(c) of the
Indenture.
 
“Delinquent Contract”:  Any Contract (a) as to which more than 10% of a
Scheduled Payment was not received by the Servicer within ninety-one (91) days
after the original due date for such Scheduled Payment, without regard to any
Servicer Advance and (b) that is not a Defaulted Contract; provided that a
Contract shall no longer be a Delinquent Contract for any purpose of the
Transaction Documents, upon the cure of the condition or event which caused it
to be a Delinquent Contract.
 
“Delinquent Contract (Medium Term)”:  Any Contract as to which more than 10% of
a Scheduled Payment was not received by the Servicer more than sixty-one (61)
days but fewer than ninety (90) days after the original due date for such
Scheduled Payment, without regard to
 
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
any Servicer Advance; provided that a Contract shall no longer be a Delinquent
Contract (Medium Term) for any purpose of the Transaction Documents, upon the
cure of the condition or event which caused it to be a Delinquent Contract
(Medium Term).
 
“Delinquent Contract (Short Term)”:  Any Contract as to which more than 10% of a
Scheduled Payment was not received by the Servicer more than thirty-one (31)
days but fewer than sixty (60) days after the original due date for such
Scheduled Payment, without regard to any Servicer Advance; provided that a
Contract shall no longer be a Delinquent Contract (Short Term) for any purpose
of the Transaction Documents, upon the cure of the condition or event which
caused it to be a Delinquent Contract (Short Term).
 
“Delinquency Ratio”: Means, with respect to any Determination Date, the
quotient, expressed as a percentage, of (a) the aggregate Discounted Contract
Balance of all Contracts as to which more than 10% of a Scheduled Payment was
not received by the Servicer within sixty-one (61) days after the original due
date for such Scheduled Payment, without regard to any Servicer Advance,
determined as of the end of the related Collection Period, divided by (b) the
aggregate Discounted Contract Balance of all Contracts as of the last day of the
related Collection Period.
 
“Determination Date”:  With respect to any Payment Date, a date which is
the eleventh day of the calendar month in which such Payment Date occurs, or if
such day is not a Business Day, the immediately preceding Business Day.
 
“Discount Rate”:  Means the sum of (i) 6.25% and (ii) the weighted average rate
under any Hedge Agreement, as determined by the Administrative Agent and the
Servicer.
 
“Discounted Contract Balance”: Means, with respect to any Contract, on any date
of determination, the sum of the present value of all of the remaining payments
becoming due under such Contract after the end of the prior Collection Period,
discounted monthly at the Discount Rate assuming (a) Scheduled Payments are due
on the last day of each Collection Period in which a Scheduled Payment is due;
(b) Scheduled Payments are discounted on a monthly basis using a 30-day month
and a 360-day year; and (c) Scheduled Payments are discounted to the last day of
the Collection Period prior to the Determination Date; provided, however, that
the Discounted Contract Balance of any (i) Defaulted Contract, (ii) Contract
with respect to which a prepayment in full has been made, (iii) Disposed
Contract, (iv) Contract purchased by the Originator or Servicer, as applicable,
pursuant to the Purchase and Contribution Agreement or the Servicing Agreement,
(v) Delinquent Contract, shall be equal to zero.
 
“Discounted Pool Balance”:  Means, as determined from time to time, the sum of
(a) the Discounted Contract Balances of all Contracts and (b) the Discounted
Residual Receipts.
 
In connection with the calculation of the Discounted Pool Balance: (x) if the
aggregate Discounted Contract Balance of all Delinquent Contracts (Short Term)
exceeds 4.00% of the aggregate Discounted Contract Balance of all Contracts,
then the aggregate of the Discounted Contract Balance of those Delinquent
Contracts (Short Term) in excess of the aforesaid maximum shall be equal to
zero; and (y) if the aggregate Discounted Contract Balance of all Delinquent
Contracts (Medium Term) exceeds 1.50% of the aggregate Discounted Contract
 
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
Balance of all Contracts, then the aggregate of the Discounted Contract Balance
of those Delinquent Contracts (Medium Term) in excess of the aforesaid maximum
shall be equal to zero.
 
 “Discounted Pool Balance Deficiency”:  Means that amounts on deposit in the
Collection Account are insufficient to reduce the Aggregate Outstanding Note
Balance to an amount lower than or equal to the Discounted Pool Balance plus
amounts then on deposit in the Prefunding Account and Reserve Account.
 
“Discounted Residual Receipts”:  Means, as determined from time to time, the
discounted projected Residual Receipts of all Contracts (assuming (1) such
projected Residual Receipts are received six (6) months from the end of the
related Contract term, (2) the collection rate for projected Residual Receipts
is equal to 30% of the Issuer’s related Booked Residual on the related residual
payment date and (3) a discount rate equal to the Discount Rate).
 
In connection with all calculations required to be made pursuant to the
Transaction Documents with respect to the determination of the Discounted
Residual Receipts on any determination date, the discounted projected Residual
Receipts for each Contract shall be calculated assuming: (a) the projected
Residual Receipts are discounted on a monthly basis using a 30-day month and a
360-day year and (b) the projected Residual Receipts are discounted to the last
day of the Collection Period prior to the determination date.
 
“Disposed Contract”:  Means, with respect to any Collection Period, a Contract
(other than a Defaulted Contract) for which either (a) all Residual Receipts
with respect to such Contract have been received or (b) its initial term has
expired and the residual value of the related Equipment has been determined to
be zero by the Servicer in accordance with the Servicer’s customary servicing
procedures; provided, however, that if four successive months have elapsed
without the Servicer receiving a payment towards Residual Receipts with respect
to such Contract, such Contract shall be deemed to be a Disposed Contract.  Once
a Contract is Disposed Contract, it shall be released to the Servicer.
 
“Drawing Request”:  Means a request, in substantially the form of Exhibit L
attached to the Indenture, delivered by the Issuer to the Paying Agent, that the
Issuer be allowed to draw on the amounts on deposit in the Prefunding Account,
so that it may acquire, from time to time, Purchased Contracts from the
Originator and the Originator’s interest in the related Equipment pursuant to
the Purchase and Contribution Agreement.
 
“DTC”:  Means The Depository Trust Company, a New York corporation and its
successors and assigns.
 
“Due Date”:  With respect to each Contract, each date on which a Scheduled
Payment is due thereunder.
 
 “EBITDA”:  Means, for LEAF Commercial Capital and its consolidated
Subsidiaries, for any applicable period, without duplication for any item set
forth below, the sum of net income, plus, to the extent deducted in determining
net income, the sum of amounts attributable to (a) Interest Expense, (b) income
tax expense, (c) depreciation, (d) amortization and (e) interest on subordinated
debt and plus or minus any mark-to-market gains or losses.
 
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
“Electronic Ledger”:  Means the electronic master record of the Contracts.
 
“Eligible Account”:  A segregated trust account or accounts maintained with the
corporate trust department of a federal or state-chartered depository
institution or trust company whose long-term unsecured debt obligations are
rated at least AA- by S & P, at least Aa3 by Moody’s and at least AA(low) by the
Rating Agency (if rated by the Rating Agency) and which has a minimum capital
and surplus of not less than $100,000,000.
 
“Eligible Contract”:  Means, as of the applicable Acquisition Date, a Contract
that satisfies the representations and warranties set forth in the Purchase and
Contribution Agreement.
 
“Eligible Investments”:  Any and all of the following:
 
(a)           direct obligations of, and obligations fully guaranteed by, the
United States of America or any agency or instrumentality of the United States
of America the obligations of which are backed by the full faith and credit of
the United States of America;
 
(b)           (i) demand and time deposits in, certificates of deposit of,
banker’s acceptances issued by or federal funds sold by any depository
institution or trust company (including the Trustee or its agent acting in their
respective commercial capacities) incorporated under the laws of the United
States of America or any State thereof and subject to supervision and
examination by federal or state authorities, provided that, at the time of such
investment or contractual commitment providing for such investment, such
depository institution or trust company has a short term unsecured debt rating
in the highest available rating categories of each of Moody’s, S & P, Fitch and
the Rating Agency (if rated by the Rating Agency), provided further that each
such investment has an original maturity of no more than two hundred seventy
(270) days, and (ii) such demand or time deposit or deposits are fully insured
by the Federal Deposit Insurance Corporation;
 
(c)           repurchase obligations with a term not to exceed thirty (30) days
with respect to any security described in clause (a) above and entered into with
a depository institution or trust company (acting as a principal) rated in the
highest available short term rating category by each of Moody’s, S & P, Fitch
and the Rating Agency (if rated by the Rating Agency)  at the time of such
investment; provided that collateral transferred pursuant to such repurchase
obligation must be of the type described in clause (a) above and must (i) be
valued weekly at current market price plus accrued interest, (ii) pursuant to
such valuation, equal, at all times, one hundred five percent (105%) of the cash
transferred by the Trustee in exchange for such collateral and (iii) be
delivered to the Trustee or, if the Trustee is supplying the collateral, an
agent for the Trustee, in such a manner as to accomplish perfection of a
security interest in the collateral by possession of certificated securities;
 
(d)           commercial paper having an original maturity of less than two
hundred seventy (270) days and issued by any corporation incorporated under the
laws of the United States of America or any State thereof which is unaffiliated
with any LEAF Party and has a short term unsecured debt rating in the highest
available rating category of each of the Moody’s, S & P, Fitch and the Rating
Agency (if rated by the Rating Agency) at the time of such investment;
 
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
(e)           a guaranteed investment contract rated in the highest available
rating category by each of Moody’s, S & P, Fitch and the Rating Agency (if rated
by the Rating Agency) or issued by an insurance company or other corporation
having a long term unsecured debt rating in the highest available rating
category of each of Moody’s, S & P, Fitch and the Rating Agency (if rated by the
Rating Agency) at the time of such investment; and
 
(f)           money market funds having ratings in the highest available rating
categories of each of Moody’s, S & P, and Fitch at the time of such investment
(which shall include money market funds for which the Trustee or an Affiliate
thereof is an advisor); any such money market funds which provide for demand
withdrawals being conclusively deemed to satisfy any maturity requirement for
Eligible Investments set forth in the Indenture.
 
The Trustee may purchase from or sell to itself or an affiliate, as principal or
agent, the Eligible Investments listed above.  All Eligible Investments shall be
made in the name of the Trustee for the benefit of the Secured Parties and no
such Eligible Investments shall mature later than the Business Day preceding the
next following Payment Date as required under Section 13.02(c) of the Indenture.
 
“Equipment”:  The equipment and other personal property (tangible or
intangible) of the type contemplated by the Credit and Collection Policies and
that is being financed under a Contract.
 
“Equity Interest”:  The one and only equity membership interest in the Issuer,
entitling the owner thereof to one hundred percent (100%) of the capital,
profits, losses and distributions in and from the Issuer, and one hundred
percent (100%) of voting rights of an equity member.
 
“ERISA”:  The Employee Retirement Income Security Act of 1974, as amended or any
successor statute thereto.
 
“Event of Default”:  Has the meaning set forth in Section 6.01 of the Indenture.
 
“Event of Servicing Termination”:  Has the meaning set forth in Section 6.01(a)
of the Servicing Agreement.
 
“Exception Report”:  Any report by the Custodian identifying exceptions
regarding Contract Assets.
 
“Exchange Act”:  Means the United States Securities Exchange Act of 1934, as
amended.
 
“Existing Indebtedness”:  Any indebtedness identified in an Assignment Agreement
that is secured in whole or in part by Contract Assets being acquired by the
Issuer, and paid off or  otherwise released, as of the related Acquisition Date.
 
“Fee Letter”: Means the Fee Letter, dated December 31, 2010, by LEAF Commercial
Capital, Inc. and Guggenheim Securities, LLC, as Administrative Agent.
 
“Final Due Date”:  With respect to each Contract, the final Due Date thereunder.
 
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
“Final Order”:  Means a final order of a court exercising proper jurisdiction in
an insolvency proceeding with respect to which the appeal period has expired
without an appeal having been filed.
 
“Fiscal Quarter”:  Each quarter of each fiscal year, which shall be the three
(3) months ended March 31, June 30, September 30 and December 31, unless the
Servicer has otherwise notified the Trustee, the Back-up Servicer and the
Control Party in writing prior to a change in its fiscal year.
 
“Fitch”: Means Fitch, Inc. and its successors in interest.
 
“Funding Date”:  Is as defined in Section 6C(a) of the Note Purchase Agreement
and Section 6C(a) of the Class E-2 Note Purchase Agreement.
 
“Funding Notice”:  Means a notice, substantially in the form of Exhibit M-1 or
Exhibit M-2 to the Indenture, which is required to be delivered pursuant to
Section 6C of the Note Purchase Agreement or Section 6C of the Class E-2 Note
Purchase Agreement, as applicable, as a condition to the obligations of the
related Noteholders to fund the Notes.
 
“GAAP”:  Generally accepted accounting principles as in effect in the United
States as may be in place from time to time, applied on a consistent basis. For
purposes of calculations made pursuant to the terms of the Indenture, GAAP will
be deemed to treat operating leases (where the LEAF entity is the lessee) in a
manner consistent with its current treatment under generally accepted accounting
principles as of the Closing Date, notwithstanding any modifications or
interpretive changes thereto that may occur thereafter.
 
“Global Notes”:  Means each Rule 144A Global Note, beneficial ownership and
transfers of which shall be made through book entries by the Security
Depository.
 
“Governmental Authority”:  Means any nation or government, any state or other
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any court or arbitrator having jurisdiction over any LEAF Party or any of
its properties.
 
“Grant”:  To grant, bargain, sell, warrant, alienate, remise, release, convey,
assign, transfer, mortgage, pledge, create and grant a security interest in and
right of set-off against, deposit, set over and confirm.  A Grant in any
collateral comprising the Collateral or of any instrument shall include all
rights, powers and options (but none of the obligations) of the granting party
thereunder, including the immediate and continuing right to claim, collect,
receive and receipt for payments in respect of the Contract Assets, or any other
payment due thereunder, to give and receive notices and other communications, to
make waivers or other agreements, to exercise all rights and options, to bring
proceedings in the name of the granting party or otherwise, and generally to do
and receive anything which the granting party is or may be entitled to do or
receive thereunder or with respect thereto.
 
“Guaranty Amounts”:  Any amounts paid by a guarantor (who is an Obligor) of a
particular Contract.
 
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
“Hedge Agreement”:  Means an agreement (which may consist of a master agreement,
together with any relevant schedules or confirmations) in the form agreed to by
the Issuer and a Hedge Provider as permitted in the Indenture.
 
“Hedge Provider”:  Means a hedge provider that (a) on the date of entering into
any Hedge Agreement in connection with funding any Contracts hereunder, has (i)
a rating of at least “R1 (middle)” by the Rating Agency for its unsecured,
un-guaranteed and otherwise unsupported short-term debt or (ii) a rating of at
least “A (high)” by the Rating Agency for its unsecured, un-guaranteed and
otherwise unsupported long-term debt, (b) in the Hedge Agreement, agrees to the
pledge of the rights of the Issuer thereunder to the Trustee and (c) satisfies
the Rating Agency’s criteria for hedge providers involved in similar equipment
securitization transactions.
 
“Impairment” shall mean, as of each Payment Date after the end of the Revolving
Period (or during the Revolving Period, if an Event of Default has occurred and
is continuing and the maturity of the Notes has been accelerated) an amount (as
calculated immediately prior to the distributions pursuant to Section 13.03(d)
of the Indenture), if any, equal to any Discounted Pool Balance
Deficiency.  Impairment with respect to each Class of Notes as of each Payment
Date will be allocated, first, to the Class E-2 Notes, in an amount equal to the
lesser of the Outstanding Note Balance of the Class E-2 Notes and the
Impairment, second, to the Class E-1 Notes, in an amount equal to the lesser of
the Outstanding Note Balance of the Class E-1 Notes and the Impairment not yet
allocated on such Payment Date, third, to the Class D Notes, in an amount equal
to the lesser of the Outstanding Note Balance of the Class D Notes and the
Impairment not yet allocated on such Payment Date, fourth, to the Class C Notes,
in an amount equal to the lesser of the Outstanding Note Balance of the Class C
Notes and the Impairment not yet allocated on such Payment Date, fifth to the
Class B Notes, in an amount equal to the lesser of the Outstanding Note Balance
of the Class B Notes and the Impairment not yet allocated on such Payment Date,
and sixth to the Class A Notes, in an amount equal to the lesser of the
Outstanding Note Balance of the Class A Notes and the Impairment not yet
allocated on such Payment Date.  For the avoidance of doubt, the allocation of
Impairment to a Class of Notes shall be used only for the calculation of Note
Current Interest with respect to such Class of Notes, and shall not reduce the
Outstanding Note Balance of such Class of Notes.
 
“Increased Commitment Date”:  Means a date on which the Commitments of the
Noteholders shall be increased pursuant to Section 3(a) of the Note Purchase
Agreement.
 
“Indenture”:  The Indenture, dated as of December 5, 2010, among the Issuer, the
Trustee, Administrative Agent and the Custodian, and any permitted supplements
or amendments thereto.
 
“Independent”:  When used with respect to any specified Person means such a
Person, who (a) is in fact independent of the Issuer and the Servicer, (b) does
not have any direct financial interest or any material indirect financial
interest in the Issuer or the Servicer or in any Affiliate thereof, (c) is not
connected with the Issuer or the Servicer as an officer, employee, promoter,
underwriter, trustee, partner, director, customer, supplier or person performing
similar functions, (d) is not a person controlling or under common control with
any such stockholder, customer, supplier or other person, and (e) is not a
member of the immediate family of any such stockholder, director, officer,
employee, customer, supplier or other person.  Whenever it is
 
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
herein provided that any Independent Person’s opinion or certificate shall be
furnished to the Trustee, such Person shall be identified by an Issuer Order,
and such opinion or certificate shall state that the signer has read this
definition and that the signer is Independent within the meaning hereof.
 
“Independent Accountants”:  Means any independent certified public accountants
of recognized national standing.
 
“Initial Maximum Revolving Facility Commitment”:  Means the sum of Outstanding
Note Balances for the Class A Notes, Class B Notes, Class C Notes, Class D
Notes, and Class E-1 Notes, as of the Closing Date; provided, however, that the
Initial Maximum Revolving Facility Commitment shall not exceed $50,000,000.
 
“Initial Payment Date” and “First Payment Date”:  February 15, 2011.
 
“Initial Purchaser”:  Means, with respect to each Class of Notes except for the
Class E-2 Notes, Guggenheim Securities, LLC.
 
“Insolvency Event”:  With respect to a specified Person, shall mean either of
the following events: (a) a case or proceeding shall have been commenced against
such Person seeking a decree or order in respect of such Person (i) under the
Bankruptcy Code, as now constituted or hereafter amended or any other applicable
federal, state or foreign bankruptcy, insolvency or other similar law, (ii)
appointing a custodian, receiver, liquidator, assignee, trustee or sequestrator
(or similar official) for such Person or of any substantial part of such
Person’s assets, or (iii) ordering the winding-up or liquidation of the affairs
of such Person, and such case or proceeding shall remain undismissed or unstayed
for sixty (60) days or more or such court shall enter a decree or order granting
the relief sought in such case or proceeding; or (b) the commencement by such
Person of a voluntary case under the Bankruptcy Code, as now constituted or
hereafter amended, or any other applicable federal, state or foreign bankruptcy,
insolvency or other similar law, or the consent by such Person to the entry of
an order for relief in an involuntary case under any such law, or the consent by
such Person to the appointment or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of such Person
for any substantial part of such Person’s assets, or the making by such Person
of any general assignment for the benefit of creditors, or the failure by such
Person generally to pay its debts as such debts become due, or the taking of
action by such Person in furtherance of any of the foregoing.
 
“Insurance Policy”:  With respect to an item of Equipment and a Contract, any
policy of insurance maintained by an Obligor pursuant to such Contract that
covers physical damage to the Equipment and general liability (including
policies procured by the Servicer on behalf of an Obligor).
 
“Insurance Proceeds”:  With respect to an item of Equipment, any amount received
during the related Collection Period pursuant to an Insurance Policy issued with
respect to the related Contract, net of any costs of collecting such amounts not
otherwise reimbursed.
 
“Insurer”:  Any insurance company or other Person providing any Insurance Policy
covering Equipment.
 
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
“Interest Accrual Period”:  With respect to any Payment Date, with respect to
each Class of Notes, the period commencing on and including the immediately
preceding Payment Date and ending on and including the day immediately preceding
such current Payment Date; provided that, in the case of the first Interest
Accrual Period, such Interest Accrual Period shall commence on the Closing Date,
and shall end on the day immediately preceding the Initial Payment Date.
 
“Interest Coverage Ratio”:  Means, as of any Determination Date, the ratio of
EBITDA as of that date to Interest Expense for the related Interest Accrual
Period.
 
“Interest Expense”:  Means the aggregate interest expense of LEAF Commercial
Capital and its consolidated Subsidiaries, determined in accordance with GAAP,
consistently applied, including (without duplication) the portion of capitalized
lease liabilities allocable to interest expense, plus (or minus) the net amount
payable (or receivable) under all Hedging Agreements, minus the sum of any
paid-in-kind interest expenses for the related Interest Accrual Period (but
excluding any mark-to-market gain or loss on any swap or other hedge
transaction).
 
“Investment Company Act”: Means the United States Investment Company Act of
1940, as amended.
 
“Investment Letter”:  Has the meaning set forth in Section 2.06(e)(ii)(B) of the
Indenture.
 
“Issuer”:  LEAF Capital Funding SPE A, LLC, and its successors and permitted
assigns under the Indenture.
 
“Issuer Address”:  LEAF Capital Funding SPE A, LLC, 110 S. Poplar Street, Suite
101, Wilmington, Delaware, 19801, and its telephone number is (800) 819-5556,
Attention:  Miles Herman, or such other address as is notified in writing to the
Trustee, Custodian, Back-up Servicer and the Noteholders not less than thirty
(30) days prior to the effectiveness of any change thereof.
 
“Issuer Order” and “Issuer Request”:  A written order or request signed by an
authorized officer of the Issuer and delivered to the Trustee.
 
“Joinder Supplement”:  With respect to the Note Purchase Agreement or Class E-2
Note Purchase Agreement, as applicable, an agreement in the form of
Exhibit B attached to such agreement (appropriately completed). 
 
“Joinder to Lockbox Intercreditor Agreement”:  The joinder agreement to the
Lockbox Intercreditor Agreement pursuant to which each of the Trustee and the
Issuer becomes a party to the Lockbox Intercreditor Agreement.
 
“Key-Man Event”:  Means the occurrence of any one of the following events: at
least two of Crit DeMent, Miles Herman and Dave English (i) are not employed in
a senior management position at LEAF Commercial Capital (ii) are not involved in
the day-to-day operations of LEAF Commercial Capital, or (iii) are not able to
perform substantially all of their duties as an employee of LEAF Commercial
Capital during any three month period, and, in each case, have not been replaced
by persons approved by the Control Party in writing within one hundred eighty
(180) days of any such event.
 
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
“LEAF Commercial Capital”:  Means LEAF Commercial Capital, Inc., a Delaware
corporation.
 
“LEAF Contract Number”:  The number assigned to a Contract by the Servicer,
which number is used to identify Contracts and the related Contract Assets for
all purposes under the Transaction Documents and the Lockbox Intercreditor
Agreement and for all purposes by the Servicer and its Affiliates, including on
the Custodian Certificate and any Officer’s Certificate delivered by the
Servicer or the Issuer, the Contract Schedule, the Monthly Servicing Report and
the Contract Files.
 
“LEAF Party”:  Means each of the Issuer, the Originator, and the Servicer.
 
“Level 1 Trigger”:  Means the occurrence and continuance of any one of the
following events, unless any such particular occurrence is waived as a “Level 1
Trigger” in writing by the Control Party:
 
 
(1)
as of any Determination Date following the Closing Date, the Three-Month Rolling
Average Delinquency Ratio shall exceed 4.50%;

 
 
(2)
as of any Determination Date following the Closing Date, the Three-Month Rolling
Average Default Ratio shall exceed 2.75%;

 
 
(3)
as of any Determination Date set forth in the table below, the Cumulative Net
Loss Percentage shall exceed the applicable trigger level set forth in the table
below (a “Cumulative Net Loss Trigger Event”):

 
Determination Dates (months) after the Closing Date
Cumulative
Net Loss
Trigger Level
1-6
1.75%
7-12
2.75%
13-18
3.25%
19-24
3.50%
25-30
3.75%
31-36
4.00%
37-42
4.25%
43-48
4.50%
49+
4.75%



 
(4)
the Senior Leverage Ratio of LEAF Commercial Capital shall exceed 8.00 to 1.00;

 
 
(5)
the Interest Coverage Ratio of LEAF Commercial Capital shall be less than 1.15
to 1.00; or

 
 
(6)
any Key-Man Event shall occur.

 
“LIBOR”:  Means, with respect to any calculation period (including any Interest
Accrual Period), the rate (expressed as a percentage per annum) for eurodollar
deposits for a one-month
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
period commencing on the first day of that interest period that appears on the
Reuters Screen LIBOR01 Page as of 11:00 a.m. (London time) on the LIBOR
Determination Date for that interest period.  If such a rate does not appear on
the Reuters Screen LIBOR01 Page, LIBOR will be determined on the basis of the
rates at which eurodollar deposits for a one-month period commencing on the
first day of that interest period and in a principal amount of not less than
$1,000,000 are offered to prime banks in the London interbank market by four
major banks in the London interbank market selected by the Trustee, at
approximately 11:00 a.m. (London time) on the LIBOR Determination Date for that
interest period.
 
“LIBOR Determination Date”:  Means the first Business Day of any Interest
Accrual Period or any other relevant interest rate period on which transactions
for eurodollar deposits are conducted in the London interbank market; provided
that, solely for the purposes of determining when there is a LIBOR Determination
Date, “Business Day” means any day other than (x) a Saturday or Sunday, (y) a
holiday in the United Kingdom of Great Britain and Northern Ireland or any other
day on which banks in London, England are permitted to close, or (z) a day on
which trading in securities on the London Stock Exchange is not conducted.
 
“Lien”:  Any security interest, lien, charge, pledge, equity or encumbrance of
any kind other than Permitted Liens.
 
“Lockbox”:  The post office or other lockbox to which Obligors have been
directed to remit payments.
 
“Lockbox Account”:  The deposit account (account number 153910088597) at the
Lockbox Bank in the name of “U.S. Bank NA as Securities Intermediary for LEAF
Financial and various lenders” or, if the Lockbox Intercreditor Agreement is
terminated or LEAF Commercial Capital (or an Affiliate) is no longer the
Servicer, such other Lockbox Account as is established by the then Servicer with
the consent of the Control Party.
 
“Lockbox Bank”:  Means U.S. Bank National Association and its successor in
interest or any successor approved in accordance with the Lockbox Intercreditor
Agreement.
 
“Lockbox Intercreditor Agreement”:  The Amended and Restated Lockbox
Intercreditor Agreement, dated as of April 18, 2005, among the Lockbox Bank, the
Servicer, certain other parties thereto and subsequent parties joined pursuant
to the terms thereof (including the Issuer and the Trustee), as amended,
supplemented or otherwise modified from time to time.
 
“Majority Holders”:  Means (i) if any Class A Notes are outstanding, the Holders
holding Notes evidencing more than fifty percent (50%) of the Outstanding Note
Balance of the Class A Notes, (ii) if no Class A Notes are outstanding, the
Holders holding Notes evidencing more than fifty percent (50%) of the
Outstanding Note Balance of the Class B Notes, (iii) if no Class A Notes or
Class B Notes are outstanding, the Holders holding Notes evidencing more than
fifty percent (50%) of the Outstanding Note Balance of the Class C Notes, (v) if
no Class A Class B Notes or Class C Notes are outstanding, the Holders holding
Notes evidencing more than fifty percent (50%) of the Outstanding Note Balance
of the Class D Notes, (vi) if no Class A Notes, Class B Notes, Class C Notes or
Class D Notes are outstanding, the Holders holding Notes evidencing more than
fifty percent (50%) of the Outstanding Note Balance of the Class E-
 
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
1 Notes, or (vii) if no Class A Notes, Class B Notes, Class C Notes, Class D
Notes or Class E-1 Notes are outstanding, the Holders holding Notes evidencing
more than fifty percent (50%) of the Outstanding Note Balance of the Class E-2
Notes.
 
“Mandatory Redemption”:  Is as defined in Section 11.01 of the Indenture.
 
“Mandatory Redemption Event”: Means the closing of a credit facility in an
amount equal to at least the Maximum Revolving Facility Commitment by LEAF
Commercial Capital.
 
“Maximum Revolving Facility Commitment”:  Means (i) from the Closing Date until
the Syndication Date, the Initial Maximum Revolving Facility Commitment, (ii)
from the Syndication Date (if that date occurs) until the Optional Commitment
Increase Date (if that date occurs), $150,000,000, and (iii) from the Optional
Commitment Increase Date (if that date occurs), $200,000,000.
 
“Monthly Servicing Report”:  The report prepared by the Servicer pursuant to
Section 13.09 of the Indenture and Section 4.01 of the Servicing Agreement,
substantially in the form of Exhibit A to the Servicing Agreement.
 
“Moody’s”:  Moody’s Investors Service, Inc. and its successors in interest.
 
“Noteholder”: The Person in whose name a Note is registered in the Note
Register, including each Person identified as a noteholder in a Transfer
Supplement or Joinder Supplement pursuant to which such Person became a party to
the Note Purchase Agreement or Class E-2 Note Purchase Agreement, as applicable.
 
“Note Current Interest”:  Means interest accrued during each Interest Accrual
Period and payable to the Noteholders of a Class on the related Payment Date;
provided, however, that with respect to each Class of Notes and on each Payment
Date, interest shall be deemed not to have accrued during the previous Interest
Accrual Period on an amount equal to the Impairment of such Class of Notes (such
interest that is deemed not to have accrued, “Deferred Interest”).
Notwithstanding the foregoing, if, on any subsequent Payment Date and with
respect to each Class of Notes, no Impairment is allocated to such Class of
Notes, all Deferred Interest for such Class of Notes shall be deemed to have
accrued during the immediately preceding Interest Accrual Period and be payable
on such Payment Date as Note Current Interest.
 
“Note Interest”:  Means, with respect to a Class of Notes and any Payment Date,
the sum of the Note Current Interest and any unpaid, overdue interest, if any,
for such Class.
 
“Note Owner”:  Means, with respect to a Book-Entry Note, the Person who is the
beneficial owner of such Book-Entry Note, as reflected on the books of the
Security Depository or on the books of a Person maintaining an account with such
Security Depository (directly as a Security Depository Participant or as an
indirect participant, in each case in accordance with the rules of such Security
Depository) or the Person who is the beneficial owner of such Book-Entry Note,
as reflected in the Note Register in accordance with Section 2.06 of the
Indenture.
 
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
“Note Purchase Agreement”:  Means the Note Purchase Agreement, dated December
31, 2010, among the Originator, the Issuer, the Servicer, the Initial Purchaser
and the other Noteholders from time to time parties thereto.
 
“Note Purchase Date”:  Means the date on which Notes are purchased pursuant to
Section 3(a) of the Note Purchase Agreement or Section 3(a) of the Class E-2
Note Purchase Agreement, as applicable, including the Closing Date.
 
“Note Rate”:  Means, with respect to each Class of Notes, the interest rate per
annum for that Class of Notes that is set forth in the table below:
 
Class A Notes
LIBOR + 2.50%
Class B Notes
LIBOR + 5.00%
Class C Notes
LIBOR + 7.00%
Class D Notes
LIBOR + 10.00%
Class E-1 Notes
LIBOR + 14.50%
Class E-2 Notes
0.50%



 
; provided, however, that upon the occurrence and during the continuance of any
Event of Default, “Note Rate” shall mean, with respect to each Class of Notes,
the applicable rate set forth in the table above plus 2.00%.
 
“Note Register” and “Note Registrar”:  Have the respective meanings set forth in
Section 2.06 of the Indenture.
 
“Notes”:  Any one or all of the Outstanding Equipment Contract Backed Notes,
Series 2010-A, issued by LEAF Capital Funding SPE A, LLC, pursuant to the
Indenture, in the aggregate maximum principal amount of (i) from the Closing
Date until the Syndication Date, $54,945,000 of all Classes, (ii) from the
Syndication Date (if that date occurs) until the Optional Commitment Increase
Date, $154,945,000 of all Classes, and (iii) from the Optional Commitment
Increase Date (if that date occurs), $204,945,000 of all Classes, or as the
context may require, a specific Class.
 
“Obligor”:  The borrower or lessee under each Contract, including any guarantor
of such Contract (other than any guarantor who is the vendor of the Equipment
the subject of such Contract or the Person who originated such Contract), and
their respective successors and assigns.
 
“Officer’s Certificate”:  A certificate signed by the Chairman of the Board, the
President, a Vice President, the Treasurer, the Controller, an Assistant
Controller, the Secretary, or any Assistant Secretary of the Person on whose
behalf the certificate is delivered, and delivered to the Trustee or the Initial
Purchaser, as the case may be.
 
“One-Time Successor Servicer Fee”:  Has the meaning set forth in Section 7.06 of
the Servicing Agreement.
 
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
“Opinion of Counsel”:  A written opinion of counsel who may, except as otherwise
expressly provided in the Indenture or required by the Control Party, be inside
(but only with respect to internal corporate matters) or outside counsel for the
Servicer, the Originator or the Issuer, as applicable, and who shall be
reasonably satisfactory to the Control Party and which opinion shall be
addressed to the Noteholders or the Trustee (as required by the applicable terms
of the Transaction Documents) and be in form and substance reasonably
satisfactory to the Control Party and the Trustee.
 
“Optional Commitment Increase”:  Means the increase of the Maximum Revolving
Facility Commitment to $200,000,000 upon the mutual consent of the Initial
Purchaser and LEAF Commercial Capital.
 
“Optional Commitment Increase Date”:  Means the date on which the Optional
Commitment Increase becomes effective.
 
“Optional Partial Redemption”:  Is as defined in Section 11.07 of the Indenture.
 
“Optional Redemption”:  Is as defined in Section 11.01 of the Indenture.
 
“Originator”:  LEAF Capital Funding, LLC, a Delaware limited liability company.
 
“Outstanding”:  With respect to Notes, as of any date of determination, all
Notes theretofore authenticated and delivered under the Indenture except:
 
(a)           Notes previously canceled by the Note Registrar or delivered to
the Note Registrar for cancellation;
 
(b)           Notes for whose payment money in the necessary amount has been
theretofore irrevocably deposited with the Trustee or any Paying Agent (other
than the Issuer) in trust for the Holders of such Notes (provided, however, that
if such Notes are to be redeemed, notice of such redemption has been duly given
pursuant to the Indenture or any provision therefor, satisfactory to the
Trustee, has been made, in accordance with Article XI of the Indenture); and
 
(c)           Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to the Indenture, unless proof satisfactory
to the Trustee is presented that any such Notes are held by a protected
purchaser; provided that, for purposes of determining whether the Noteholders of
the requisite principal amount of the Outstanding Notes have given any request,
demand, authorization, direction, notice, consent or waiver hereunder, Notes
beneficially owned, directly or indirectly, by the Issuer, any other obligor
upon the Notes, the Servicer, any Affiliate of the Issuer or of the Servicer or
such other obligor shall be disregarded and deemed not to be outstanding;
provided further that, in determining whether the Trustee will be protected in
relying on any such request, demand, authorization, direction, notice, consent
or waiver, only such Notes as a Responsible Officer of the Trustee knows to be
so owned shall be so disregarded.  For purposes of this definition, beneficial
ownership shall be determined in accordance with Rule 13d-3 promulgated by the
Commission pursuant to the Exchange Act.
 
“Outstanding Note Balance”:  With respect to any Class of Notes (including, for
purposes of accruing interest thereon, any Notes called for redemption but not
yet redeemed), as
 
 
 
- 22 -

--------------------------------------------------------------------------------

 
 
of any date of determination, the sum of all of the purchase prices received by
the Issuer for such Class of Notes pursuant to Section 3(a) or 3(b) of the Note
Purchase Agreement or Class E-2 Note Purchase Agreement, as applicable, less the
sum of all amounts actually distributed in respect of principal for such Class
of Notes as of such date.
 
“Overconcentration Test”:  Solely in the event that the sum of Discounted
Contract Balance of all Contracts (measured as of their respective Cut-Off
Dates) exceeds $25,000,000, means a test that is satisfied with respect to the
Purchased Contracts to be purchased by the Issuer on an Acquisition Date if each
of the following statements would be true immediately after the purchase by the
Issuer of such Purchased Contracts:
 
 
(1)
The weighted average Discounted Contract Balance of all Contracts (measured as
of their respective Cut-Off Dates) does not exceed $50,000.



 
(2)
The sum of the Discounted Contract Balances of all Contracts (measured as of
their respective Cut-Off Dates) related to any one Obligor does not exceed
$500,000.



 
(3)
The sum of the Discounted Contract Balances (measured as of their respective
Cut-Off Dates) of all Contracts arising from the largest two (2) Obligors in the
aggregate does not exceed 5.00% of the aggregate Discounted Contract Balances
(measured as of the Cut-Off Date for each Contract).



 
(4)
The sum of the Discounted Contract Balances (measured as of their respective
Cut-Off Dates) of all Contracts arising from the largest ten (10) Obligors in
the aggregate does not exceed 18.00% of the aggregate Discounted Contract
Balances (measured as of the Cut-Off Date for each Contract).



 
(5)
The weighted average original term of all Contracts (measured as of their
respective Cut-Off Dates) does not exceed fifty-seven (57) months with less than
5.00% of the Contracts having an original term between seventy-three (73) and
eighty-four (84) months.



 
(6)
The sum of the Discounted Contract Balances of all Contracts (measured as of
their respective Cut-Off Dates) with respect to which the related Subject
Equipment is located in the state with the largest aggregate Discounted Contract
Balances (measured as of the Cut-Off Date for each Contract) does not exceed
18.00% of the aggregate Discounted Contract Balances (measured as of the Cut-Off
Date for each Contract).



 
(7)
The sum of the Discounted Contract Balances of all Contracts (measured as of
their respective Cut-Off Dates) with respect to which the related Subject
Equipment is located in the states with the two largest aggregate Discounted
Contract Balances (measured as of the Cut-Off Date for each Contract) does not
exceed 30.00% of the aggregate Discounted Contract Balances (measured as of the
Cut-Off Date for each Contract).



 
(8)
The sum of the Discounted Contract Balances of all Contracts (measured as of
their respective Cut-Off Dates) with respect to which the related Subject
Equipment is located in Puerto Rico does not exceed 5.00% of the aggregate
Discounted Contract Balances (measured as of the Cut-Off Date for each
Contract).

 
 
 
- 23 -

--------------------------------------------------------------------------------

 

 
 
(9)
The sum of the Discounted Contract Balances of all Contracts (measured as of
their respective Cut-Off Dates) with respect to which the related Subject
Equipment is located in any state other than those identified in clause 7 above
does not exceed 10.00% of the aggregate Discounted Contract Balances (measured
as of the Cut-Off Date for each Contract).



 
(10)
The sum of the Discounted Contract Balances of all Contracts (measured as of
their respective Cut-Off Dates) with respect to which the Scheduled Payments are
not due on a monthly basis does not exceed 5.00% of the aggregate Discounted
Contract Balances (measured as of the Cut-Off Date for each Contract).



 
(11)
The weighted average Fair Isaac’s Small Business Scoring Service credit score of
the Obligors on all Contracts (measured as of their respective Cut-Off Dates) is
at least 198.



 
(12)
The sum of the aggregate Discounted Contract Balance of all Contracts (measured
as of their Cut-Off Dates) with respect to which the related Obligors do not
have a Fair Isaac’s Small Business Scoring Service credit score does not exceed
5.00% of the aggregate Discounted Contract Balances (measured as of the Cut-Off
Date for each Contract).



 
(13)
The sum of the Discounted Contract Balances of all Contracts (measured as of
their respective Cut-Off Dates) with respect to which the Subject Equipment is
copier equipment does not exceed (i) 80.00% of the aggregate Discounted Contract
Balances (measured as of the Cut-Off Date for each Contract) during the period
from the Closing Date to the date that is three (3) months after the Closing
Date, (ii) 70.00% of the aggregate Discounted Contract Balances (measured as of
the Cut-Off Date for each Contract) during the period from the date that is
three (3) months after the Closing Date to the date that is six (6) months after
the Closing Date, and (iii) 60.00% of the aggregate Discounted Contract Balances
(measured as of the Cut-Off Date for each Contract) from the date that is six
(6) months after the Closing Date.



 
(14)
The sum of the Discounted Contract Balances of all Contracts (measured as of
their respective Cut-Off Dates) with respect to which the Subject Equipment is
any type of equipment other than copier equipment does not exceed 30.00% of the
aggregate Discounted Contract Balances (measured as of the Cut-Off Date for each
Contract).



 
(15)
The sum of the Discounted Contract Balances of all Contracts (measured as of
their respective Cut-Off Dates) arising from the largest Vendor or the largest
two Vendors does not exceed 25.00% and 40.00%, respectively, of the aggregate
Discounted Contract Balances (measured as of the Cut-Off Date for each
Contract); provided, however, that Vendors with an investment grade rating from
S & P, Moody’s, Fitch or the Rating Agency of at least BBB shall be excluded
from this calculation. Notwithstanding any ratings of the Vendors, the sum of
the Discounted Contract Balances of all Contracts (measured as of their
respective Cut-Off Dates) arising from the largest two Vendors does not exceed
50.00% of the aggregate Discounted Contract Balances (measured as of the Cut-Off
Date for each Contract).



 
 
- 24 -

--------------------------------------------------------------------------------

 
 
 
(16)
The sum of the Discounted Contract Balances of all Contracts (measured as of
their respective Cut-Off Dates) that have projected Residual Receipts greater
than $101 does not exceed 65.00% of the aggregate Discounted Contract Balances
(measured as of the Cut-Off Date for each Contract).



 
(17)
The sum of the Discounted Contract Balances of all Contracts (measured as of
their respective Cut-Off Dates) with respect to which the Scheduled Payments are
materially different does not exceed 5.00% of the aggregate Discounted Contract
Balances (measured of the Cut-Off Date for each Contract).



 
(18)
The sum of the Discounted Contract Balances of all Contracts (measured as of
their respective Cut-Off Dates) with respect to which the final Scheduled
Payment is greater than five times the average Scheduled Payment of all
Contracts does not exceed 5.00% of the aggregate Discounted Contract Balances
(measured of the Cut-Off Date for each Contract).



 
(19)
The Discounted Residual Receipts (measured as of the respective Cut-Off Date of
each Contract) do not exceed 7.00% of the Discounted Pool Balance (measured as
of the respective Cut-Off Date of each Contract).



 
(20)
The sum of the Discounted Contract Balances of all Contracts (measured as of
their respective Cut-Off Dates) with respect to which the Subject Equipment is
not less than six (6) months old (at the commencement of the related Contract)
does not exceed 5.00% of the aggregate Discounted Contract Balances (measured as
of the Cut-Off Date for each Contract).



 
(21)
The sum of the Discounted Contract Balances of all Contracts (measured as of
their respective Cut-Off Dates) with respect to which the Subject Equipment is
copier equipment originated by the Originator in Philadelphia, Pennsylvania,
does not exceed 10.00% of the aggregate Discounted Contract Balances (measured
as of the Cut-Off Date for each Contract).



 
(22)
The sum of the Discounted Contract Balances of all Contracts (measured as of
their respective Cut-Off Dates) with respect to which the Subject Equipment is
copier equipment originated by the Originator in Moberly, Missouri, is at least
31.00% of the aggregate Discounted Contract Balances (measured as of the Cut-Off
Dates for each Contract) originated by the Originator in Moberly, Missouri.



 
(23)
The sum of the Discounted Contract Balances of all Contracts (measured as of
their respective Cut-Off Dates) with respect to which the Subject Equipment is
(x) (i) automotive, (ii) computer, (iii) garment, (iv) or healthcare equipment
originated by the Originator in Philadelphia, Pennsylvania, or (y) office
equipment originated by the Originator in Moberly, Missouri, does not exceed
30.00% of the aggregate Discounted Contract Balances (measured as of the Cut-Off
Date for each Contract); provided that the sum  of the Discounted Contract
Balances of all Contracts (measured as of their respective Cut-Off Dates) with
respect to which the Subject Equipment is equipment of the type listed in any
one of the categories described in (x)(i), (x)(ii), (x)(iii), (x)(iv) or (y)
above does not exceed 10.00% of the aggregate Discounted Contract Balances
(measured as of the Cut-Off Date for each Contract).



 
 
- 25 -

--------------------------------------------------------------------------------

 
 
(24)
The sum of the Discounted Contract Balances of all Contracts (measured as of
their respective Cut-Off Dates) with respect to which the Subject Equipment is
water purification equipment originated by the Originator in Moberly, Missouri,
does not exceed 5.00% of the aggregate Discounted Contract Balances (measured as
of the Cut-Off Date for each Contract).



 
(25)
The sum of the Discounted Contract Balances of all Contracts (measured as of
their respective Cut-Off Dates) with respect to which the Subject Equipment is
computer equipment originated by the Originator in Moberly, Missouri, does not
exceed 1.00% of the aggregate Discounted Contract Balances (measured as of the
Cut-Off Date for each Contract).



 
(26)
The sum of the Discounted Contract Balances of all Contracts (measured as of
their respective Cut-Off Dates) that are Progress Payment Contracts does not
exceed 5.00% of the aggregate Discounted Contract Balances (measured as of the
Cut-Off Date for each Contract).

 
“Ownership Interest”:  Means, with respect to any Note, any ownership interest
in such Note, including any interest in such Note as the Noteholder thereof and
any other interest therein, whether direct or indirect, legal or beneficial.
 
“Paying Agent”:  The Trustee (or any other Person that meets the eligibility
standards for the Trustee set forth in Section 7.08 of the Indenture and that is
authorized pursuant to Section 7.15 of the Indenture to pay the principal of or
interest on any Notes on behalf of the Issuer).
 
“Payment Date”:  The first Payment Date will be February 15, 2011, and each
subsequent Payment Date will be the 15th day of each month, or if such date is
not a Business Day, the business day immediately following such 15th day.
 
“Percentage Interest”:  As to any Noteholder and the Note Purchase Agreement or
the Class E-2 Note Purchase Agreement, as applicable, at any time of
determination, the percentage equivalent of a fraction the numerator of which
shall be an amount equal to the portion of the Outstanding Note Balance with
respect to a Class of Notes owing to such Noteholder (or, if no funding has
occurred under such Notes held by such Noteholder, the amount of its Commitment
under such note purchase agreement) at such time (after giving effect to all
Sales effective on or prior to such time of determination) and the denominator
of which shall be an amount equal to the aggregate Outstanding Note Balances for
all Notes under such Class (or, if no fundings have occurred under any Notes of
such Class, the aggregate of all Commitments under such note purchase agreement)
at such time under such Note Purchase Agreement.
 
 
- 26 -

--------------------------------------------------------------------------------

 
 
“Permissible Hedge Amount”:  Means, as of any Determination Date during any
Interest Accrual Period, an amount that is between 95% and 105% of the
Discounted Pool Balance during that Interest Accrual Period.
 
“Permitted Liens”:  Means (i) liens created under the Indenture in favor of the
Trustee for the benefit of the Secured Parties, (ii) Liens created under the
Assignment Agreements in favor of the Issuer, (iii) Liens for taxes not yet due
and payable and for which adequate reserves are maintained in accordance with
GAAP, (iv) mechanics’ liens filed on any Equipment that attach after the
applicable Cut-Off Date and are not yet due and payable and if unpaid would not
materially impair the value of such Equipment, (v) mechanics’ liens, property
tax liens and other liens arising on the Equipment through an Obligor to the
extent the Servicer has determined in good faith in accordance with its Credit
and Collection Policies to not make an advance to discharge, and (vi) any
Obligor’s right to quiet enjoyment and possession of any Equipment under the
applicable Contract.
 
“Person”:  Any individual, corporation, limited liability company, partnership,
association, joint-stock company, trust (including any beneficiary thereof),
unincorporated organization or other entity or government or any agency or
political subdivision thereof.
 
“Plan”:  An “employee benefit plan,” as defined in Section 3(3) of ERISA or a
“plan” within the meaning of Section 4975(e)(1) of the Code.
 
“Prefunding Account”:  The trust account created and maintained pursuant to
Section 13.02 of the Indenture; provided, that in no event shall the Prefunding
Account be other than an Eligible Account.
 
“Prepayment”:  With respect to a Collection Period and a Contract (except a
Defaulted Contract), (i) the payment by the related Obligor of all remaining
Scheduled Payments due on such Contract or (ii) as defined in the Credit and
Collection Policies, so long as such amount is designated by the Obligor as a
prepayment and the Servicer has consented to such prepayment. Advance Payments
and Residual Receipts are not “Prepayments.”
 
“Prepayment Amount”:  In the event that an Obligor requests an upgrade or
trade-in of Equipment under a Contract and the Servicer has agreed to such
request, the payment by the Servicer of an amount equal to the sum, without
duplication, of (i) the Discounted Contract Balance as of the date of
reconveyance, (ii) one month’s interest thereon at the Discount Rate, (iii) the
discounted portion of the Booked Residual for such Contract and (iv) any
Scheduled Payments due and outstanding under such Contract that have not been
paid by the Obligor, all in connection with the removal of such Equipment and
the related Contract from the Collateral.
 
“Proceeding”:  Any suit in equity, action at law or other judicial or
administrative proceeding.
 
“Progress Payment Contract”:  Means a Contract documented with staged fundings
accepted by the Obligor.
 
 
- 27 -

--------------------------------------------------------------------------------

 
 
“Purchase and Contribution Agreement”:  Means the Purchase and Contribution
Agreement, dated as of December 5, 2010, between the Originator, as seller, and
the Issuer, as purchaser.
 
“Purchase Price”:  Means, with respect to Contracts sold pursuant to any
Assignment Agreement, the payment amount identified in Section 2 of such
Assignment Agreement.
 
“Purchased Contracts”: means those Contracts purchased by the Issuer, and
pledged to the Trustee, with the amounts on deposit in the Prefunding Account.
 
“QIB”:  Means a “qualified institutional buyer” within the meaning of Rule 144A.
 
“Rating Agency”:  DBRS, Inc.
 
“Rating Agency Condition”:  Means, with respect to any action and a Class of
Notes, that the Rating Agency that shall have rated that Class shall have been
given at least ten (10) Business Days (or such shorter period as is acceptable
to the Rating Agency) prior written notice thereof.
 
“Rating Downgrade”:  Shall have the meaning set forth in Section 6B(d) of the
Note Purchase Agreement and Class E-2 Note Purchase Agreement, as applicable.
 
“Receivable”:  As of any date of determination, all Scheduled Payments and all
other income, payments and proceeds of the Contracts (including Guaranty
Amounts, Servicing Charges, Insurance Proceeds and other Recoveries or Residual
Receipts) that are (1) collected on or after the applicable Cut-Off Date or (2)
Advance Payments collected by the Servicer before the applicable Cut-Off Date
but due in Collection Periods commencing on and after the applicable Cut-Off
Date, and any Recoveries thereon; provided that, from and after the date, if
any, on which the related Contract Assets are repurchased in accordance with
Section 6.1(a) or Section 6.1(b) of the Purchase and Contribution Agreement,
substituted pursuant to Section 3.04 of the Servicing Agreement or repurchased
pursuant to Section 3.09 of the Servicing Agreement, such Receivable shall no
longer constitute a “Receivable” for purposes of the Transaction Documents.
 
“Record Date”:  With respect to each Payment Date, at the close of business on
the Business Day immediately preceding such Payment Date; provided however, that
the Record Date for any Class of Notes issued as a Definitive Note shall be the
close of business on the last Business Day of the calendar month immediately
preceding the applicable Payment Date.
 
“Recourse Limit”:  Means 10.00% multiplied by the sum of (A) the lesser of (x)
the highest aggregate Discounted Contract Balance of all Contracts (as measured
on their respective Conveyance Dates) which are transferred by the Seller to the
Purchaser from time to time on and after the Closing Date but prior to the first
Takeout Transaction, if any, and (y) the Maximum Revolving Facility Commitment,
and (B) the aggregate Discounted Contract Balance of all Contracts (as measured
on their respective Conveyance Dates) which are transferred by the Seller to the
Purchaser from time to time after each Takeout Transaction (the existence of
each such Takeout Transaction to be certified by delivery of the Officer's
Certificate of the Servicer pursuant to Section 11.07 of the Indenture).
 
 
 
- 28 -

--------------------------------------------------------------------------------

 
 
“Recoveries”:  For any Collection Period occurring after the date on which any
Contract becomes a Defaulted Contract, all amounts received in respect of a
Defaulted Contract, including, without limitation, amounts received in
connection with the sale or other disposition of the related Equipment,
Insurance Proceeds with respect to the related Equipment, legal judgments and
settlements, collection agency efforts, or any other payments made by or on
behalf of the related Obligor, net of contingency expenses, in connection with
such Defaulted Contract; provided, that in no event may Recoveries in respect of
a Defaulted Contract be less than zero.
 
“Redemption Date”:  The Business Day elected by the Issuer pursuant to Section
11.01(a) of the Indenture for an Optional Redemption, the Business Day elected
by the Issuer pursuant to Section 11.01(b) of the Indenture for a Mandatory
Redemption, the Business Day set by the Trustee pursuant to Section 11.06 of the
Indenture for an Auction Call Redemption, or any other Business Day mutually
determined by the Issuer, the Noteholders and the Trustee.
 
“Redemption Price”:  With respect to any Note as of the Redemption Date, the
Outstanding Note Balance of the Notes, together with interest accrued thereon to
the Redemption Date.
 
“Registered Holder”:  The Person whose name appears on the Note Register on the
applicable Record Date.
 
“Related Security”:  With respect to any Contract, all liens, security
interests, guarantees, indemnities, warranties, letters of credit and other
agreements securing or supporting payment on any Receivable or relating to any
Equipment, including, with respect to any Receivables, any “supporting
obligations” (as defined in 9-102 of the UCC) therefor, and all rights with
respect to any vendors, dealers or manufacturers of the Equipment or other
originators, including those arising under private label leases, all rights
under any purchase or vendor agreements relating thereto, and all rights of the
Originator and its assignees with respect to the Contracts and related Equipment
under the Purchase and Contribution Agreement.
 
“Release Agreement”:  The notice regarding prepayment of Existing Indebtedness
and release of related collateral, substantially in the form of Exhibit I
attached to the Indenture.
 
“Reporting Date”:  The 11th day of each month or, if such day is not a Business
Day, the next succeeding Business Day.
 
“Reserve Account”:  The trust account created and maintained pursuant to
Section 13.02 of the Indenture; provided, that in no event shall the Reserve
Account be other than an Eligible Account.
 
“Residual Receipts”:  Means, without duplication, (a) all proceeds of the sale
of Equipment received by the Servicer at the end of the related Contract,
whether to the related Obligor or to a third party, (b) any amounts collected by
the Servicer as judgments against an Obligor or others related to the failure of
such Obligor to pay any required amounts relating to the Booked Residual under
the related Contract or to return the Equipment, (c) all proceeds from renewal
payments made for the continued use of the Equipment after the original date of
termination of the related Contract plus (d) any amounts not otherwise described
above which
 
 
 
- 29 -

--------------------------------------------------------------------------------

 
 
 
are received by the Servicer and applied against the Booked Residual of such
Contract in accordance with the Servicer’s servicing standards, in each case as
reduced by any reasonably incurred out-of-pocket expenses incurred by the
Servicer in enforcing such Contract or in liquidating such Equipment; provided,
that in no event may Residual Receipts in respect of a Contract or any Equipment
be less than zero.
 
“Responsible Officer”:  (a) When used with respect to the Trustee or the Back-up
Servicer, any officer of the Trustee or the Back-up Servicer, including any Vice
President, Assistant Vice President, any Secretary or Assistant Secretary, any
trust officer or any other officer of the Trustee or the Back-up Servicer
customarily performing functions similar to those performed by any of the above
designated officers, and also, with respect to a particular matter, any other
officer, to whom such matter is referred because of such officer’s knowledge of
and familiarity with the particular subject and, in each case, having direct
responsibility for the administration of the Indenture; and (b) when used with
respect to the Servicer (if the Servicer is LEAF Commercial Capital or any of
its Affiliates) or the Issuer, any of the president, chief financial officer,
chief operating officer, chief accounting officer, treasurer or any
Vice-President.
 
“Revolving Facility Commitment”:  Means the sum of the Outstanding Note Balances
of each Class of Notes, except for the Class E-2 Notes.
 
“Revolving Period”:  Means the period commencing on the Closing Date and ending
on the earlier of (i) the date on which a Level 1 Trigger has occurred and is
continuing and (ii) the date that is twenty-four (24) months after the Closing
Date.
 
“Rule 144A”:  Means the rule designated as “Rule 144A” promulgated by the
Commission pursuant to the Securities Act.
 
“Rule 144A Global Note”:  Means each permanent global note, evidencing Notes, in
the form of the Notes attached as Exhibits A, B, C, D and E-1 to the Indenture,
that is deposited with and registered in the name of the Security Depository or
its nominee, representing the Notes sold in reliance on Rule 144A.
 
“Rule 144A Information”:  Has the meaning set forth in Section 12.02(w) of the
Indenture.
 
“Sale”:  Shall have the meaning set forth in Section 4(e) of the Note Purchase
Agreement and Class E-2 Note Purchase Agreement, as applicable.
 
“S & P”:  Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and its successors in interest.
 
“Sale”:  Has the meaning set forth in Section 6.18 of the Indenture.
 
“Scheduled Payment”:  With respect to a Payment Date and a Contract, the
periodic scheduled payment of rent or other payments on a monthly, quarterly,
semi-annual or annual basis, in arrears or in advance as set forth in the
Contract, and due from the Obligor in the related Collection Period, exclusive
of any Servicing Charges and Residual Receipts (which Residual
 
 
 
- 30 -

--------------------------------------------------------------------------------

 
 
Receipts, for the avoidance of doubt, include all payments due after the Final
Due Date for a Contract).
 
“Secured Parties”:  Means, collectively, the Noteholders.
 
“Securities Account Control Agreement”: Means the Securities Account Control
Agreement, dated as of December 5, 2010, by and between the Issuer and the
Trustee, as both securities intermediary and trustee.
 
“Securities Act”: The United States Securities Act of 1933, as amended.
 
“Securities Intermediary”:  Means U.S. Bank National Association in its capacity
as Securities Intermediary pursuant to the Securities Account Control Agreement.
 
“Securitization Letter”: Means the Securitization Letter, dated January 3, 2011,
by and between LEAF Commercial Capital, Inc. and Guggenheim Securities, LLC.
 
“Security Deposit”:  Any amount paid to the Servicer or the Originator and its
assigns by an Obligor as a security deposit which has not previously been
refunded to such Obligor or applied towards such Obligor’s obligations under
such Contract.
 
“Security Depository”:  Initially shall mean DTC, and otherwise shall mean any
replacement thereof or successor thereto registered as a “Security Depository”
pursuant to Section 17A of the Exchange Act.
 
“Senior Debt”:  Means the Aggregate Outstanding Note Balance less the aggregate
Outstanding Note Balance of the Class E-1 Notes and the Class E-2 Notes.
 
“Senior Leverage Ratio”:  Means, as of the last day of any fiscal quarter of
LEAF Commercial Capital the ratio of Senior Debt to Tangible Net Worth, each as
of that date.
 
“Servicer”:  The servicer of the Contract Assets, which shall be LEAF Commercial
Capital (or an Affiliate) until such time, if any, as the Back-up Servicer or
other successor Person shall have become the “Servicer” pursuant to the
applicable provisions of the Servicing Agreement, whereupon “Servicer” shall
mean such successor Person.
 
“Servicer Advance”:  Means, in the event that any Obligor fails to remit the
full Scheduled Payment due from it with respect to a Collection Period by the
Determination Date related to such Collection Period, an advance by the Servicer
pursuant to Section 3.04 of the Servicing Agreement from its own funds prior to
the related Payment Date of an amount equal to such unpaid Scheduled Payment.
 
“Servicer Fee”:  The fee payable on each Payment Date to the Servicer in
consideration for the Servicer’s performance of its duties under the Servicing
Agreement during the related Collection Period, in an amount equal to the
product of (a) one-twelfth (1/12) of the Servicer Fee Rate and (b) the aggregate
Discounted Pool Balance as of the Payment Date occurring immediately prior to
the related Collection Period (or, in the case of the Initial Payment Date, the
Initial Cut–Off Date). If the Back-up Servicer shall become the successor
Servicer, the Servicer Fee shall be subject to a minimum of $6,000 per month.
 
 
- 31 -

--------------------------------------------------------------------------------

 
 
“Servicer Fee Rate”:  1.50% per annum.
 
“Servicer Financial Statements”:  The financial statements described in
Section 4.02(i) of the Servicing Agreement.
 
“Servicer Termination Notice”:  The notice described in Section 6.01 of the
Servicing Agreement.
 
“Servicer Transition Account”:  The trust account created and maintained
pursuant to Section 13.02 of the Indenture; provided that in no event shall the
Servicer Transition Account be other than an Eligible Account.
 
“Servicing Agreement”:  The Servicing Agreement, dated as of December 5, 2010,
among the Servicer, the Issuer, the Trustee and the Back-up Servicer, as
amended, supplemented or otherwise modified from time to time.
 
“Servicing Charges”:  Means the sum of (a) any late payment charges paid by an
Obligor on a Contract after application of any such charges to amounts then due
under such Contract and (b) any other incidental charges, or fees received from
an Obligor, including (i) tax payments, insurance premium payments or
reimbursements, late charges, documentation fees, extension fees, administrative
charges and maintenance premiums and other pass-through items and (ii)
prepayment charges paid by an Obligor in connection with a Prepayment.
 
“Servicing Documents”:  Means all servicing records, servicing agreements,
servicing rights, pledge agreements and any other collateral pledged or
otherwise relating to the Contracts, together with all files, documents,
instruments, certificates, correspondence, accounting books and records relating
thereto or to the Contract Files.
 
“Servicing Officers”:  Those officers of the Servicer involved in, or
responsible for, the administration and servicing of the Contract Assets, as
identified on a certificate delivered to the Trustee in accordance with Section
4.01(a)(ix) of the Indenture, as the same may be updated from time to time.
 
“State”:  Any state of the United States of America and, in addition, the
District of Columbia.
 
“Stated Maturity Date”:  Means December 15, 2020.
 
“Subject Equipment”:  Means Equipment subject to a certain Contract.
 
“Subsidiary”:  Means, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than
fifty percent (50%) of the equity or more than fifty percent (50%) of the
ordinary voting power or more than fifty percent (50%) of the general
partnership interests are, at the time any determination is being made, owned,
controlled or held by the parent or (b) that is, at the time any determination
is being made, otherwise controlled, by the parent or one or more subsidiaries
of the parent or by the parent and one or more subsidiaries of the parent.
 
 
 
- 32 -

--------------------------------------------------------------------------------

 
 
“Substitute Contract”:  A Contract substituted by the Servicer in replacement of
one or more Contracts of the Issuer pursuant to the terms and provisions of the
Transaction Documents.
 
“Syndication Date”:  Means the date identified as the Syndication Date as
specified in a written notice from the Administrative Agent to the Issuer
delivered at least two (2) Business Days prior to a Funding Date.
 
“Takeout Transaction”:  Means any securitization of all or any portion of the
Collateral or other sale or refinancing of Contract Assets, in either case in a
transaction in which the Initial Purchaser is either the sole manager or, with
the consent of the Initial Purchaser, the lead manager, and the proceeds of
which are used to make a prepayment on, or redemption of, Notes, and that
otherwise satisfies the requirements of Section 11.07 of the Indenture.
 
“Tangible Net Worth”:  Means the aggregate value of (a) LEAF Commercial
Capital’s capital stock, plus retained earnings plus paid-in surplus minus
treasury stock plus any subordinated debt (including, without duplication, the
Class E-1 Notes and the Class E-2 Notes), any accrued and unpaid dividends on
preferred stock less (b) trademarks, goodwill, covenants not to compete and all
other assets classified as intangible assets determined on a consolidated basis
in accordance with GAAP (but excluding any mark-to-market gain or loss on any
swap or other hedge transaction).
 
“Tax Lien”:  A lien arising under Section 6321 of the Code.
 
“Three-Month Rolling Average Default Ratio”:  Means, with respect to any
Determination Date commencing with the fourth Determination Date after the
Closing Date, the average of the Default Ratios for such Determination Date and
the two preceding Determination Dates.
 
“Three-Month Rolling Average Delinquency Ratio”:  Means, with respect to any
Determination Date commencing with the fourth Determination Date after the
Closing Date, the average of the Delinquency Ratios for such Determination Date
and the two preceding Determination Dates.
 
“Transaction Documents”:  The Indenture, the Lockbox Intercreditor Agreement,
each Assignment Agreement, the Note Purchase Agreement, the Class E-2 Note
Purchase Agreement, each Joinder Supplement, each Transfer Supplement, the Fee
Letter, the Securitization Letter, the Servicing Agreement, the Purchase and
Contribution Agreement, the Notes, the Joinder to Lockbox Intercreditor
Agreement, the Securities Account Control Agreement and each other document or
instrument executed pursuant thereto or in connection therewith.
 
“Transfer Certificate”:  Has the meaning set forth in Section 3.01(a) of the
Indenture.
 
 
 
- 33 -

--------------------------------------------------------------------------------

 
 
“Transfer Supplement”:  With respect to the Note Purchase Agreement or Class E-2
Note Purchase Agreement, as applicable, an agreement in the form of Exhibit A
attached to such note purchase agreement (appropriately completed).
 
“Transfer Taxes”:  Means any tax, fee or other governmental charge payable to
any federal, state or local government in connection with the sale of the
Contract Assets to the Issuer pursuant to the Assignment Agreements and the
pledge of the Contract Assets by the Issuer to the Trustee pursuant to the
Indenture.
 
“Transition Costs”:  Means any documented fees and expenses reasonably incurred
by a successor Servicer, the Back-up Servicer or the Trustee in connection with
a transfer of servicing under the Servicing Agreement, as provided in the
Indenture and the Servicing Agreement; provided that the total amount of
Transition Costs payable to all such Persons shall not exceed $150,000 in the
aggregate.
 
“Trust Accounts”:  Has the meaning set forth in Section 13.02(a) of the
Indenture.
 
“Trustee”:  The trustee under the Indenture which, initially, shall be U.S. Bank
National Association until such time, if any, as a successor Person shall have
become the Trustee pursuant to the applicable provisions of the Indenture,
whereupon “Trustee” shall mean such successor Person.
 
“Trustee Fee”:  The monthly fees payable on each Payment Date to the Trustee in
consideration for the Trustee’s performance of its duties hereunder, as set
forth in the Trustee Fee Schedule.
 
“Trustee Fee Schedule”:  That certain “Schedule of Fees for Services Rendered as
Trustee, Paying Agent, Registrar and Securities Intermediary for $150,000,000
(Approximate)”, dated as of December 29, 2010.
 
“UCC”:  The Uniform Commercial Code as then in effect in the State of New York,
or where the context otherwise requires, the jurisdiction the law of which
governs the perfection or priority of any applicable security interest.
 
“United States”:  The United States of America and its territories.
 
“U.S. Person”:  Means (other than for tax purposes) (i) any natural person
resident in the United States, (ii) any partnership or corporation organized or
incorporated under the laws of the United States, (iii) any estate of which an
executor or administrator is a U.S. Person (other than an estate governed by
foreign law and of which at least one executor or administrator is a non-U.S.
Person who has sole or shared investment discretion with respect to its assets),
(iv) any trust of which any trustee is a U.S. Person (other than a trust of
which at least one trustee is a non-U.S. Person who has sole or shared
investment discretion with respect to its assets and no beneficiary of the trust
(and no settlor if the trust is revocable) is a U.S. Person), (v) any agency or
branch of a foreign entity located in the United States, (vi) any
non-discretionary or similar account (other than an estate or trust) held by a
dealer or other fiduciary for the benefit or account of a U.S. Person, (vii) any
discretionary or similar account (other than an estate or trust) held by a
dealer or other fiduciary organized, incorporated or (if an individual) resident
in the United States
 
 
 
- 34 -

--------------------------------------------------------------------------------

 
 
(other than such an account held for the benefit or account of a non-U.S.
Person), or (viii) any partnership or corporation organized or incorporated
under the laws of a foreign jurisdiction and formed by a U.S. Person principally
for the purpose of investing in securities not registered under the Securities
Act (unless it is organized or incorporated, and owned, by accredited investors
within the meaning of Rule 501(a) under the Securities Act who are not natural
persons, estates or trusts); provided that, the term “U.S. Person” shall not
include (A) a branch or agency of a U.S. Person that is located and operating
outside the United States for valid business purposes as a locally regulated
branch or agency engaged in the banking or insurance business, (B) any employee
benefit plan established and administered in accordance with the law, customary
practices and documentation of a foreign country, and (C) the international
organizations set forth in Section 902(k)(2)(vi) of Regulation S under the
Securities Act and any other similar international organizations, and their
agencies, affiliates and pension plans.
 
“Vendor”:  Any Equipment manufacturer, distributor, dealer or supplier with whom
the Servicer or Originator has a vendor program in effect pursuant to which the
Servicer or Originator acquires or otherwise originates Contracts used to
finance equipment manufactured or distributed by such vendor and leased or
otherwise financed by Obligors under such Contracts.
 
“Verification Date”:  The third Business Day after each Reporting Date, by which
time the Back-up Servicer must verify the information contained in the Monthly
Servicing Report delivered on such Reporting Date.
 
“Warrant”:  Means a warrant to purchase Warrant Stock, issued pursuant to the
terms of the agreement between LEAF Commercial Capital and the Initial
Purchaser.
 
“Warrant Stock”:  Means LEAF Commercial Capital’s common stock, no par value;
provided that if there is a change such that the securities issuable upon
exercise of the Warrants are issued by an entity other than the LEAF Commercial
Capital or there is a change in the type or class of securities so issuable,
then the term “Warrant Stock” shall mean one share of the security issuable upon
exercise of the Warrants if that security is issuable in shares, or shall mean
the smallest unit in which that security is issuable if that security is not
issuable in shares.
 
“Warranty Event”:  With respect to any Contract, (a) any breach of Section
4.1(a) of the Purchase and Contribution Agreement or clauses (3) or (4) of any
Assignment Agreement that gives rise to a repurchase obligation under Section
6.1(a) of the Purchase and Contribution Agreement, any breach of Section 2.02 of
the Servicing Agreement that gives rise to a repurchase obligation under Section
3.09 of the Servicing Agreement, or (c) the circumstances described in Section
4.04(a) of the Indenture.
 
“Winning Bidder”:  Is as defined in Section 11.06 of the Indenture.
 
- 35 -
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

